Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 1 of 181 PageID: 8




                              Exhibit A
          Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 2 of 181 PageID: 9




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 18884130
Notice of Service of Process                                                                            Date Processed: 10/26/2018

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Nationwide Mutual Insurance Company
                                              Entity ID Number 3277054
Entity Served:                                Nationwide Insurance Co.
Title of Action:                              Township of Neptune vs. Garden State Municipal Joint Insurance Fund
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Monmouth County Superior Court, NJ
Case/Reference No:                            MON-L-003398-18
Jurisdiction Served:                          Ohio
Date Served on CSC:                           10/26/2018
Answer or Appearance Due:                     35 Days
Originally Served On:                         Nationwide Insurance Co
How Served:                                   Client Direct
Sender Information:                           Gene J. Anthony
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
    Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 3 of 181 PageID: 10
                                   L00169972002102518

                                                       Personal Service
I


         GENE J. ANTHONY, ESQ. Attorney ID No.
                                    -
                                                       Datp
                                                       109197
                                                                    (D 12511
         48 SOUTH STREET
         EATONTOWN, NEW JERSEY 07724
                                                       Time           to"   41-RM
         (732) 542-3320
         gantpol@aol.com
                                                       Initials    idV             ..




         Attorney for Plaintiff, Township of Neptune
                                                                            C-)r   t\
                                                                            c


         TOWNSHIP OF NEPTUNE, a Municipal          SUPERIOR COURT OF NET JE1I
         Corporation of the State of New Jersey    LAW DIVISION
                                                   MONMOUTH COUNTY
                                                                             1
                  Plaintiff;

         VS.                                       Docket No. MON-L-003398-18

         GARDEN STATE MUNICIPAL JOINT               !jIqsJEø)1
         INSURANCE FUND; LLOYD'S OF
         LONDON; STATEWIDE INSURANCE              SUMMONS
         FUND; NATIONAL CASUALTY
         COMPANY; NATIONWIDE INSURANCE
         COMPANY; EVANSTON INSURANCE
         COMPANY; ABC COMPANY;
         INSURANCE COMPANY AUTHORIZED                  J,tDLA)L                    rce
         TO DO BUSINESS IN THE STATE OF NEW
         JERESY and KRISTA HORAN; JOHN DOES
         140; JANE DOES 1-10, Individually and in     -&Q
         their capacity as agents, and XYZ
         CORPORATION, its Successors and Assigns,

                 Defendants.
                                                                            9-f


         FROM THE STATE OF NEW JERSEY
         TO THE DEFENDANT (S) NAMED ABOVE: NATIONWIDE INSURANCE CO.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 4 of 181 PageID: 11


       The Plaintiff (s), named above, has filed a lawsuit against you in the Superior
    Court of New Jersey. The complaint attached to this summons states the basis
    for this lawsuit. If you dispute this complaint, you or your attorney must file
    a written answer or motion and proof of service with the deputy clerk of the
    Superior Court in the county listed above within 35 days from the date you received
    this summons, not counting the date you received it. (A directory of the addresses
    of each deputy clerk of the Superior Court is available in the Civil Division
    Management Office in the county listed above and online at
    http://www.judiciary.statte.nj.us/prose/10153 deptyclerklawref.     .pdf.


       If the complaint is one in foreclosure, then you must file your written answer
    or motion and proof of service with the Clerk of the Superior Court, Hughes Justice
    Complex, P.O. Box 971, Trenton, New Jersey 08625-0971.

      A Filing fee payable to the Clerk of the Superior Court and a completed Case
    Information Statement (available from the deputy clerk of the Superior Court)
    must accompany your answer or motion when it is filed. You must also send a copy
    of your answer or motion to plaintiff's attorney whose name and address appear
    above, or to plaintiff if no attorney is named above. A telephone call will not
    protect your rights; you must file and serve a written answer or motion (with
    fee of $175.00 and completed Case Information Statement) if you want the court
    to hear your defense.

       If you do not file and serve a written answer or motion within 35 days, the
    court may enter a judgment against you for the relief plaintiff demands, plus
    interest and costs of suit. If judgment is entered against you, the
    Sheriff may seize your money, wages or property to pay all or part of the judgment.

      If you cannot afford an attorney, you may call the Legal Services office in
    the county where you live or the Legal Services of New Jersey Statewide Hotline
    at 1-888-LSNJ-Law (1-888-576-5529). If you do not have an attorney and are not
    eligible for free legal assistance, you may obtain a referral to an attorney by
    calling one of the Lawyer Referral Services. A directory with contact information
    for local Legal Services Offices and Lawyer Referral Services is available in
    the Civil Division Management Office in the county listed above and online at
    http://www.judiciary.state.nj.us/prose/10153 deptyclerklawref.pdf.


    5/ MICHELLE M. SMITH
     MICHELLE M. SMITH, ESQ.
     Clerk of the Superior Court


    DATED: October 22, 2018


    Name of Defendant to be Served: NATIONWIDE INSURANCE CO.

    Address of Defendant to be Served: ONE NATIONWIDE PLAZA
                                       COLUMBUS, OHIO 43215




                        9 L-9O OOL669 1-001
                           Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 5 of 181 PageID: 12




       Case Details    I Case Number: MON-L-003398-18
       Case Caption: TOWNSHIP OF NEPTUNE VS LLOYD'S OF LONDON
       Court: Civil Part                         Venue: MONMOUTH                       Case Initiation: 09/19/2018
       Case Track: 2                             Case Status: Active                   Jury Demand: NONE
       Case Type: CONTRACT/COMMERCIAL            Judge: LUCAS, LOURDES                 Team: 1
       TRANSACTION
       Law Firm Case ID: 2018-19

co     Transaction Information

U)
(\.J                                                                                   Total Payment Amount: $25000
        Transaction ID: LCV20181628712            Received by eCourts On: 09/19/2018
0
        Documents Received:
0       COMPLAINT
0
(\.J    Exhibit
0)      Exhibit
0)      Exhibit
(0
        Exhibit
0
0       Miscellaneous
—J
        Miscellaneous
        Case Information Statement
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 6 of 181 PageID: 13
                               L00169972005102518



 GENE J. ANTHONY, ESQ. Attorney ID 011091978
                           -



 48 South Street
 Eatontown, New Jersey 07724
 (732) 542-3320
 Attorney for Plaintiff

 TOWNSHIP OF NEPTUNE, a Municipal                     SUPERIOR COURT OF NEW JERSEY
 Corporation of the State of New Jersey               LAW DIVISION
                                                      MONMOUTH COUNTY
          Plaintiff,

 VS.                                                  Docket No. MDL      0033H?
 GARDEN STATE MUNICIPAL JOINT                         CIVIL ACTION
 INSURANCE FUND; LLOYD'S OF
 LONDON; STATEWIDE INSURANCE                          COMPLAINT FOR DECLARATORY
 FUND; NATIONAL CASUALTY                              JUDGMENT
 COMPANY; NATIONWIDE INSURANCE
 COMPANY; EVANSTON INSURANCE
 COMPANY; ABC COMPANY;
 INSURANCE COMPANY AUTHORIZED
 TO DO BUSINESS IN THE STATE OF NEW
 JERESY and KRISTA HORAN; JOHN DOES
 1-10; JANE DOES 1-10, Individually and in
 their capacity as agents, and XYZ
 CORPORATION, its Successors and Assigns,

          Defendants.



        Plaintiff, TOWNSHIP OF NEPTUNE, a Municipal Corporation of the State of New

 Jersey, with principle offices located at 25 Neptune Blvd., Neptune Township, New Jersey

 07753, by way of Complaint against Defendants, says:

                                         FIRST COUNT

          1. Plaintiff, is a Municipal Corporation of the State of New Jersey.

          2. Defendant, Garden State Municipal Join Insurance Fund, authorized under

              N.J.S.A. 40A:10-36 for purposes of insuring participating municipalities against

              liability in the State of New Jersey.


                                                 1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 7 of 181 PageID: 14
                               L00169972006102518


         3. Defendant, Lloyds of London, is the underwriting company for Defendant, Garden

            State Municipal Joint Insurance Fund.

         4. Defendant, Statewide Insurance Fund was organized and authorized under

            N.J.S.A. 40A:10-36 for purposes of insuring participating municipalities against

            liability in the State of New Jersey.

         5. Defendant, Nationwide Insurance Company is a licensed and authorized insurance

            company for doing business in the State of New Jersey.

         6. Defendant, National Casualty Company, is the underwriting insurance company

            licensed and authorized to do business in the State of New Jersey.

         7. Defendant, Evanston Insurance Company, is an excess liability company licensed

            and authorized to do business in the State of New Jersey.

         8. Defendant, ABC Company, is licensed and authorized as an insurance company to

            do business in the State of New Jersey.

         9. Defendant, Krista Horan, is a former employee of the Township of Neptune, who

            brought an underlining claim/complaint against the Plaintiff;alleging wrongful

            termination of employment.

         10. In 2018, Defendant, Krista Horan, a former employee of the Township of Neptune,

            filed in the Superior Court of New Jersey, Law Division, Monmouth County, a

            lawsuit ("Horan lawsuit") claiming, among other causes of action, alleged

            wrongful termination of employment. The actual termination occurred in 2016.

            The Township of Neptune was named in the Complaint as the former employer of

            Defendant, Krista Horan.




                                               2
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 8 of 181 PageID: 15
                               L00169972007102518


         11. Defendant, Nationwide Insurance Company, acting on behalf of Defendant,

            National Casualty Company issued a Public Entity Insurance Policy under Police

            No. PKONJA0025 for a period of January 1, 2016 through January 1, 2017

            ("National Casualty Policy"), which insured the Plaintiff against losses arising

            from alleged wrongful employment practices. A copy of the aforesaid policy

            relevant to this particular matter is attached hereto and made a part hereof as

            Exhibit "A".

         12. In 2016, after termination of Defendant, Krista Horan, there was a number of

            correspondence exchanges between Plaintiff, Neptune Township, and Defendant,

            Krista Horan, dealing with the termination. No Notice of Claim, Complaint, or

            official Notice of Claim was filed in 2016. Nevertheless, as a result of the

            aforesaid exchange, Defendant loran filed the Horan lawsuit in 2018 and it was

            referred to the aforesaid Defendant, National Casualty. Defendant, National

            Casualty, through the firm of Goldberg, Cegalla, LLP denied coverage to Plaintiff

            Neptune. By letter of July 24, 2018, a true copy of which is attached hereto and

            made a part hereof as Exhibit "B" was based on the allegation that the Plaintiff

            failed to provide a timely notice to the Defendant, National Casualty, concerning

            Krista loran's claims, even though no formal claim in the form of a Complaint

            was filed until 2018 and was immediately provided to the Defendant, National

            Casualty.

         13.The Defendant, Garden State Municipal Joint Insurance fund, and its underwriter,

            Defendant, Lloyd's of London, also issued a policy of insurance, which insured the

            Plaintiff against loss or damage as a result of alleged wrongful employment




                                              3
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 9 of 181 PageID: 16
                               L00169972008102518


            practices under Policy No. PK1 006318 from January 1, 2018 to January 1, 2019,

            but was also notified about the Horan lawsuit upon the filing of the Complaint in

            that matter, but denied coverage in full based on a claims made policy clause, a

            true copy of said policy is attached hereto and made a part hereof as Exhibit "C."

         14. Defendant, Evanston Insurance Company is named in this matter as the excess

            liability insurance company relevant to this matter.

         15. Plaintiff has made demand upon Defendants, Garden State Municipal Joint

            Insurance Fund, Lloyd's of London, Statewide Insurance Fund and National

            Casualty Company and Nationwide Insurance Company, demanding legal

            representation and coverage with regard to the Horan lawsuit and payment of any

            future loss under said policies; should said loss occur, but the Defendants have

            declined complete representation or coverage.

         16. A controversy exists between the parties concerning their respective rights under

            the aforesaid policies as follows:

             a. Plaintiff claims that based on Defendant Horan's termination in 2016 and her

                 filing of a Complaint in 2018, either Garden State Municipal Insurance Fund

                 and its underwriter, Lloyd's of London is required to cover legal

                 representation and any future loss between Plaintiff and Defendant Horan in

                 the Horan lawsuit, or in the alternative or jointly, Defendants, Statewide

                 Insurance Fund, Nationwide Insurance Company and its underwriter National

                 Casualty Company are responsible under its prior policy with Plaintiff,

                 Neptune Township to represent Neptune Township and cover any loss due to

                 its prior policy with Neptune Township.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 10 of 181 PageID: 17
                                L00169972009102518


              b. Defendants, Nationwide Insurance Company, National Casualty Company

                  and Defendant, Statewide Insurance Fund claim that their policy with the

                  Plaintiff in 2016 did not cover the aforesaid claim due to untimely

                  notification, and Defendant, Garden State Municipal Insurance Fund and

                  underwriter, Defendant, Lloyd's of London, claim that they do not cover

                  Plaintiff under a policy of 2018 based on when the claim was made by

                  Defendant Horan.

              c. By reason of the foregoing, a Declaratory Judgment is both necessary and

                  proper in order to set forth and determine the rights, obligations and

                  liabilities that exist between the parties in connection with the aforesaid

                  policies.

          17. Plaintiff, Neptune Township, believing that it is covered, either under the 2016

             policy or the 2018 policy demands judgment against the Defendants requiring

             coverage under the aforesaid policies for the Horan lawsuit.

          18. Plaintiff, Neptune Township, is also seeking and is entitle to recovering reasonable

             attorney's fees occurred in this action.

          WHEREFORE, Plaintiff, Township of Neptune, seeks Judgment against Defendants

          as follows:

              a. Declaring the insurance policy presently held by Neptune Township through

                  the Garden State Municipal Insurance Fund with Defendant, Lloyd's of

                  London, as the underwriting insurance company to be the primary insurance

                  carrier responsible for representation and coverage in the underlying action of

                  Horan v. Neptune Township; or in the alternative or jointly, declaring the




                                                5
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 11 of 181 PageID: 18
                                L00169972010102518


                 previous insurance policy issued by Defendants, Statewide Insurance Fund,

                 Nationwide Insurance Company with underwriter, National Casualty

                 Company and any excess insurance coverage held by Defendant, Evanston

                 Insurance Company, as primary insurance carriers providing representation

                 and coverage for Plaintiff in the underlying action of Horan v. Neptune.

             b. Requiring Defendant, Garden State Municipal Insurance Fund, Defendant,

                 Lloyd's of London, or in the alternative or jointly, or to the extent Defendant,

                 Statewide Insurance Fund, Nationwide Insurance Company and Defendant

                 National Casualty Company, along with and to the extent of any

                 additional/excess insurance coverage by Defendant, Evanston Company

                 Insurance Company, and defend the Plaintiff in the underlying action of

                 Horan v. Neptune.

             c. Declaring that Defendant, Garden State Municipal Joint Insurance Fund;

                 Defendant, Lloyd's of London or in the alternative or jointly, Defendant,

                 Statewide Insurance Fund; Defendant, Nationwide Insurance Company and

                Defendant National Casualty Company and to the extent excess insurance is

                necessary, Defendant, Evanston Insurance Company shall be liable to Plaintiff

                in the underlying action of Horan v. Neptune Township to the full extent of

                their policies prior to the Township of Neptune incurring any liability.

             d. For attorney's fees and costs of the suit incurred in the underlying action of

                Horan v. Neptune Township.

             e. For attorney's fees and costs of the suit incurred in the within action.

             f. For such further relief as the Court may deem just and proper.




                                              6
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 12 of 181 PageID: 19
                                L00169972011102518




                                                SECOND COUNT

          19. Plaintiff repeats the allegations contained in Paragraph 1 through 18 of the First

             Count of the Complaint in this action as if set forth more fully herein.

          20. Defendant, ABC Company, a fictitious company, (whose name is unknown) is an

             insurance company duly licensed to provide insurance in the State of New Jersey.

          21. Defendant, ABC Company, issued a policy of insurance to the Plaintiff for

             coverage on losses as a result of employment practices.

          22. Defendant, ABC Company, has failed and/or refused to defend Plaintiff in the

             underlying action of Horan v. Neptune Township, in which it is alleged that the

             party Defendant Horan was wrongfully terminated.

             WHEREFORE, Plaintiff Neptune Township demand Judgment against the

             Defendant, ABC Company, as follows:

              a. Declaring Defendant, ABC Company to be the primary insurance carrier in

                  the underlying action of Horan v. Neptune Township, or in the alternative or

                  jointly, any of the other Defendant insurance carriers are declared primary

                  insurance carriers, then ABC Company shall be declared the secondary

                  insurance carrier in the said underlying action.

              b. Requiring ABC Company to the extent of its insurance and additional/excess

                  insurance coverage, to defend the underlying action of Horan v. Neptune

                  Township.




                                                7
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 13 of 181 PageID: 20
                                L00169972012102518


               c. Declaring that ABC Company shall be liable to Plaintiff in the underlying

                  action of Horan v. Neptune Township, to the full extent of its policies prior to

                  the Township of Neptune incurring any liability.

              d. For attorney's fees and costs of the suit incurred in the underlying action of

                  Horan v. Neptune Township.

              e. For attorney's fees and costs of the suit incurred in the within action.

              f. For such further relief as the Court may deem just and proper.

                                                  THIRD COUNT

          23. Plaintiff repeats the allegations contained in Paragraphs 1 through 18 of the First

             Count of the Complaint and Paragraphs 19 through 22 of the Second Complaint in

             this action as if set forth more fully herein.

          24. Defendant, Garden State Municipal Joint Insurance Fund and Defendant,

             Statewide Insurance Fund authorized funds under N.J.S.A. 40A: 10-36 insuring

             participating of municipalities against liability in the State of New Jersey, and

             having full power and authority to indemnify against loss from liability caused by

             alleged wrongful actions in termination of employment covered in Neptune

             Township between January 1, 2018 and January 1, 2019 and January 1, 2016 and

             January 1, 2017, respectively.

          25. The governing body of Plaintiff, Neptune Township by Resolution or Ordinance

             agreed to join the Garden State Municipal Insurance Fund and the Statewide

             Insurance fund during the respective time periods stated above, and said insurance

             funds acceptance of P1aintiff,Neptune Township, as an insured municipality in the

             aforesaid funds during the aforesaid time periods.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 14 of 181 PageID: 21
                                L00169972013102518


          26. In 2018 a Complaint was filed in the Superior Court of New Jersey, Law Division,

             Monmouth County, entitled, "Krista Horan v. Neptune Township" alleging

             wrongful discharge as an employee of Neptune Township.

          27. Defendant Garden State Municipal Joint Insurance Fund and Defendant, Statewide

             Insurance Fund have both failed and/or refused to defend or cover the Plaintiff,

             Neptune Township in the underlying action of Horan v. Neptune Township, in

             which the Plaintiff is alleged to be the employer of the former employee,

             Defendant, Krista Horan.

             WHEREFORE, Plaintiff, Neptune Township, demands Judgment as follows:

              a. Against Defendant Garden State Municipal Joint Insurance Fund and

                  Statewide Insurance Fund in the underlying action of Horan v. Neptune

                  Township, or in the alternative, if Defendant, Garden State Municipal

                  Insurance Fund or Statewide Insurance Fund and/or ABC Company shall be

                  declared the primary insurance carriers, then the Defendant, Garden State

                  Municipal Joint Insurance Fund and/or Defendant, Statewide Insurance fund

                  shall be declared the secondary insurance fund in said underlying action.

              b. Requiring Defendants, Garden State Municipal Joint Insurance Fund and/or

                 Statewide Insurance fund, to the extent of their insurance and

                 additional/excess insurance coverage by Defendant Evanston Insurance

                 Company, defend the Plaintiff in the underlying action of Horan v. Neptune

                 Township.

              c. Declaring that the Garden State Municipal Joint Insurance Fund and/or

                 Defendant, Statewide Insurance Fund be held liable to Plaintiff in the
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 15 of 181 PageID: 22
                                L00169972014102518


                     underlying action of Horan v. Neptune Township to the full extent of its

                     policies prior to the Township of Neptune incurring any liability.

                 d. For attorney's fees and costs of the suit incurred in the underlying action of

                     Horan v. Neptune Township.

                 e. For attorney's fees and costs of the suit incurred in the within action.

                 f. For such further relief as the Court may deem just and proper.



  Dated: September 19, 2018
                                                        GENE J. ANTHONY, ESQ.
                                                        Attorney for Plaintiff
                                                        Township of Neptune




  DESIGNATION OF TRIAL COUNSEL IN ACCORDANCE WITH R. 4:25-4

         The undersigned hereby certifies that Gene J. Anthony, Esq., shall be designated as the

 trial counsel in this matter.




 Dated: September 19, 2018
                                              -L              v
                                                GE E~J. ANtHfifNY,ESQ.
                                                Attorney for Plaintiff,
                                                Township of Neptune




                                                  10
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 16 of 181 PageID: 23
                                L00169972015102518




                            CERTIFICATION PURSUANT TO R. 4:5-1

          I hereby certify that the matter in controversy is not the subject of any other Court

  proceeding or in arbitration to the best of my knowledge and belief, and that to the best of my

  knowledge and belief, no other parties need to be joined at this time, and that no other

  proceedings are contemplated. In addition, I recognize a continuing obligation of each party to

  file and serve all other parties and the Court as amended Certification if there is a change in the

  facts stated in the original Certification.

                                                             L')
  Dated: September 19, 2018                     GENE J.
                                                Attorney for Plaint
                                                Township of Neptune




                                CERTIFICATION PURSUANT TO R. 1:38-7(b)

                  I hereby certify that confidential, personal identifiers have been redacted from

             documents now submitted to the Court and will be redacted from all documents

             submitted in the future.




 Dated: September 19, 2018                      GENE J. ANTHON.
                                                Attorney for Plaintiff
                                                Township of Neptune




                                                   11
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 17 of 181 PageID: 24
                               L00169972017102518




       Statewide insurance Fu nd
               Umbrella
                  2016
      Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 18 of 181 PageID: 25
                                      L00169972018102518
                                                                          EVANSTON INSURANCE COMPANY.



                                              STATEWIDE INSURANCE FUND
                                               CERTIFICATE OF INSURANCE
    CERTIFICATE NUMBER: 46
    THIS CERTIFICATE REPRESENTS INSURANCE PROVIDED IN ACCORDANCE WITH THE FOLLOWING MASTER
    POLICY # MPEIEV0061-15-01.
    Certificate Holder's (Insured's) Name and Mailing Address (No., Street, Town or City, County, State, Zip Code)
    Neptune Township
    P.O. Box 1125
    Neptune, NJ 07753


    Certificate Holder's (Insured's) Effective Date of Coverage: 1-1-16 at 12:01 a.m. Standard Time at your mailing address
    shown above.

                                           COMMERCIAL EXCESS LIABILITY POLICY
                                                 LIMITS OF INSURANCE
    (A) Each Occurrence Limit                                                          $5,000,000
    (B) Aggregate Limit                                                                $5,000,000-

    PLAN ADMINISTERED BY:
    Public Risk Underwriters of NJ, Inc.
    One Sylvan Way
    Parsippany, NJ 07054




    This  Certificate of Insurance is to provide evidence of insurance and does not amend, expand or
    alter any terms and conditions of the Policy.




V



    MCUB 2001 01 15                                                                                                  Page 1 of 2
   Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 19 of 181 PageID: 26
                                                 L00169972019102518
                               SCHEDULE OF UNDERLYING INSURANCE
Controlling Underlying Insurance Policy                   Underlying Limits Of Liability
Employers Liability Policy                                $NIA Employer's Liability Each Accident Limit
Policy No: N/A                                            $N/A Disease Each Employee Limit
                                                                        -



Company:                                                  $NIA Disease Each Policy Limit
                                                                        -



Policy Period: From:          To:
Commercial General Liability Policy                       $       General Aggregate Limit
   Occurrence D Claims-Made                               $      Products-Completed Operations Limit
Policy No: S1F2016-07753                                  $10,000,000 Each Occurrence Limit
Company: Statewide Insurance Fund                         $       Personal And Advertising Injury   Each Person
                                                                                                    -



Policy Period: From: 01/0112016 To: 01/01/2017                    Or Organization Limit
Automobile Liability Policy                               $10,000,000 Bodily Injury And Property Damage
Policy No: S1F2016-07753                                          Combined   -Each Accident
Company: Statewide Insurance Fund
Policy Period: From: 01/01/2016 To: 01/01/2017
Police Professional Liability Policy                      $N/A Aggregate Limit
E Occurrence 0 Claims-Made                                $NIA Each Person Limit
Policy No: N/A                                            $N/A Each Occurrence Limit
Company:
Policy Period: From:          To:
Public Officials Liability Policy                         $N/A Aggregate Limit
F1 Occurrence fl Claims-Made                              $NIA Per Claim Limit
Policy No: N/A
Company:
Policy Period: From:          To:
Employment Practices Liability Policy                     $N/A Aggregate Limit
U Occurrence UI Claims-Made                               $N/A Per Claim Limit
Policy No: N/A
Company:
Policy Period: From:          To:
Employee Benefits Liability Policy                        $       Aggregate Limit
Policy No: S1F2016-07753                                  $10,000,000 Per Claim Limit
Company: Statewide Insurance Fund
Policy Period: From: 01/01/2016 To: 01/01/2017



      Signed: -                                     By:
                              DATE                            AUTHORIZED REPRESENTATIVE




MCUB 2001 01 15                                                                                         Page 2o12
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 20 of 181 PageID: 27
                                               L00169972020102518


                                                                                             A STOCK COMPANY




                                           ii


                                           MARKEL®
                                  Evanston Insurance Company
                                                  Ten Parkway North
                                                  Deerfield, IL 60015




    INSURANCE POLICY

    Coverage afforded by this policy is provided by the Company (Insurer) and named in the Declarations.




    In Witness Whereof, the company (insurer) has caused this policy to be executed and attested and
    countersigned by a duly authorized representative of the company (insurer) identified in the Declarations.




                Secretary                                                    President




 MJIL 1000 08 10                                                                                     Page 1 of I
      Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 21 of 181 PageID: 28
                                                 L00169972021102518

                                                                                   INTERLINE
                                                                  POLICY NUMBER:




    MARKEL                      EVANSTON INSURANCE COMPANY

                                           FORMS SCHEDULE

     Form Number       Form Name
•    MJIL 1000 08 10   Evanston Jacket
     MDIL 1001 08 11   Forms Schedule
     MADUB 1000 0115   Commercial Excess
                       Liability Policy
                       Declarations
     MADUB 1002 0115   Schedule of
                       Underlying Insurance-
                       Commercial Excess
                       Liability Policy
     IL 12 0111 85     Policy Changes  -


                       Umbrella limits by
                       member entity
     MAUB 0001 0115    Commercial Excess
                       Liability Policy
     MAUB 1507 0115    Claims Made
                       Insurance Following
                       Form
     IL 12 01 11 85    Excess Policy
                       Changes-Certificates
                       of Insurance
     MAUB 1813 0115    Exclusion -Asbestos
     MAUB 1642 01,15   Exclusion Lead
                                 -


     IL 12 0111 85     Municipality Changes
     IL 12 01 11 85    New Jersey Changes-
                       Cancellation and
                       Nonrenewal
     MAUB 1622 0115    Exclusion Failure to
                                 -


                       Supply
     MAUB 1355 0115    Exclusion Nuclear
                                 -


                       Energy Liability
     MAUB 1638 0115    Exclusion Fungi or
                                 -


                       Bacteria
     MAUB 1678 0115    Exclusion. Pollution
                                 -


     MAUB 1391 0115    Exclusion Computer-
                                 -


                       Related and Other
                       Electronic Problems
     MAUB 1621 0115    Exclusion Recording
                                 -


                       and Distribution of
                       Material or Information
                       In Violation of Law
     MAUB 1696 0115    Exclusion Certified
                                 -


                       Acts of Terrorism
     MAUB 1618 0115    Exclusion Sublimited
                                 -


                       Underlying Coverage
     MAUB 1666 01 15   Exclusion -War
                       Liability
     MAUB 1601 0115    Exclusion Insured
                                 -


                       Versus Insured
    MDILIOOIOS11                                            .
                                                                                   Page lof2
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 22 of 181 PageID: 29
                                L00169972022102518

 MEIL 120001 10    Service of Suit
 MPIL 1007 03 14   Privacy Notice
 MCUB 2001.01 15   Certificates of
                   Insurance for each
                            -


                   individual member of
                   Statewide Insurance
                   Fund




MOILIOOI 0811                                                              Page 2of2
  Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 23 of 181 PageID: 30
                                                         L00169972023102518

                                                                                   Evanston Insurance Company

  ii
  MARKEL°
                  COMMERCIAL EXCESS LIABILITY POLICY DECLARATIONS
POLICY NUMBER.:       MPEIEV0061-15-01                                                 RENEWAL OF POLICY: N/A
Named Insured and Mailing Address: (No., Street, Town or City, County, State, Zip Code)
Statewide Insurance Fund
One Sylvan Way
Parsippany, NJ 07054

Policy Period: From 1-1-16            to1-1-17              at 12:01 A.M. Standard Time at your mailing address shown above.
IN RETURN FOR THE PAYMENT OF, THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF
THIS POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS
POLICY.
                                                       Limits Of Insurance
      Each Occurrence Limit:                   $ See Certificates of
                                                 Insurance
      Aggregate Limit:                         $ See Certificates of
                                                 Insurance

                                                             Premium
      Policy Premium:
      Terrorism Premium:
      Fees (Where Applicable)
      Total Premium:                                                        Payable At Inception
Audit Period: 0 Not Applicable         U Annual 0 Semi-Annual LI] Quarterly [1Monthly
Rating Basis (If Subject To Audit)        Premium Basis:                                               Rate:

                                                                  sfoIicy1srittfn b a si1rp1us iliCs insurer arid is not subject to
                                                               th fling or aoal rquirecnents f the l!eiJersey Depatrnént of
                                                              .Bânkiiig and lruranc. Such ap&icymayontairi conditions. limitatjons
                                                               ei~iusions and ditferent terms thira oIicyissuer by an brurergrantd a
                                                                   ntificête of Authodty bj the New Jeracy Dapantrnnf of eankin and
                                                               lnsumnce. Theinsurer has been appmefrd by the Oeoarthreiat as an eligible
                                                               surplus linesinstirer, but the limy is not càered by the trew Jersey
                                                                trrsirrance Guanntty Fund and only a policy bf medical rneraclice libilily
                                                               ins.jrae aa defne4 in l&J.S... 1T30D:3d or a parley of prpperty insurance
                                                               c&Mridg àwfir-ocbupierl dvéllidgs of lead thñ four dMling unite are
                                                               &eredby the NJersoy Surpluè Lines Oiaranty Fund


                                                         Endorsements
Forms and Endorsements applying to this Coverage Part and made part of this policy at time of issue:
                                               Per Forms Schedule

                                           Schedule Of Underlying Insurance
                                              Per Schedule Of Underlying Insurance
These declarations, together with the Common Policy Conditions and Coverage Form(s) and
any Endorsement(s), complete the above numbered policy.
                                                                By:
MADUBI0000II5                                      .                                                           .                      Page lof2
 Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 24 of 181 PageID: 31
                                   L00169972024102518
Countersign   -"
                       DATE                      AUTHORIZED REPRESENTATIVE




MADUB 1000 01 15                                                             Page 2of2
  Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 25 of 181 PageID: 32
                                                   L00169972025102518

                                                                                            EXCESSIUMBRELLA
                                                                                POLICY NUMBER: MPEIEV0061-15-01




                                   Evanston Insurance Company
                           SCHEDULE OF UNDERLYING INSURANCE                             -




                            COMMERCIAL EXCESS LIABILITY POLICY
Type Of Policy! Carrier                             .
                                                                  Limits Of Insurance       Eicess Of
See individual Certificates of Insurance for each member entity




All Limits Of Insurance are Each Occurrence and Aggregate, if applicable.




MADUB 1002 0115                                                                                         Page 1 of I
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 26 of 181 PageID: 33
                                L00169972026102518



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY-

                                         POLICY CHANGES
                                                                                     Policy Change
                                                                                     Number
     POLICY NUMBER                          POLICY CHANGES          COMPANY
                                            EFFECTIVE
     MPEIEV0061-15-01                       1-1-16                  Evanston Insurance Company
     NAMED INSURED                                                  AUTHORIZED REPRESENTATIVE
     Statewide Insurance Fund                                       Gerard Albanese


     COVERAGE PARTS AFFECTED:
     COMMERCIAL EXCESS LIABILITY POLICY DECLARATIONS

                                                       CHANGES


  The above coverage part is hereby amended as follows:
  It is understood and agreed that the following entities are members of the Statewide Insurance Fund and are
  covered under this policy. The below limits apply to each member entity separately.


  The following entities have a limit of $5,000,000:
      •    Andover Borough
      •    Bridgeton City
      •    Buena Vista Township
      •    Byram Township
      •    Chester Township
      •    Clinton Town
      •    Cranford Township
      •    Delaware Township MUA
      •    Egg Harbor City
      •    Flemington Borough
      •    Fredon Township
      •    Garwood Borough •
      •    Green Township
      •    Hamburg Borough
      •    Hardyston Township
      •    Harmony Township
           High Bridge Borough
      •    Holland Township
      •    Jefferson Township
      -    Keansburg Borough
     •     Lafayette Township
     •     Little Falls Township
     •     Lopatcong Township
     •     Manville Borough
     •     Mount Holly Township
     •     Neptune Township
     •     Neptune Township Sewerage Authority
     •     Ogdensburg Borough
     •     Peapack & Gladstone Borough

 IL 12 01 II 85                  Copyright, Insurance Services Office, Inc., 1983                    Page 1 of 2
                               Copyright, ISO Commercial Risk Services, Inc., 1983
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 27 of 181 PageID: 34
                                                  LOO 169972027 102518


     •   Phillipsburg Town
     •   Port Republic
     •   Roxbury Township
     •   Salem City
     •   Salem County Improvement Authority
     •   Sandyston Township
     •   Somerville Borough
     •   Springfield Township
     •   Stillwater Township
     •   Sussex Borough
     •   Sussex County Municipal Utilities Authority
     •   Vernon Township
     •   Wantage Township
     •   Washington Borough
     •   Franklin Township (Hunterdon)
     •   Hammonton Town
I The following entities have a limit of $10,000,000:
     •   City of Long Branch
     •   County of Sussex
     •   Township of Washington (Burlington County)
     •   Township of West Deptford
     •   Borough of Elmer
     •   Borough of Raritan
     •   Township of Frelinghuysen
     •   Town of Weehawken
     •   Township of Hillside
 The following entities have a limit of $15,000,000:
     •   Township of Alexandria
     •   Borough of Frenchtown
     •   Borough of Glen Gardner
     •   Borough of Hampton
     •   Town of Newton
     •   Township of Tewksbury
     •   Borough of Califon
     •   Borough of Hopewell
     •   Township of Lebanon
     •   Borough of Rocky Hill
     •   Borough of Stockton

Refer to each individual Certificate of Insurance for member details and underlying information.




                                                                                 -
All other terms and conditions remain unchanged.




                                                                         Authorized Representative Signature


Page 2 of 2                     Copyright, Insurance Services Office, Inc., 1983                   IL 12 01 11 85
                              Copyright, ISO Commercial Risk Services, Inc., 1983
     Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 28 of 181 PageID: 35
                                     L00169972028102518

                                                                                                          EXCESS/UMBRELLA



    III
    MARKEL
                                        Evanston Insurance Company
                                 COMMERCIAL EXCESS LIABILITY POLICY

    Various provisions in this policy restrict coverage. Read the entire policy and any "underlying insurance" carefully to
    determine rights, duties and what is and is not covered.
    Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations and any other
    person or organization qualifying as an Insured under the "underlying insurance". The words "we" and "us" refer to the
    company providing this insurance.
    Other words and phrases that appear in quotation marks have special meanings. Refer to Section V. Definitions.
-   SECTION I. INSURING AGREEMENT
    1. We will pay.those sums in excess of the limits shown in the Schedule Of Underlying Insurance that you become
        legally obligated to pay as damages because of injury to which this insurance applies, provided that the "underlying
        insurance" also applies, or would apply but for the exhaustion of its applicable Limits Of Insurance.
    2. This policy is subject to the same terms, conditions, agreements, exclusions and definitions as the "underlying
        insurance", except:
        a. We will have no obligation under this policy with respect to any claim or suit that is settled without our consent;
           and
        b. With respect to-any provisions to the contrary contained in this policy.
    3. The amount we will pay for damages shall not exceed the Limits Of Insurance shown in the Declarations.
    4. We will have the right to participate in the defense of claims or suits against you seeking damages because of injury
        to which this insurance may apply. We will have a duty to defend such claims or suits when the applicable limit of
        insurance of the "underlying insurance" has been exhausted by payment of judgments, settlements and any cost or
        expense subject to such limit. We may, at our discretion, investigate and settle any claim or suit. Our right and duty to
        defend ends when the applicable limit shown in the Declarations has been used up by our payment of judgments or
        settlements.
    SECTION II. EXCLUSIONS
    The exclusions applicable to the "underlying insurance" also apply to this policy.
    SECTION HI. LIMITS OF INSURANCE
    1, The Limit Of Insurance shown in the Declarations as the Each Occurrence Limit is the most we will pay for damages
        arising out of any one occurrence or offense.
    2. If a Limit Of Insurance is shown in the Declarations as the Aggregate Limit, that amount will apply in the same manner
       as the aggregate limits shown in the Schedule Of Underlying Insurance.
    SECTION IV. CONDITIONS
    If any of the following conditions are contrary to conditions contained in the "underlying insurance" the provisions
    contained in this policy apply.
    1. Appeals
       In the event the underlying insurer(s) elects not to appeal a judgment in excess of the limits of the "underlying
       insurance", we may elect to make such an appeal. If we so elect, we shall be liable, in addition to the applicable Limits
       Of Insurance, for all defense expenses we incur.
    2. Maintenance Of Underlying Insurance


    MAUB 0001 01 15                                                                                                 Page 1 of
   Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 29 of 181 PageID: 36
                                                         L00169972029102518

   a. You agree to maintain the "underlying insurance" in full force and effect during the term of this policy, and to
      inform us within 30 days of any replacement or material change of that "underlying insurance" by the same or
      another company. Failure to maintain the "underlying insurance" in full force and effect or to meet all-conditions
      and warranties of such "underlying insurance" will not invalidate insurance provided under this policy, 'bt
      insurance provided under this policy shall apply as if the "underlying insurance" were available and collectible.
    b. Reduction or exhaustion of the aggregate limit of any "underlying insurance" by payments for judgments,
       settlements or any costs or expenses subject to that limit, will not be a failure to maintain "underlying insurance" in
       full force and effect.
    c. No statement contained in this condition limits our right to cancel or not renew this policy.
    For purposes of this policy, if any "underlying insurance" is not available or collectible because of:
    a. The bankruptcy or insolvency of the underlying insurer(s) providing such "underlying insurance"; or
    b. The inability or failure for any other reason of such underlying insurer(s) to comply with any of the obligations of its
       policy;                             -




    then this policy shall apply and amounts payable hereunder shall be determined as if such "underlying, insurance"
    were available and collectible.
3. Other Insurance
    This insurance is excess over any other valid and collectible insurance whether primary, excess, contingent or any
    other basis, except other insurance written specifically to be excess over this insurance,
4. Cancellation
    a. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering advance written
       notice of cancellation to us.
    b. We may cancel this policy by mailing or delivering written notice of cancellation to the first Named Insured at
        least:
         (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium; or
         (2) 60 days before the effective date of cancellation if we cancel for any other reason.
    c. We will mail or deliver our notice to the Named Insured's last mailing address known to us.
    d. Notice of cancellation will state the effective date of cancellation. The policy will end on that date.
    e. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
       will be pro rata. lithe first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
       effective even if we have not made or offered a refund.
    f.   If notice is mailed, proof of mailing will be sufficient proof of notice.
5. Policy Period
    This insurance will respond to injury or damage that occurs, or arises from an offense committed, during the Policy
    Period shown in the Declarations.
SECTION V. DEFINITIONS
"Underlying insurance" means the policies or self-insurance shown in the Schedule Of Underlying Insurance, any
replècements thereof and other policies purchased or issued for newly acquired or formed organizations. Policies
purchased or issued replacements of policies or self-insurance listed in the Schedule Of Underlying Insurance or for newly
acquired or formed organizations shall not be more restrictive than those listed in the Schedule Of Underlying Insurance.
All "underlying insurance" shall be maintained by you in accordance with the Maintenance Of Underlying Insurance
condition of this policy.                      -




MAUB 0001 01 15                                                                                                   Page 2 of 2
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 30 of 181 PageID: 37
                                L00169972030102518

                                                                                                EXCESS/UMBRELLA
                                                                                    POLICY NUMBER: MPEIEV0061-15-01


ill
MARKEL
                                    Evanston Insurance Company
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        CLAIMS MADE INSURANCE FOLLOWING FORM

This endorsement modifies insurance provided under the following:

COMMERCIAL EXCESS LIABILITY POLICY
COMMERCIAL UMBRELLA LIABILITY POLICY


                                    CLAIMS MADE UNDERLYING INSURANCE SCHEDULE

         Name Of Insured:        Statewide Insurance Fund
         Insurance Company: Evanston Insurance Company
         Coverage:               Public Officials Liability, Employment Practices Liability
         Underlying Insurance Limits Of Insurance:     $See Certificates of Insurance Each Claim, Occurrence,
                                                       Offense Or Wrongful Act
                                                       $ See Certificates of Insurance Aggregate
         Our Limits Of Insurance:                      $ See Certificates of insurance Each Claim, Occurrence,
                                                       Offense Or Wrongful Act
                                                       $ See Certificates of Insurance Aggregate
         Coverage Retroactive Date: Various on file


Please refer to each Coverage Form to determine which terms are defined. Words shown in quotations on this
endorsement may or may not be defined in all Coverage Forms.
This endorsement provides limits in excess of the claims made "underlying insurance" shown in the Schedule of this
endorsement. This endorsement also applies on a claims made basis.
Carefully review the claims made "underlying insurance' and this coverage to see how coverage applies.
A. The following is added to Section I. Insuring Agreement:
   Underlying Claims Made Policy
   The following applies to any "underlying insurance' written on a claims made basis and listed in the Claims Made
   Underlying Insurance Schedule above:
   1. We will pay those sums in excess of the limits shown for the claims made "underlying insurance' that you become
      legally obIigted to pay as damages because of injury or damage, a applicable, to which this endorsement
      applies, provided that:
       a. The claims made "underlying insurance" also applies, or would apply but for the exhaustion of its applicable
          Limit of Insurance;
       b. A claim for damages is first made against any insured during the period of this policy or Extended Reporting
          Period, if applicable; and
       c. A claim for damages is a result of an injury or damage, as applicable, which occurred on or after the
MAUB 1507 01 15                Includes copyrighted material of Insurance Services Office, Inc.,          Page 1 of 3
                                                     with its permission.
  Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 31 of 181 PageID: 38
                                                    L00169972031102518

            Coverage Retroactive Date shown in the Schedule of this endorsement, but before expiration or cancellation
            of this policy, whichever comes first.
    2. Unless otherwise included in this endorsement, this insurance is subject to the same terms, conditions,
        agreements, expense provisions, exclusions and definitions as the claims made 'underlying insurance", except:
        a. We will have no obligation under this endorsement with respect to any claim or 'suit" that is settled without our
           consent; and
        b. With respect to any -provisions to the contrary contained in this endorsement or any endorsement attached to
           the policy.
    3. The amount we will pay for damages will not exceed Our Limit Of Insurance shown in the Schedule of this
        endorsement.
    4. We will have the right to participate in the defense of claims or 'suits' against you seeking damages because of
        injury or damages to which this endorsement may apply. We will have a duty to defend such claims or uSUjt5
        when the applicable limit of insurance of the claims made 'underlying insurance" has been exhausted by payment
        of judgments or settlements and any cost or expense subject to such limit. We may, at our discretion, investigate
        and settle any claim or "suit". Our right and duty to defend end when Our Limit Of Insurance shown in the
        Schedule of this endorsement has been used up by our payment of judgments or settlements.
B. The following is added to the Limits Of Insurance section, but. only as respects claims made coverage(s) shown in the
    Schedule of this endorsement:          -




    1. Our Limits Of Insurance shown for Each Claim, Occurrence, Offense Or Wrongful Act is the most we will pay for
       damages arising out of any one claim, occurrence, offense or wrongful act, as applicable.
    2. Our Limits Of Insurance shown for Aggregate, if applicable, apply in the same manner as the Underlying
       Insurance Aggregate Limit shown in the Schedule of this endorsement.
    3. Limits of insurance provided by this endorsement are included within, and not in addition to, the Limits Of
       Insurance shown in the Declarations.
C. The following Conditions are added as respects claims made coverage(s) shown in the Schedule of this endorsement:
    Extended Reporting Periods
    If the claims made "underlying insurance" provides for an extended reporting period, we will issue an endorsement
    providing an extended reporting period subject to the following conditions:
    1. Our extended reporting period will be for the same duration as the extended reporting period of the claims made
        'underlying insurance".                                                    -




    2. The first Named Insured must make a written request to us for an extended reporting period within 60 days after
        the end of the policy period or the cancellation date, whichever occurs first.
    3. The extended reporting period will not take effect unless the additional premium determined by us is paid in full
        when due and:
        a. The claims made "underlying insurance" is maintained in full force and effect as specified in the Maintenance
           of Claims Made Underlying Insurance Condition below;
        b. An extended reporting period is purchased for the claims made "underlying insurance'; and
        c. The premium for the extended reporting period will be fully earned when the extended reporting period
           endorsement takes effect.
    4. The extended reporting period will not reinstate or increase Our Limits Of Insurance shown in the Schedule of this
        endorsement.
    5. A claim first made during the extended reporting period will be deemed to have been made on the last day of the
        policy period of this policy or the cancellation date, whichever comes first.                            -




    Maintenance Of Claims Made Underlying Insurance
   1. You agree to maintain the claims made "underlying insurance" in full force and effect during the term of this policy,
       and to inform us within 30 days of any replacement or material change of that claims made "underlying insurance"
       by the same or another company. If you do not maintain the claims made underlying insurance" in full force and
       effect or fail to meet all conditions and warranties of such claims made underlying insurance", this endorsement
MAtiB 1507 0115                   Includes copyrighted niaterial of Insurance Services Office, Inc.,         Page 2 of 3
                                                        with its permission.
 Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 32 of 181 PageID: 39
                                 L00169972032102518

       will apply as if that policy were available and collectible.
   2. Reduction or exhaustion of the aggregate limit of any claims made "underlying insurance" by payments for
      judgments, settlements or any costs or expenses subject to that limit will not be a failure to maintain claims made
      "underlying insurance" in full force and effect.
   3. No statement contained in this condition limits our right to cancel or not renew this policy.
   For purposes of this endorsement, if the claims made "underlying insurance" is not available or collectible because of:
   1. The bankruptcy or insolvency of the underlying insurer providing such claims made "underlying insurance";
   2. The inability or failure for any other reason of such underlying insurer to comply with any of the obligations of its
      policy; or
   3. Reduction in limit because of claims not payable under this endorsement;
   then this endorsement will apply (and amounts payable hereunder shall be determined) as if such claims made
   "underlying insurance" were available and collectible.
   Other Insurance
   This endorsement is excess over any other valid and collectible insurance, whether primary, excess, contingent or
   any other basis, except other insurance written specifically to be excess over this insurance.
D. The following Definition is added as respects claims made coverage(s) shown in the Schedule of this endorsement:
   "Underlying insurance" means the policies or self-insurance shown in the Claims Made Underlying 'Insurance
   Schedule above, any replacements thereof and other policies purchased or issued for newly acquired or formed
   organizations. Policies purchased or issued replacements of policies or self-insurance listed in the Claims Made
   Underlying Insurance Schedule above or for newly acquired or formed organizations shall not be more restrictive than
   those listed in the Claims Made Underlying Insurance Schedule above. All "underlying insurance" shall be maintained
   by you in accordance with Claims Made Maintenance Of Underlying Insurance condition above.


All other terms and conditions remain unchanged.




MAU8 1507 01 15                 Includes copyrighted material of Insurance Services Office, Inc.,             Page 3 of 3
                                                      with its permission.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 33 of 181 PageID: 40
                               L00169972033102518



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       POLICY CHANGES
                                                                                     Policy Change
                                                                                     Number
    POLICY NUMBER                         POLICY CHANGES             COMPANY
                                          EFFECTIVE
    MPEIEV0061-15-01                      1-1-16                     Evanston Insurance Company

    NAMED INSURED                                                    AUTHORIZED REPRESENTATIVE
    Statewide Insurance Fund                                         Gerard Albanese


    COVERAGE PARTS AFFECTED:
    COMMERCIAL EXCESS LIABILITY POLICY                                                       .




                                                      CHANGES

                                             Excess Policy Changes
 A. The lead-in is replaced by the following:
     Various provisions in this policy restrict coverage. Read the entire policy and any "underlying insurance"
     carfuIly to determine rights, duties and what is and is not covered.
     Throughout this policy, the words "you", "your" and "insured" refer to the "certificate holder" named in each
     individual Certificate Of Insurance and any other person or organization qualifying as an Insured under the
     "underlying insurance". The words "we", "us" and 'our" refer to the company providing this insurance.
     The word "policy" refers to the master policy issued to the entity named in the Declarations as the first
     Named Insured. The first Named Insured is not an "insured".
     Other words and phrases that appear in quotation marks have special meanings. Refer to Section V.
     Definitions.                                               .




 B. Section Dl. Limits Of Insurance is replaced by the following:
     SECTION III. LIMITS OF INSURANCE
    1. The Limit Of Insurance applicable to the Commercial Excess Liability Policy which is shown in the
       Certificate Of Insurance as the Each Occurrence Limit is the most We will pay for damages arising out of
       any one occurrence or offense.

     2. The Limit Of Insurance applicable to the Commercial Excess Liability Policy which is shown in the
        Certificate Of Insurance as the Aggregate Limit is the most we will pay for damages arising out of all
        occurrences and offenses during the Policy Period.
 C. Changes to Section IV. Conditions
    1. The following is added to Paragraph 4. Cancellation:
         Pursuant to New Jersey law, a Certificate Of Insurance cannot be cancelled or nonrenéwed for any
         underwriting reason or guideline which is arbitrary, capricious or unfairly discriminatory or without
         adequate prior notice to the insured. The underwriting reasons or guidelines that an insurer can use to
         cancel or nonrenew the insured's Certificate Of Insurance are maintained by the insurer in writing and
         will be furnished to the insured and/or the insured's lawful representative upon written request.
         This provision shall not apply to any Certificate Of Insurance which has been in effect for less than 60
         days at the time notice of cancellation is mailed or delivered, unless the Certificate Of Insurance is a
         renewal policy.
    2. Paragraph b. of Paragraph 4. Cancellation in Section IV. Conditions is replaced by the following:
        b. If the insured's Certificate Of Insurance has been in effect for less than 60 days, we may cancel the
IL 1201 11 85                  Copyright, Insurance Services Office, Inc., 1983                      Page 1 of 4
                             Copyright, ISO Commercial Risk Services, Inc., 1983
Case 3:18-cv-16448-BRM-LHG Document
                                LOO 1-1 Filed 11/26/18
                                     169972034  102518 Page 34 of 181 PageID: 41


              Certificate Of Insurance for any reason subject to the following:
              (1) We may cancel the Certificate Of Insurance by mailing or delivering to the first Named Insured,
                  the "certificate holder" and any person entitled to notice under the insured's Certificate Of
                  Insurance written notice, of cancellation, at least:
                  (a) 10 days before the effective date of cancellation if we cancel for:
                      (I) Nonpayment of premium; or
                      (ii) Existence of a moral hazard, as defined in N.JAC. 11:1-20.2(f) as follows:
                               'The risk, danger or probability that the insured will destroy, or. permit to be
                               destroyed, the insured property for the purpose of collecting the insurance
                               proceeds. Any change in the circumstances of an insured that will increase the
                               probability, of such a destruction may be considered a 'moral hazard"; and
                          H. 'The substantial risk, danger or probability that the character, circumstances or
                              personal habits of the insured may increase the possibility of loss or liability for
                              which an insurer will be held responsible. Any change in the character or            .


                              circumstances of an individual, corporate, partnership or other insured that will
                              increase the probability of such a loss or liability may be considered a 'moral
                              hazard".
                  (b) 30 days before the effective date of cancellation if we cancel for any. other reason.
              (2) In the notice of cancellation which is sent to the first Named Insured and the "certificate holder",
                   we will state the reason for cancellation.
     3. The following is added to Paragraph 4. Cancellation in Section IV. Conditions:
        Cancellation Of Policies In Effect For 60 Days Or More
        (1) If the insured's Certificate Of Insurance has.been in effect for 60 days or more, or is a renewal of a
             Certificate Of Insurance we issued, we may cancel the insured's Certificate Of Insurance only for
             one or more of the following reasons:
              (a) Nonpayment of premium;
              (b) Existence of a moral hazard, as defined in N.J.A.0 11:1-20.2(f);
              (c) Material misrepresentation or nondisclosure to us of a material fact'at the time of acceptance of
                  the risk;
              (d) Increased hazard or material change in the risk assumed which we could not have reasonably
                  contemplated at the time of assumption of the risk;
              (e) Substantial breaches of contractual duties, conditions or warranties that materially affect the
                  nature and/or insurability of the risk;
              (f) Lack of cooperation from the insured on loss control matters materially affecting insurability of
                  the risk;.
              (g) Fraudulent acts against us by the insured or its representative that materially affect the nature of
                  the risk insured;
              (h) Loss of or reduction in available insurance capacity;
              (I) Material increase in exposure arising out of changes in statutory or case law subsequent to the
                   issuance of the insurance contract or any subsequent renewal;
              (i) Loss of or substantial changes in applicable reinsurance;
              (k) Failure by the insured to comply with any Federal, State or local fire, health, safety or building or
                   construction regulation, law or ordinance with respect to an insured risk which substantially
                   increases any hazard insured against within 60 days of written notification of a violation of any
                   such law, regulation or ordinance;
              (1) Failure by the insured to provide reasonable and necessary underwriting information to us upon
                  written request therefore and a reasonable opportunity to respond.

  Page 2of4                      Copyright, Insurance Services Office, Inc., 1983                      1L1201 1185
                               Copyright, ISO Commercial Risk Services, Inc., 1983
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 35 of 181 PageID: 42
                                                 L00169972035102518


            (m) Agency termination, provided:
                 (1) We document that replacement coverage at comparable rates and terms has been provided
                     to the first Named Insured, and we have informed the first Named Insured, in writing, of the
                     right to continue coverage with us; or
                 (ii) We have informed the first Named Insured, in writing, of the right to continue coverage with
                      us and the first Named Insured has agreed, in writing, to the cancellation or nonrenewal
                      based on the termination of the first Named Insured's appointed agent.
            (n) Any other reasons in accordance with our underwriting guidelines for cancellation of commercial
                lines coverage.
            -


        (2) If we cancel the insured's Certificate Of Insurance based on Paragraph (1)(a) or (b) of this condition,
             we will mail or deliver a written notice, to the entity shown in the Declarations, the "certificate holder"
             and any person entitled to notice under the insured's Certificate Of Insurance, at least 10 days
             before the effective date of cancellation. If we cancel the insured's Certificate Of Insurance for any
             other reason listed above, we will mail or deliver a written notice to the entity shown in the
             Declarations, the "certificate holder" and any person entitled to notice under the insured's Certificate
             Of Insurance, not more than 120 days nor less than 30 days before the effective date of such
             cancellation.
        (3) In the notice of cancellation which is sent to the entity shown in the Declarations and the "certificate
             holder", we will state the reason for cancellation. For cancellation due to the nonpayment of
             premium, the notice will state the effect of nonpayment by the due, date. Cancellation for
             nonpayment of premium will not be effective if payment of the amount due is made before the
             effective date set forth in the notice.
        (4) Notice will be sent to the last mailing addresses known to us, by:
            (a) Certified mail; or
            (b) First class mail, if we have obtained from the post office a date stamped proof of mailing
                showing names 'and addresses.
        (5) We need not send notice of cancellation if you have:
            (a) Replaced coverage elsewhere; or
            (b) Specifically requested termination.
        Nonrenewal
        (1) We may elect not to renew the insured's Certificate Of Insurance for any reason permitted to cancel
            it. If we elect not to renew the insured's Certificate Of Insurance, we will mail a notice of nonrenewal,
            stating the reasons for nonrenewal, to the entity shown in the Declarations and the "certificate
            holder" at least 30 days but not more than 120 days before the expiration date of the insured's
            Certificate Of Insurance. If this policy does not have a fixed expiration date, it shall be deemed to
            expire annually on the anniversary of its inception.
        (2) This notice will be sent to the entity shown in the Declarations and the "certificate holder" at the last
            mailing address known to us by:
            (a) Certified mail; or
            (b) First class mail, if we have obtained from the post office a date stamped proof of mailing
                showing the "certificate holder's" name and address.
        (3) We need not mail or deliver this notice if you have:
            (a) Replaced coverage elsewhere; or
            (b) Specifically requested termination.
    4. The following are added:
        Changes
        This policy contains all the agreements between you and us concerning the insurance afforded. The first
        Named Insured shown in the Declarations is authorized to make changes in the terms of this policy with
IL 12 01 11 85                  Copyright, Insurance Services Office, Inc., 1983                           Page 3 of 4
                              Copyright, ISO Commercial Risk Services, Inc., 1983
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 36 of 181 PageID: 43
                                L00169972036102518


          ourconsent. This policy's terms can be amended or waived only by endorsement issued by us and
          made a part of this policy.
          Premiums                    .




          The first Named Insured shown in the Declarations:
          a.. Is responsible for the payment of all premiums; and
          b. Will be the payee for- any return premiums we pay.
          Separation of Insureds
          Except with respect to the Limits of Insurance, and any rights or duties specifically assigned to the first
          Named Insured, this insurance applies:
          a. As if each "certificate holder" were the only "certificate holder"; and
          b.. Separately to each insured against whom a claim is made or a suit is brought.
  D. The following is added to Section V. Definitions
      "Certificate holder" means the individual person or organization named in each Certificate Of Insurance
      purchased under the policy issued- to the first Named.Insured named in the Declarations.




  All other terms and conditions remain unchanged.




                                                                             Authorized Representative Signature




 Page 4 of 4                     Copyright, Insurance Services Office, Inc., 1983                       IL 1201 11 85
                               Copyright, ISO Commercial Risk Services, Inc., 1983
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 37 of 181 PageID: 44
                                                        L00169972038102518 .,_

    GOLDBERG. SEGALLALLP                                                                                               David L. Brown I Partner
                                                                                             Direct 336.419.4902 1 dbrown©goldbergsegalla.com




                                                      July 24, 2018


    VIA ELECTRONIC MAIL AND U.S. MAIL

    Mr. Vito D. Gadaleta
    Business Administrator
    Neptune Township
    25 Neptune Blvd.
    Neptune, New Jersey 07753
    vgada1etaneptunetownship.org

    Mr. Michael J. Bascom
    Chief Financial Officer
    Neptune Township
    25 Neptune Blvd.
    Neptune, New Jersey 07753
    mbascom@neptunetownship.org

                    Re: Lawsuit:                            Krista Horan v. Neptune Towns/zip, et at.
                                                            Monmouth County Superior Court
                                                            Civil Part Docket No. L-000306-18
                             Insurer:                       National Casualty Company
                             Named Insured:                 Township of Neptune
                             Policy No.:                    PKONJAOO2S
                             Claim No.:                     1836153

    Dear Ivir. Gadaleta and Mr. Bascom:

            Our firm represents Nationwide acting on behalf of National Casualty Company
    ("National Casualty"). National Casualty acknowledges receipt of the lawsuit entitled, "Krista
    Horan, plaint if versus Neptune Townshz:p, John Bonney, Stephanie Oppegaard, Vito Gadaleta,
    John and Jane Does 1-10, and XYZ Corporations 1-10, defcndant.sf' flied in the Superior Court
    of New Jersey, Law Division, Monmouth County ("Horan Lawsuit"). National Casualty has
    reviewed the claims alleged in the Horan Lawsuit and the coverage provided by the Public Entity
    Policy issued by National Casualty to the Township of Neptune, Policy No. PKONJA0025, for
    the policy period of January 1, 2016 through January 1, 2017 ("National Casualty Policy"). We
    take this opportunity to provide you with National Casualty's evaluation of the coverage issues
    presented by the Horan Lawsuit with respect to the National Casualty Policy.

           For the reasons set forth below, the Horan Lawsuit is not covered under the National
    Casualty Policy. Therefore, National Casualty must respectfully deny any duty to defend or to
    indemnify the Neptune Township ("Township") or its employees in connection with the Horan
    L.wsuit.

    COO Green Valley Road, Suite 302 1 Greensboro, NC 27408 1 336.419.4900 1 Fax 336.419.4950 I www.GoldbergSegalla.com
                  I FLORIDA I CALIFORNIA I MARYLAND I MissouRi I NORTH CAROLINA PENNSYLVANIA I NEW JERSEY I CONNECTICUT I UNITED KINGDOM
   NEWYORK I ILLINOIS
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 38 of 181 PageID: 45
                                           L00169972039102518

    Mr. Gadaleta
    Mr. Bascom
    July 24, 2018
    Page 2

            In analyzing coverage, NatiOnal Casualty compared the allegations made, claims asserted
    and damages sought in the, Complaint filed in the Horan Lawsuit to the policy language.
    contained in the National Casualty Policy. A review of the allegations in the Complaint shows
    that Krista Horan suffers from rheumatoid arthritis and was employed by the Neptune Township
    Public Library from February 1, 2002 through August 4, 2016. Ms. Horan alleges that during the
    majority of her employment with the Township, her rheumatoid arthritis was accommodated by
    the Township through assistance in lifting, flexible pcheduling, and preferred parking. Ms.
    loran, alleges that her treatment by the Township changed when John Bonney was appointed
    Library Director. After Mr. Bonney was appointed Library Director, Ms. loran claims that she
    was subjected to a hostile working environment due to her rheumatoid arthritis, denied
    reasonable accommodations, and forced to bring in a doctor's note to justify restrictions caused
       flare-ups of her rheumatoid arthritis.

            Ms. Horan alleges that ten (10) days after she submitted the requested note from her
    doctor, she was terminated. Ms. loran alleges that the reason she was given for her termination
    was falsifying website related library statistics. However, Ms. Horan believes that this reason
    was pretext for disability discrimination.

             In the loran Lawsuit, Ms. Horan asserts two claims: (I) violation of the New Jersey
    Law Against Discrimination based on disability discrimination hostile working environment,
                                                                  -



    retaliation, and wrongful discharge; and (2) violation of the New Jersey Law Against
    Discrimination based on disability discrimination— failure to accommodate. Ms. loran seeks as
    damages: back pay, front pay, emotional distress damages, punitive damages, attorneys' fees,
    costs, interest, declaration of wrongful conduct, and cease and desist order.

           From the information obtained regarding Ms. loran's claims against the Township, it
   appears that the Township was first put on notice of Ms. Horan's claims on October 28, 2016.
   On that date, Ms. loran's attorney, Jennifer Meyer-Mahoney, sent a letter to Kevin McMillan,
   Mayor of the Township, indicating that Ms. loran was terminated in violation of the New Jersey
   Law Against Discrimination and that Ms. Horan was demanding back pay, reinstatement into a
   position that was not supervised by John Bonney, discipline against Mr. Bonney, attorneys' fees
   and compensation for other damages caused by the hostile work environment to which Ms.
   Horan was subjected. The letter threatened litigation if no response was made by the Township.

           Stephanie Oppegaard acknowledged receipt of the October 28, 2016 letter on. November
   1, 2016, when she forwarded the letter to Nita Raval, labor counsel for the Township. Ms.
   Meyer-Mahoney made further demands to settle Ms. loran's claims on July 5, 2017, August 28,
   2017, and September 12, 2017. When Ms. Horan's claims against the Township could not be
   settled, the loran Lawsuit was filed on January 25, 2018.

           National Casualty issued the National Casualty Policy to the Township of Neptune. The
   National Casualty Policy is a claims-made policy and contained an Employment Practices
   Liability Coverage Part. The liability limits under the Employment Practices Liability Coverage
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 39 of 181 PageID: 46
                                            L001 69972040102518.__.

    Mr. Gadaleta
    Mr. Bascom
    July 24, 2018
    Page 3

    Part are $10 million each Employment Practices Wrongful Act, and $10 million annual
    aggregate, with a $100,000 deductible for each Employment Practices Wrongful Act.

           In order to explain National Casualty's coverage position, we first refer you to the
    insuring agreement in the National Casualty Policy, which states:

                  EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
                            CLAIMS MADE COVERAGE


                SECTION I COVERAGES
                             -




               1. INSURING AGREEMENT

                    We will pay on behalf of the insured all "loss" resulting from
                    "employment practices wrongful act(s)" but only with respect to
                    "claims" first made against the insured during the "policy period" or
                    Extended Reporting Period, The "employment practices wrongful
                    act(s)" must occur within the "coverage territory."

            In its Definitions section, the National Casualty Policy defines the following pertinent
   terms:


               SECTION VI— EMPLOYMENT PRACTICES
               LIABILITY DEFINITIONS
                              -




               Whenever used in this Coverage Form, the following words havethese
               meanings:

               2. "Claim" means:

                    a.     A written notice from any party that is their intention to hold
                           the insured responsible for "loss" resulting from an
                           "employment practices wrongful act" covered by this Coverage
                           Form.

                    b.     Any notice that requires you to participate in an administrative
                           heating conducted by the EEOC or by any federal, state or
                           local agency with a similar purpose.

               6. "Employment practices wrongful act(s)" means any actual or alleged:
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 40 of 181 PageID: 47
                               L00169972041102518


    Mr. Gadaleta
    Mr. Bascom
    July 24, 2018
    Page 4

                    a.     "Discrimination" against any of your current, former or
                           prospective "employees" or "volunteer workers";
                    b.     Wrongful termination of any of your current, former or
                           prospective "employees" or "volunteer workers", whether
                           actual or constructive;
                    C.     "Sexual harassment" of any of your current, former or                       •1
                           prospective "employees" or "volunteer workers";
                    d.     "Retaliation" against any of your current, former or prospective
                           "employees" or "volunteer workers";
                    e.     Wrongful or unfair discipline of any of your current, former or
                           prospective "employees" or "volunteer workers";
                    f.     Wrongful hiring, supervision, or demotion of, or failure to
                           promote, any of your current, former or prospective
                           "employees" or "volunteer workers";
                    g.     Misrepresentation to, or defamation, libel, slander,
                           disparagement or invasion of privacy of, any of your current,
                           former or prospective "employees" or "volunteer workers"; or
                    h.     Failure to provide or enforce adequate or consistent policies
                           and procedures relating to any "Employment practices
                           wrongful act(s)."

               8. "Loss" means any monetary amount, non-monetary, and/or injunctive
                   relief which the insured(s) is legally obligated to pay as a result of
                   "employment practices wrongful act(s)" covered by this Coverage
                   Form and will include,but not be limited to, judgments, settlements,
                   back and front pay and legal 'fees and expenses of a claimant awarded
                   pursuant to a court order or judgment but "loss" will not include fines
                   imposed by law, or matters which may be deemed uninsurable under
                   the law pursuant to which this Coverage Form will be construed.

           In addition, it is important to note the conditions to coverage contained in the National
    Casualty Policy. Specifically, the National Casualty Policy states:


               SECTION V CONDITIONS-
                              -




               3. Insured's Duties In The Event Of A 'Claim" Or "Suit"

                    a.    In the event of a "claim," immediate written notice containing
                          particulars sufficient to identify the insured and also reasonably
                          obtainable information with respect to the time, place and
                          circumstances thereof, and the names and addresses of the
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 41 of 181 PageID: 48
                               L00169972042102518._


    Mr. Gadaleta
    Mr. Bascom
    July 24, 2018
    Page 5

                         injured and of available witnesses, will be given by or for the
                         insured to us or any of our authorized agents;

                    b.   If a "claim" is made or a "suit" is brought against the insured,
                         the insured will immediately forward to us every demand,
                         notice, summons or. other process received by them or their
                         representative;

                    C.   The insured will cooperate with us and, at our request, consent
                         to being examined and questioned, by a representative of ours,
                         under oath, if necessary, attend hearings, depositions and trials
                         and will assist in effecting settlement, securing and giving
                         evidence, and obtaining the attendance of witnesses in the
                         conduct of "suit(s)," as well as in the giving of written
                         statement or statements to our representatives and defense. In
                         the event of a "claim" occurring likely to involve us hereunder,
                         the insured will not make any payment, assume any liability or
                         incur any expense without our consent first being obtained.
                         We will have full discretion in the handling of any "claim," and
                         the insured will give us full information and assistance as we
                         may reasonably require.

              6. Awareness Provision

                    a.   If, during the "policy period" or the Extended Reporting
                         Period, the insured receives written or oral notice from any
                         party that it is the intention of such party to hold the insured
                         responsible for any "employment practices wrongful act(s),"
                         the insured will give written notice to us as soon as practicable
                         but no later than the end of the "policy period" or Extended
                         Reporting Period, if applicable. Any subsequent "claim(s),"
                         made against the insured arising out of such "employment
                         practices wrongful act(s)" will be deemed to have been made
                         during the "policy period" or Extended Reporting Period, if
                         applicable. No coverage for such "claim" shall exist under any
                         subsequent policy written by us. However, if the renewal
                         policy is written by us, the insured will have sixty (60) days'
                         after the expiration date of this policy to report any "claim"
                         first made during this "policy period".

                    b.   In the event of any "claim" occurring hereunder, notice to us
                         will be given to the company shown in the Employment
                         Practices Liability Coverage Part Supplemental Declarations.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 42 of 181 PageID: 49
                               L001 6997204310251 8


    Mr. Gadaleta
    Mr. Bascom
    July 24, 2018
    Page 6

                          Notice will be deemed to be received if sent by prepaid mail,
                          properly addrésd.

           The Extended Reporting Period is also specifically defined in the National Casualty
    Policy as follows:


               SECTION VII— EXTENDED REPORTING
               PERIOD— BASIC AND OPTIONAL
               SUPPLEMENTAL

               An Extended Reporting Period, described below, will be provided if this
               Coverage Form is nonrenewed or canceled, unless we cancel for
               nonpayment of premium or if we renew or replace coverage with
               insurance that:
                   a.     Has a retroactive date; or
                   b.     Provides coverage on other than a Claims-Made basis.

               1. A Basic Extended Reporting Period is automatically provided without
                  additional charge. This period begins at the end of the "policy period"
                  and lasts for sixty (60) days. The Basic Extended Reporting Period
                  does not apply to "claim(s)" covered under any subsequent policy.

               2. Coverage for an optional Supplemental Extended Reporting Period
                  must be added by endorsement and an additional premium charge must
                  be paid. Such period starts sixty (60) days after the end of the "policy
                  period."

            Coverage will only exist if the requirements of the insuring agreement and the conditions
    of the National Casualty Policy are met. As noted above, the National Casualty Policy is a
    claims-made policy. Accordingly, coverage pursuant to the Policy is only afforded to claims
    first made against the insured during the policy period or Extended Reporting Period. The
    National Casualty Policy defines "claim" to include written notice from any person indicating
    that the person intends to hold the Township responsible for damages caused by an "employment
    practices wrongful act," including discriminaion, wrongful termination, and retaliation. The
    Township received a written letter from Ms. Horan's attorney on October 28, 2016, indicating
    that Ms. Horan intended to hold the Township responsible for damages caused by her wrongful
    termination based on disability discrimination. Accordingly, Ms. Horan's claim was first made
    against the Township on October 28, 2016, within the National Casualty's policy period of
    January 1, 2016 through January 1, 2017.

           The Conditions contained in the National Casualty Policy required the Township to
    provide: (1) immediate written notice of Ms. Horan's claim to National Casualty; and (2) written
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 43 of 181 PageID: 50
                               L00169972044102518


   Mr. Gadaleta
   Mr. Bascom
   July 24, 2018
   Page 7

   notice of Ms. Horan's claim as soon as practicable but not later than the end of the policy period
   or the Extended Reporting Period. Under the policy provisions cited above, the Township was
   required to provide National Casualty with written notice of Ms. Horan's claim "immediately"
   and "as soon as practicable," but not later than March 2, 2017, or sixty (60) days after the
   expiration of the National Casualty Policy. (Because the National Casualty Policy was not
   renewed and no Supplemental Extended Reporting Period was purchased by the Township, only
   the Basic Extended Reporting Period applies.)

           The Township failed to provide notice to National Casualty of Ms. Horan's claim
   immediately, or at the latest by March 2, 2017. The correspondence between Ms. Horan's
   counsel and the Township's counsel clearly shows that the Township knew about Ms. Horan's
   claims of disability discrimination and wrongful termination, and understood that Ms. Horan
   intended to seek damages resulting froni these claims prior to March 2, 2017. The National
   Casualty Policy required the Township to provide written notice of this claim to National
   Casualty by or before March 2, 2017. The Township failed to abide by this condition of the
   National Casualty Policy. Accordingly, there is no coverage under the National Casualty Policy
   for the Horan Lawsuit.

           In sum, National Casualty concludes that there is no coverage afforded to the Township
   and its employees under the National Casualty Policy for the Horan Lawsuit. As a result,
   National CasuaItj respectfully denies coverage for this lawsuit, including any duty to defend or
   to indemnify the Township and its employees with respect to Ms. Horan's claims.

            By specifically citing the above referenced policy terms, National Casualty does not
   waive its right to deny coverage based on other terms, definitions, exclusions and conditions
   contained in its policy. National Casualty specifically reserves all of its rights under its policy
   and under applicable law, including but not limited to the right to file an action asking a court to
   determine the rights of the parties to the National Casualty Policy. The issues raised by this
   letter are not intended to be exhaustive or exclusive. Our failure to cite other policy language at
   this time does not preclude National Casualty from raising other defenses in the future should the
   situation so warrant.

          National Casualty has denied coverage based on the information available to it at this
   time. However, if during the course of the litigation, other information becomes available which
   may impact or alter this decision, please provide that information to us for consideration.

          If you have any questions about the content of this letter, please do not hesitate to contact
   me.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 44 of 181 PageID: 51
                               L00169972045102518..

    Mr. Gadaleta
    Mr. Bascom
    July 24, 2018
    Page 8

                                      Very truly yours,

                                      GOLDBERG SE            A LLP
             0•




                                        avid L. Brown



    cc:    Ted Wardell (via email only at:   rdell@advisorsbb.com)
           Maryann Leuthe (via email only at: ma1euthe@sifnj.coj)'
           Deborah Rosenthal (via email only at: rosen3@nationwide.com)
 Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 45 of 181 PageID: 52
                                     L00169972047102518




                           Lloyd's Certificate
                        This Insurance is effected with certain Underwriters at Lloyd's,
                        London.



                        This Certificate            is issued in accordance with the limited
                        authorization granted to the Correspondent by certain Underwriters at*
                        Lloyd's, London whose syndicate numbers and the proportions
                        underwritten by them can be ascertained from the office of the
                        Correspondent (such Underwriters being hereinafter called "Underwriters")
                        and in consideration of the premium specified herein, Underwriters hereby
                        bind themselves severally and not jointly, each for his own part and not one
                        for another, their Executors and Administrators.



                        The Assured is requested to read this Certificate, and if it is not
                        correct, return it immediately to the Correspondent for appropriate
                        alteration.


                        All inquiries regarding this Certificate should be addressed to the following
                        Correspondent

                                                Brit Global Specialty USA
                                            161 North Clark Street, Suite 3200
                                                     Chicago, IL 60601
                                                           USA




                        SLC-3 (USA) NMA2868 (4/22/13)




LCA00416                                                                             Page 1 of 3
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 46 of 181 PageID: 53
                                            L00169972048102518




       Certificate Provisions


       1.   Signature Required. This Certificate shall not be valid unless signed by the Correspondent
            on the attached Declarations.

       2.   Correspondent Not Insurer. The Correspondent is not an Insurer hereunder and neither
            is nor shall be liable for any loss or claim whatsoever. The Insurers hereunder are those
            Underwriters at Lloyd's, London whose syndicate numbers can be ascertained as set forth
            in this Certificate. As used in this Certificate "Underwriters" shall be deemed to include
            incorporated as well as unincorporated persons or entities that are Underwriters at Lloyd's,
            London.

       3.   Cancellation. If this Certificate provides for cancellation and this Certificate is cancelled
            after the inception date, earned premium must be paid for the time the insurance has been
            in force.

       4.   Service of Suit. It is agreed that in the event of the failure of Underwriters to pay any
            amount claimed to be due hereunder, Underwriters, at the request of the Assured, will
            submit to the jurisdiction of a Court of competent jurisdiction within the United States.
            Nothing in this Clause constitutes or should be understood to constitute a waiver of
            Underwriters rights, to commence an action in any' Court of competent jurisdiction in the
            United States, to remove an action to a United States District Court, or to seek atransfer of
            a case to another Court as permitted by the laws of the United States or of any State in the
            United States. It is further agreed that service of process in such suit may be made upon
            the firm or person named in item 1 of the attached Declarations, and that in any suit
            instituted against any one of them upon this Certificate, Underwriters will abide by the final
            decision of such Court or of any Appellate Court in the event of an appeal.

            The Correspondent is authorized and directed to accept service of process on behalf of
            Underwriters in any such suit and/or upon request of the Assured to give a written
            undertaking to the Assured that they will enter a general appearance on behalf of
            Underwriters in the event such a suit shall be instituted.

            Further, pursuant to any statute of any state, territory or district of the United States which
            makes provision therefor, Underwriters hereby designate the Superintendent,
            Commissioner or Director of Insurance or other officer specified for that purpose in the
            statute, or his successor or successors in office, as their true and lawful attorney upon
            whom may be served any lawful process in any action, suit or proceeding instituted by or
            on behalf of the Assured or any beneficiary hereunder arising out of this Certificate, and
            hereby designate the above-mentioned as the person to whom the said officer is authorized
            to mail such process or a true copy thereof.
            LMA5O2O
            14/09/2005

       5.    Assignment. This Certificate shall not be assigned either in whole or in part without the
            'written consent of the Correspondent endorsed hereon.

       6.   Attached Conditions Incorporated. This Certificate is made and accepted subject to ail
            the provisions, conditions and, warranties set forth herein, attached or endorsed, all of
            which are to be considered as incorporated herein.

       7.   Short Rate Cancellation. If the attached provisions provide for cancellation, the table
            below will be used to calculate the short rate proportion of the premium when applicable
            under the terms of cancellation.

LCAOO4I6                                                                                            Page 2 of 3
 Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 47 of 181 PageID: 54
                                                                     L00169972049102518




       Short Rate Cancellation Table For Term of One Year.


            Days Insurance            Per Cent of one Days Insurance Per Cent of one Days Insurance                           Per Cent of one Days Insurance Per
                                                                                                                                                              oneCent
                                                                                                                                                                  yearof.
            in Force                  year Premium    in Force        year Premium in Force                            .      year Premium    in Force        Premium

                     1.............................5%     66- 69 ............................29%     154-156............................. 53%   256-260.............................77%
                     2..............................6     70- 73 ............................30      157-160.............................54     261-264.............................78
              3-     4............................. 7     74- 76 ............................31      161-164............................. 55    265-269.............................79
              5-     6.............................S      77- 80 ............................32      165-167.............................56     270-273(9 moe) ............ 80
              7.     8.............................9      81- 83 ............................33      168-171............................. 57    274-278............................. 81
              9-    10.............................10     84- 87 ............................34      172-175............................. 58    279-282.............................82
             11-    12.............................11     88- 91 (3 rnos) ............ 35            176-178.............................59     283-287............................. 83
             13-    14.............................12     92- 94............................36       179-182(6 rnos) ............ 60            288-291............................. 84
             15-    16.............................13     95 : 98 ............................37     183-187............................. 61    292-296 .............................. 85
             17-    18.............................14     99-102 ............................38      188-191.............................62     297-301 ............                   86
             19-    20.............................      t03-105 ............................39      192-196............................. 63    302-305(lomos) ........... 87
             21-    22.............................16    106-109 ............................40      197-200...................64               306-310.............................88
             23-                                    17   110-113 .... :. ...................... 41   201-205.............................65     311-314.............................89
             26-    29.............................18    114-116 ............................ 42     206-209............................. 66    315-319.............................90
             30-    32(1 moe) ............. 19           117-120 ............................ 43     210-214(7 moe) ............ 67             320-323.............................91
             33..   36.............................20    121-124(4 moe) ............ 44              215-218 ............................. 68   324-328.............................92
             37-    40.............................21    125-127............................ 45      219-223.......
                                                                                                               ......................69         329-332............................. 93
             41 -   43.............................22    128-131 ............................ 46     224-228............................. 70    333-337(llmos) ...........94
             44-    47.............................23    132- 135: ........................... 47    229-232............................. 71    338-342 .............................95
             48-    51.............................24    136-138 ...........................48       233-237.............................72     343-346.............................96
             52-    54.............................25    139-142 ............................ 49     238-241............................. 73    347-351 .............................97
             55-    58.............................26    143-146 ............................ 50     242-246(8 moe) ............ 74             352-355.............................98
             59-    62(2 moe) ............. 27           147-149 ............................ 51     247-250............................. 75    356-360.............................99
             63 -   65.............................28    150-153(5 mos ) ............ 52             251-255.............................76     361-355(l2rnos) ...........100

       Rules applicable to insurance with terms less than or more than one year

       A.     If insurance has been in force for one year or less, apply the short rate table for annual
              insurance to the full 'annual premium determined as for insurance written for a term of one
              year.

       [j     If insurance has been in force for more than one year:

              1. Determine full annual premium as for insurance written for a term of one year.

              2. Deduct such premium from the full insurance premium, and on the remainder calculate
                 the pro rata earned premium on the basis of the ratio of the length of time beyond one
                 year the insurance has been in force to the length of time beyond one year for which
                 the Policy was originally written.

              3. Add premium produced in accordance with items (1) and (2) to obtain earned premium
                 during full period insurance has been in force.




LCA004I6                                                                                                                                               Page 3 of 3
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 48 of 181 PageID: 55
                                L00169972050102518




                                                    Declarations

     This Policy (and any documents referred to in it) contains the whole agreement between
     Underwriters and the NAMED ASSURED relating to the insurance providdd by this Policy; and
     supersedes all previous understandings and agreements between Underwriters and the NAMED
     ASSURED relating to the terms and conditions of this Policy.

     Please note that words or terms that appear in bold and capitalized are defined within the Policy.

     Previous Policy No: PK1 006317

     Authority Ref. No:       B0356JA281N18

     Policy No:               PK1006318

     1.    NAMED ASSURED:

           Garden State Municipal Joint Insurance Fund

     2.    NAMED ASSURED Address:

           900 Route 9N
           Suite 503
           Woodbridge, NJ 07095

     3..   Effective date: January 1, 2018
           Expiration date: January 1, 2019
                             both days at 12:01 a.m. local* standard time.

     4.    Insurance is effective with certain Underwriters at Lloyd's, London (Brit Syndicate 2987).

           Percentage: 100.00%

     5.    Coverage:

           ALL RISKS OF DIRECT PHYSICAL LOSS TO PROPERTY, AUTOMOBIL PHYSICAL DAMAGE.
           GENERAL LIABILITY. AUTOMOBILE LIABILITY, PUBLIC OFFICIALS MISCELLANEOUS
           LIABILITY, WORKERS COMPENSATION, EMPLOYEE BENEFITS LIABILITY, LAW
           ENFORCEMENT LIABILITY, and as more fully defined in the attached wording which is
           understood to be incorporated in and form part of this Certificate.

     6.    Forms attached hereto and special conditions:

           The Public Entity Package Wording and agreed Endorsements as per Schedule of Endorsements
           attached.

           Wherever the attached wordings refer to this 'Policy' it is deemed to mean this 'Certificate'.

           Territorial Limits: Worldwide as more fully defined in the attached wording.

           Choice of Law: New Jersey

           Jurisdiction: United States of America

           Limits of Liability: Underwriters' Limits of Liability shall not exceed the limits as indicated for each

PKGDEC20I6                                                                                            Page 1 of 3
   Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 49 of 181 PageID: 56
                                                  L00169972051102518


             coverage sectiorr on the attached wording or Declarations and apply- only to those coverages for
             which a limit is shown. Underwriters Limits of Liability are excess over a SELF INSURED
             RETENTION and a LOSS FUND (if applicable) as specified in the attached wording.


       7.    Service of Suit may be made upon:

             Walker WIlcox Matousek LLP, One North Franklin Street, Suite 3200, Chicago, IL 60606.

       8.    In the event of a reportable claim as per General Policy Condition 7, the THIRD PARTY
             CLAIMS ADMINISTRATOR must notify the following:

             By email (Preferred method):
              USAClaims@britinsurance.com

             By mail:
              Brit Global Specialty USA, 161 North Clark Street, Suite 3200
              Chicago, IL 60601 USA

             By telephone:
               -1 (312) 577-9450

       9.    Currency Clause:

             All premiums, limits, deductibles, claims and other amounts under this Policy are expressed and
             payable in United States Dollars.

             The dollar symbol($) used within this Policy represents United States Dollars.

       10.   Policy Premium:

             Gross Premium

      11.    Minimum Earned Premium:



             The minimum earned premium is 50% of the annual Policy Premium. If the Policy is cancelled at
             the NAMED ASSURED'S request, or by Underwriters for non-payment of premium, the minimum
             earned premium will be the greater of either the Minimum Earned Premium above or the premium
             as calculated by the Short Rate Cancellation Table in this Policy.




                                                           /., lffi
                                                               umm

       Authorized Correspondent signatory:             Brit Global Specialty USA.



      Dated: 20-APR-2018




Pkg.Ver.Aug.2016                                                                                     Page 2 of 3
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 50 of 181 PageID: 57
                                L00169972052102518




                                                Several Liability Notice


      The subscribing insurers' obligations under contracts of insurance to which they subscribe are several
      and not joint and are limited solely to the extent of their individual subscriptions. The subscribing insurers
      are not responsible for the subscription of any co-subscribing insurer who for any reason does not satisfy
      all or part of its obligations.


      08/94
      LSW1001 (Insurance)




Pkg VerAug. 2016                                                                                       Page 3 of 3
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 51 of 181 PageID: 58
                                              L00169972053102518




      Complaints Procedure

      We strive to provide an excellent service to all Our customers but occasionally things can go
      wrong. We take all concerns seriously and endeavour to resolve all customers' problems
      promptly. If You have a question or concern about Your policy You should, in the first instance
      follow the guidance notes or instructions in the insurance documentation You have been sent.
      Your broker will also be able to advise You and provide assistance in this regard.

      Alternatively, if You wish to contact Us directly You should either write or telephone:


              The Complaints Department
              Brit Syndicates Limited
              122 Leadenhall Street
              London
              EC3V 4AB
              Telephone: 020 3857 0000
              Email: BGS.Complaints©britinsurance.com

      In the unlikely event that You remain dissatisfied and wish to make a complaint You can do so at
      any time by referring the matter to Us at the above stated address or the Complaints Team at
      Lloyd's at the following address:

              Complaints Team
              Lloyd's
              Fidentia House
              Walter Burke Way
              Chatham Maritime
              Chathm, Kent ME4 4RN
              Telephone: 020 7327 5693
              Facsimile: 020 7327 5225
              E-mail: complaints@lloyds.com

      Details of Lloyd's complaints procedure are set out in a leaflet 'Your Complaint How We Can
      Help" available atwww.iloyd's.com/complaints and are also available from the above address.

      Should You remain dissatisfied after Lloyd's has considered your complaint and You are NOT a
      policyholder in the UK, You should, in the first instance, seek advice from Your broker as to whom
      You should direct your complaint.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 52 of 181 PageID: 59
                                            LOO 169972054 102518




                                          SCHEDULE OF ENDORSEMENTS


       The following Endorsements attach to and form part of the terms and conditions of this Policy:


       Endorsement       Title
       No.

       I                Failure to Supply Exclusion for Gas and Electric utilities (Amended) (Removed and replaced by
       2                Named Assured Endorsement                                            endorsement 37)
       3                TRIA Accepted
                                 -


       4                Section IV & VI Amendatory Retroactive Coverage
                                                      -


       5                Sections II, Ill, IV, and VIII Corridor Retention Endorsement
                                                    -


       6                Personal Injury Protection (No Fault) Rejection
       7                Installment Premium
       8                Section II Mold/Fungal Pathogens Liability Coverage
                                     -


       9                Maintenance Deductibles and Co-Pay Amounts
       10               Amendatory Endorsement Cancellations I Non-Renewal          -


       11               Unintentional Errors and Omissions
       12               Section IV Public Officials Miscellaneous Liability Amendatory Endorsement
                                                                          -


       13               Section V Extension Part B EmpIoyers Liability Only coverage
                                              -


       14               Other Insurance Clause
       15               Additional Assured Endorsement Port Authority
                                                           -


       16               Jones Act and U.SL & H Act Exclusion Deleted
       17               Section V Loss Corridor of $250,000 / $50000
                                     -


       18               Section V Workers Compensation -Volunteer Workers
       19               Section V Workers Compensation—Foreign Workers' Compensation and Employers Liability
       20               Same Communicable Disease
       21               Coverage Extension Endorsement Stop-Gap Employers Liability
                                                            -


       22               Additional Assured Maxwell Place Condominium
                                            -


       23               Additional Assured Endorsement State of New Jersey and the County of Union, New Jersey
                                                           -


       24               Additional Assured Endorsement -Quasi Entities
       25               General Policy Conditions Amendment— Notification of Claims, Occurrences or Suits
       26               Procedures for In-House Claims Administrators
       27               Section I- Flood Zone A Coverage Endorsement
       28               General Policy Exclusions Pollution Exclusion Amendment
                                                    -


       29               General Policy Exclusions Qyber Exclusion Amendment
                                                    -


       30               Clash Coverage Amendment
       31               General Policy Conditions Delete False, Fraudulent Claims
                                                    -


       32               Section II Exclusion 0 Amendment
       33               Section Il Definition 4 Amendment
       34               Section Ill Insuring Agreement C Aniendment
       35               Coverage Section IV Non-Monetary Claim Defense Sublimit
                                              -


       36               Public Relations Sublimit for Crisis Events




       SOE 02115
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 53 of 181 PageID: 60
                                             L00169972055102518



                                  Schedule of SELF INSURED RETENTIONS

This Policy has the following underlying SELF INSURED RETENTIONS, which apply to a covered loss for each
OCCURRENCE or CLAIM.

MAINTENANCE DEDUCTIBLES are payable by the ASSURED and only apply when an amount is filled in.
MAINTENANCE DEDUCTIBLES do not apply to the erosion of the LOSS FUND.


      Coverage Section                            SELF INSURED RETENTION        MAINTENANCE DEDUCTIBLE

      Property unless listed below:                  $50,000                         See Endorsement 9
      AUTOMOBILE Physical Damage:                    $50,000                         See Endorsement 9
      FLOOD AND SURFACE WATER:                       $50,000                         See Endorsement 9
      EARTHQUAKE:                                    $50,000                         See Endorsement 9
      NAMED WINDSTORM:                               $100,000                        See Endorsement 9


If    General Liability:                             $250,000                        See Endorsement 9
      SEXUAL HARASSMENT Liability:                   $250,000                        See Endorsement 9
      SEXUAL ABUSE Liability:                        $250,000                        See Endorsement 9


HI    AUTOMOBILE Liability:                          $250,000                        See Endorsement 9
      Garagekeeper's Legal Liability:                $50,000                         See Endorsement 9


IV    Public Officials Miscellaneous Liability:      $350,000                        See Endorsement 9
      unless listed below:
      Errors & Omissions:                            $350,000                        See Endorsement 9
      Employment Practice Liability:                 $350,000                        See Endorsement 9
      SEXUAL HARASSMENT Liability:                   $350,000                        See Endorsement 9
      SEXUAL ABUSE Liability:                        $350,000                        See Endorsement 9


V     Excess Workers' Compensation and Employers'
      Liability for a qualified self-insurer:
      Coverage A Excess Workers' Compensation:    $750,000                           See Endorsement 9
      Coverage B Excess Employers' Liability:     $750,000                           See Endorsement 9


VI    Employee Benefits Liability:                   $150,000                                        $0


VII   Crime:
      MONEY and SECURITIES:                          NOT COVERED                      NOT APPLICABLE
      Forgery or Alteration:                         NOT COVERED                      NOT APPLICABLE
      EMPLOYEE Dishonesty:                           NOT COVERED                      NOT APPLICABLE


VIII Law Enforcement Liability:                      $350,000                       See Endorsement 9
     SEXUAL HARRASSMENT Liability:                   $350,000                       See Endorsement 9
     SEXUAL ABUSE Liability:                         $350,000                       See Endorsement 9


PKG.Ver.Aug.2016
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 54 of 181 PageID: 61
                                L00169972056102518




   IX Terrorism:                                          NOT COVERED
      Property Terrorism:                                 NOT COVERED
      Liability Terrorism:                                NOT COVERED
      Employers Liability Terrorism:                      NOT COVERED

       LOSS FUND:                                         $23,596,000 in the Aggregate Annually

                                           Specific Excess Insurance

  1.   This Policy contains various SELF INSURED RETENTIONS as listed in the Schedule of SELF INSURED
       RETENTIONS.of this Policy. The ASSURED is responsible for payment of each applicable SELF INSURED
       RETENTION except as otherwise stated in Clash Coverage and Excess LOSS FUND Protection.

  2.   This Policy contains various Specific Excess Limits of Insurance above the SELF INSURED
       RETENTIONS as listed in the Schedule of Specific Excess Limits of Insurance.

  3.   This Policy contains various Annual Aggregate Excess Limits of Insurance as listed in the Schedule of
       Specific Excess Limits of Insurance. Underwriters' duty to indemnify under this Policy ends when the
       applicable Annual Aggregate Excess Limit of Insurance has been exhausted by payments to the
       ASSURED.

  4.   This Policy provides coverage in accordance with all of the terms of each Coverage Section attached to and
       forming part of this Policy. For Coverage Section IV Public Officials Miscellaneous Liability, and
       Coverage Section VI Employee Benefits Liability, coverage is provided on a Claims Made basis. Claims
       Made coverage applies only to claims made against the ASSURED during the PERIOD OF INSURANCE or
       Extended Reporting Periods, if applicable.

  5.   It is understood and agreed that if more than one Insuring Agreement under any Coverage Section
       hereunder is involved in one CLAIM or OCCURRENCE, then the highest SELF INSURED RETENTION and
       Specific Excess Limit of Insurance for each CLAIM or OCCURRENCE, in respect to that Coverage
       Section, shall apply.

                                Schedule of Specific Excess Limits of Insurance

  Coverage Section I Property:
  Specific Excess Limit of Insurance for each OCCURRENCE:
       All coverages under Section I combined:                      NIL
       Subject to the following SUBLIMITS/Annual aggregates:
       AUTOMOBILE Physical Damage Only:                            NIL
       FLOOD AND SURFACE WATER:                                    NIL                          NIL Annual Aggregate
       EARTHQUAKE:                                                 NIL                          NIL Annual Aggregate
       NAMED WINDSTORM:                                            NIL
       DATA PROCESSING EXTRA EXPENSE:                              NIL
       DATA PROCESSING SYSTEMS EQUIPMENT:                          NIL
       DATA PROCESSING MEDIA:                                      NIL
       VALUABLE PAPERS:                                            NIL
       FINE ARTS:                                                  NIL
       ACCOUNTS RECEIVABLE:                                        NIL
       EXTRA EXPENSE:                                              NIL
       MOBILE EQUIPMENT:                                           NIL
       Transit:                                                    NIL
       BUSINESS INCOME including RENTAL VALUE:                     NIL
       BUSINESS INCOME other than RENTAL VALUE:                    NIL
       RENTAL VALUE:                                               NIL
       Tuition And Fees:                                           NIL

  PKG.Ver.Aug.2016
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 55 of 181 PageID: 62
                                               L00169972057102518

     Newly Acquired Property Reporting Limit as provided in
     Coverage Section I Conditions, Automatic Acquisition
     Clause:           .                                         NOT COVERED

Coverage Section II General Liability:
     Specific Excess Limit of Insurance for each OCCURRENCE:
    All coverages under Coverage Section II combined:  $14,750,000 $14,750,000 Annual Aggregate *

Subject to the following SUBLIMITS/Annual Aggregates which are part of, and not in addition to, the Coverage
Section II General Liability Specific Excess Limit of Insurance and Annual Aggregate Limit above:

       SEXUAL HARASSMENT Liability:                           $14,750,000 $14,750,000 Annual Aggregate*
       SEXUAL ABUSE Liability:                                $14,750,000 $14,750,000 Annual Aggregate*
       Damage to the Premises Rented to the ASSURED            $2,500,000 Ground Up Any One OCCURRENCE
                                                                          $2,500,000 Annual Aggregate*
       Premises Medical Payments:                                 $1,000 N/A Ground Up Any One Person
                                                                 $50;000 N/A Ground Up Any One OCCURRENCE
*Annual Aggregates are per Member

Coverage Section III AUTOMOBILE Liability:
     Specific Excess Limit of Insurance for each OCCURRENCE:
     All Coverages under Coverage Section III combined:    $14,750,000 N/A Annual Aggregate

Subject to the following SUBLIMITS/Annual Aggregates which are part of, and not in addition to, the Coverage
Section II) AUTOMOBILE Liability Specific Excess Limit of Insurance and Annual Aggregate Liriiit above:

     AUTOMOBILE MEDICAL PAYMENTS:                                      $5,000 Ground Up-Any One Person
                                                                      $50,000 Ground Up Any One OCCURRENCE
     Uninsured Motorists/Underinsured Motorists:                      $15,000 Ground Up Any One Person
                                                                      $30,000 Ground Up Any One OCCURRENCE
                                                                       $5,000 Ground Up For Property Damage
     No Fault Insurance:          .                            NOT COVERED Ground Up Any One OCCURRENCE
     Garagekeeper's Legal Liability:       .                       $2,500,000 Ground Up Any One OCCURRENCE

Coverage Section IV Public Officials Miscellaneous Liability:
    Specific Excess Limit of Insurance for each CLAIM:
     All Coverages under Coverage Section IV combined:     $14,650,000          $14,650,000 Annual Aggregate*
                                                                                $30,000,000 Pool Annual Aggregate

Subject to the following SUBLIMITS/Annual Aggregates which are part of, and not in addition to, the Coverage
Section IV Public Officials Miscellaneous Liability    Specific Excess Limit of Insurance and Annual
                                                       -


Aggregate Limit above:

       Errors & Omissions:                                    $14,650,000       $14,650,000 Annual Aggregate*
       Retroactive Date: See Endorsement No. 4

       Employment Practice Liability:                         $14,650,000       $14,650,000 Annual Aggregate*
       Retroactive Date: See Endorsement No. 4

       SEXUAL HARASSMENT Liability:                           $14,650,000       $14,650,000 Annual Aggregate*
       Retroactive Date: See Endorsement No. 4

      SEXUAL ABUSE Liability:                                 $14,650,000       $14,650,000 Annual Aggregate*
      Retroactive Date: See Endorsement No. 4

*Annual Aggregates are per Member

PKG.Ver.Aug.2016.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 56 of 181 PageID: 63
                                              L00169972058102518



  Coverage Section V Excess Workers' Compensation and Employers' Liability for a Qualified Self-Insurer
       Specific Excess Limit of Insurance for each OCCURRENCE:

       Coverage A Excess Workers' Compensation:                   $250,000
       Coverage B Excess Employers' Liability:                    $250,000


  Coverage Section VI Employee Benefits Liability:
       Specific Excess Limit of Insurance for each CLAIM:

       All Coverages under Coverage Section VI Combined: $14,850,000             $14,850,000 Annual Aggregate*
       Retroactive Date: See Endorsement No.4
  *Annual Aggregates are per Member

  Coverage Section VII Crime:
       Specific Excess Limit of             for each OCCURRENCE:

       MONEY & SECURITIES:                                        NOT COVERED
       Forgery or AJteration:                                     NOT COVERED
       EMPLOYEE Dishonesty:                                       NOT COVERED

  Coverage Section VIII Law Enforcement Liability:
       Specific Excess Limit of Insurance for each OCCURRENCE:
        All coverages under Coverage Section VIII combined: $14,650,000
                                                              .                  $14,650,000 Annual Agg regate*

  Subject to the followiiig SUBLtMtTS1Annuat Aggregates which are part of, and not in addition to, the Coverage
  Section VIII Specific Excess Limit of Insurance and Aggregate Limit above:

         SEXUAL HARASSMENT Liability:                             $14,650,000    $14,650,000 Annual Agg regate*
         SEXUAL ABUSE Liability:                                  $14,650,000    $14,650,000 Annual Agg regate*
  *Annual Aggregates are per Member

  Coverage Section IX Terrorism:
  Specific Excess Limit of Insurance for each OCCURRENCE:

        Property Terrorism:                                NOT COVERED            N/A Annual Aggregate
        Liability Terrorism:                               NOT COVERED            N/A Annual Aggregate
        Employers' Liability Terrorism:                    NOT COVERED            N/A Annual Aggregate

                                                Clash Coverage

  1.    In the event of a covered loss involving more than one Coverage Section, the ASSURED will only be liable
        for one SELF INSURED RETENTION. This will be the SELF INSURED RETENTION for the Coverage
        Section that results in the largest ULTIMATE NET LOSS.

  2.    Underwriters will indemnify the ASSURED for ULTIMATE NET LOSS arising within each SELF INSURED
        RETENTION applicable to the Coverage Section involved in the loss, less the SELF INSURED
        RETENTION determined in Paragraph 1. above.

  3.   Indemnity paid under Clash Coverage is in addition to amounts payable under the Schedule of Specific
       Excess Limits of Insurance.

  Clash Coverage does not apply to Coverage Section IX -Terrorism.



  PKG.Ver.Aug.2016
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 57 of 181 PageID: 64
                                            L00169972059102518

                                     Excess LOSS FUND Protection

Excess Loss Fund Protection Annual Aggregate Limit: $5,000;000 Annual Aggregate

 1.   This Policy contains various SELF INSURED RETENTIONS as listed in the Schedule of SELF INSURED
      RETENTIONS of this Policy. The ASSURED is responsible for the payment of applicable SELF INSURED
      RETENTIONS in accordance with the terms and conditions of this Policy.

 2. The ASSURED'S LOSS FUND is the aggregate amount stated in the Schedule of SELF INSURED
     RETENTIONS to be paid by the ASSURED for covered loss amounts incurred during the PERIOD OF
     INSURANCE within the ASSURED'S SELF INSURED RETENTION. This coverage applies only if an
     Excess Loss Fund Protection Limit is stated above and a corresponding LOSS FUND amount stated in
     the SCHEDULE OF SELF INSURED RETENTIONS.

 3.   If there is an applicable MAINTENANCE DEDUCTIBLE underlying the SELF INSURED RETENTION, this
      MAINTENANCE DEDUCTIBLE is not considered part of the SELF INSURED RETENTION, and does not.
      accrue to the exhaustion of the LOSS FUND.

 4.   Each payment' made by the ASSURED for covered loss amounts within the applicable SELF INSURED
      RETENTION shall reduce the outstanding LOSS FUND by the amount of such payment until the LOSS
      FUND is exhausted. Upon exhaustion of the LOSS FUND stated in the Schedule of SELF INSURED
      RETENTIONS, Underwriters obligation to indemnify the ASSURED begins for coered loss amounts within
      the SELF INSURED RETENTION.

 5.   The amount of Excess LOSS FUND Protection payment(s) made by Underwriters to the ASSURED:

 (a) Shall not be for more than the applicable SELF INSURED RETENTION; and

 (b) Shall not be greater than the Excess LOSS FUND Protection Annual Aggregate Limit, as stated under
     Excess LOSS FUND Protection.

 6. Each Excess LOSS FUND Protection payment made reduces Underwriters' Excess LOSS FUND
     Protection Annual Aggregate Limit by the amount of such payment.

 7.. Underwriters' duty to indemnify under Excess LOSS FUND Protection ends when the Excess LOSS
      FUND Protection Annual Aggregate Limit has been exhausted by payments to the ASSURED.




PKG.Ver.Aug.2016
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 58 of 181 PageID: 65
                                L00169972060102518




       This policy is written by a surplus lines insurer and is not subject
       to the filing or approval requirements of the New Jersey
       Department of Banking and Insurance. Such a policy may contain
       conditions, limitations, exclusions and different terms than a
       policy issued by an insurer granted a Certificate of Authority by
       the New Jersey Department of Banking and Insurance. The insurer
       has been approved, by the Department as an eligible surplus lines
       insurer, but the policy is not covered by the New Jersey Insurance
       Guaranty Fund, and only a policy of medical malpractice liability
       insurance as defined in N.J.S.A. 17:300-3d or a policy of property
       insurance covering owner-occupied dwellings of less than four
       dwelling units are covered by the New Jersey Surplus Lines
       Guaranty Fund.




  SANJOII5
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 59 of 181 PageID: 66
                                                L00169972061102518



                                              General Policy Conditions

   Underwriters assume no other obligation or liability to the ASSURED to indemnify sums or perform acts
   or services unless explicitly provided under this Policy.

   These conditions shall survive the termination of this Policy without regard to whether said termination is
   due to cancellation or natural expiration of this Policy.

   1.    Abandonment: There shall be no abandonment to Underwriters of any property.

   2.    Arbitration: In the event the ASSURED and Underwriters are unable to agree as to the amount
         recoverable by the ASSURED from Underwriters under the terms and conditions of this Policy,
         each party shall name a competent and disinterested arbitrator, and the two so chosen shall, before
         proceeding further, appoint a competent and disinterested umpire. The arbitrators together shall
         calculate the indemnity due, and failing to agree, shall submit their differences to the umpire.

         The award in writing, duly verified by any two, shall determine the points in question. Both parties
         shall pay the cost of their arbitrators and equally pro rate the cost of the umpire. The ASSURED'S
         portion of such fee does not accrue to the ULTIMATE NET LOSS.

         The decision by the arbitrators shall be binding on Underwriters and the ASSURED, and that
         judgment may be entered in any court of competent jurisdiction.

   3.    Assignment: Assignment of interest under this Policy does not bind Underwriters' unless
         Underwriters consent is endorsed hereon.

   4.    Bankruptcy and Insolvency: In the event of the.bankruptcy or insolvency of the ASSURED or any
         entity comprising the ASSURED, Underwriters shall not be relieved of the payment of any covered
         loss amounts hereunder because of such bankruptcy or insolvency, but Underwriters shall be liable
         only to the same extent had there been no bankruptcy or insolvency.

   5.    Cancellation and Non-Renewal: In the event of non-payment of premium by the NAMED
         ASSURED, Underwriters will give ten (10) days' notice of cancellation in wilting to the NAMED
         ASSURED and all coverage will terminate ten (10) days after the mailing of such notice. If
         Underwriters cancel, the earned premium is calculated pro rata, and the NAMED ASSURED is
         responsible for the full annual amount of the LOSS FUND as stipulated in Excess Loss Fund
         Protection.

         The NAMED ASSURED shown on the Declarations may cancel this Policy by giving thirty (30)
         days' notice of cancellation irf writing. If the NAMED ASSURED cancels, the earned premium is
         calculated in accordance with the short rate table and procedure subject to the minimum earned
         premium. The NAMED ASSURED is responsible for the full annual amount of the LOSS FUND as
         stipulated in Excess Loss Fund Protection.

         If the period of limitation relating to the giving of notice is prohibited or made void by any law, such
         period is amended to provide the minimum period of limitation permitted by such law.

         Non-Renewal: Either the NAMED ASSURED or Underwriters may elect to non-renew this Policy at
         its expiration date for any reason.

   6." Changes: By acceptance of this Policy the ASSURED agrees that it embodies all agreements
         existing between the ASSURED and Underwriters or any of their agents relating to this Policy.
         None of the provisions, conditions or other terms of this Policy shall be waived or altered except by
         endorsement; nor shall notice to any agent or knowledge possessed by any agent or by any other
         person be held in effect a waiver or change to any part of this Policy.

Pkg2016.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 60 of 181 PageID: 67
                                                L00169972062102518




    7.    CLAIMS, OCCURRENCES or SUITS: The ASSURED shall as soon as practical notify Underwriters
          through the ASSURED'S THIRD PARTY CLAIM ADMINISTRATOR of any CLAIM, OCCURRENCE
          or SUIT meeting the following criteria:


    (a)      The cost of which is likely to result in payment by Underwriters under this Policy;

    (b)      All daimsreserved at 75% or more of SELF INSURED RETENTION;

    (c)      Catastrophic losses (including Paraplegia, Quadriplegia, Severe Bums, Fatalities, Significant
             Brain Injury, Amputation of Major Extremity);

    (d)      SEXUAL ABUSE claims;

    (e)      Discrimination or Violation of Civil Rights where the claim is reserved at 50% or more of the SELF
             INSURED RETENTION or within ninety (90) days of a trial date, whichever is sooner;

    (f)      Third-party claims involving LAW ENFORCEMENT ACTIVITIES;

    (g)      Act or series of ACTS OF TERRORISM;

    (h)      Any claims where there isa question as to whether there will be coverage under this Policy.


          Underwriters shall have the right but not the duty to be associated with the ASSURED in the
          investigation, handling, defense or settlement of any claims, SUIT or proceedings relative to an
          OCCURRENCE or CLAIM where in the opinion of the Underwriters, their liability under this Policy is
          likely to be involved; in which case the ASSURED and Underwriters shall co-operate to the mutual
          advantage of both.

          The ASSURED shall make no commitment to pay or settle any CLAIMS, OCCURRENCES or
          SUITS where Underwriters liability under this Policy is involved without the prior agreement of
          Underwriters. Underwriters shall not withhold agreement without just cause. Neither shall the
          ASSURED refuse any reasonable opportunity to pay or settle a claim that will result in Underwriters
          having liability under this Policy without the prior agreement of Underwriters. Underwriters shall not
          withhold agreement without just cause. If the ASSURED refuses to consent to settlement of any
          CLAIMS, OCCURRENCES or SUITS where Underwriters liability under this Policy is potentially
          involved, and settlement or compromise is recommended by Underwriters and acceptable to the
          claimant, then calculation of, and Underwriters obligation under ULTIMATE NET LOSS with respect
          to the CLAIMS, OCCURRENCES or SUITS shall be limited to the amount of damages or payments
          for which the CLAIMS, OCCURRENCES or SUITS could have been settled for, plus any expenses
          payable under ULTIMATE NET LOSS incurred until the date of the ASSURED'S refusal to settle or
          compromise the CLAIMS, OCCURRENCES or SUITS as recommended by Underwriters.




 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 61 of 181 PageID: 68
                               L00169972063102518



   8.    Conflicting Statutes: If any terms of this Policy conflict with the statutes of the state in which this
         Policy is issued, those terms are amended to conform to such statutes.

   9.    Currency: The premium and, losses under this Policy are payable in United States currency.            .


         Payment of premium shall be made to Underwriters or via the NAMED ASSURED's intermediary.

   10.   Due Diligence: The ASSURED shall use due diligence and concur in doing all things reasonably
         practical to avoid or diminish any loss of or damage to the property insured.

   11. Duties: Underwriters have no duty to investigate, handle, adjust, settle or defend any CLAIM,
        OCCURRENCE, proceeding or SUIT against the NAMED ASSURED, any ASSURED, or against
        any other person or organization for whom the NAMED ASSURED is, or may be found to be,
        legally liable, or whom asserts or claims a right of coverage under the Policy. These duties shall be
        the responsibility of the NAMED ASSURED.

         Underwriters' duty under the Policy shall be to indemnify the NAMED ASSURED for ULTIMATE
         NET LOSS in excess of the applicable SELF INSURED RETENTION, MAINTENANCE
         DEDUCTIBLE, or any other applicable deductible or deduction; and not more than the Specific
         Excess Limit of Insurance.

         Underwriters' duty to indemnify ends when the applicable Specific Excess Limit of Insurance is
         exhausted by the payment of the ULTIMATE NET LOSS.

         Underwriters may, at their sole discretion, tender periodic advance payments of amounts in excess
         of the SELF INSURED RETENTION, before ULTIMATE NET LOSS as defined in the Policy is
         reached; provided that:

         (a) Only amounts where coverage is not in dispute will be used to compute the partial ULTIMATE
             NET LOSS; and

         (b) Only payments made by the NAMED ASSURED and not disputed by Underwriters will be used
             to compute the partial ULTIMATE NET LOSS; and

         (c) Any potential RECOVERY source has been identified; has been put on notice if appropriate;
             and RECOVERY is being aggressively pursued; and

         (d) delaying payment until the final ULTIMATE NET LOSS is determined will result in financial
             hardship to the Assured; and

         (a) All payments are without prejudice.
         Further, and in regard to advance payments under SECTION 1 PROPERTY; advance payments
                                                                           -


         will be based upon ACTUAL CASH VALUE for property that is not being actively repaired or
         replaced.

         This condition shall survive the termination of this Policy without regard to whether said termination
         is due to cancellation or natural expiration of this Policy.

   12.   False or Fraudulent Claims: If the ASSURED shall make any claim knowing the same to be false
         or fraudulent, as regards amount or otherwise, this Policy shall become void and all claims
         hereunder shall be forfeited.

   13. Inspections / Audits I Verification of Values: Underwriters or their duly authorized
        representatives may inspect the premises used by the ASSURED and audit the ASSURED'S
        books or records at any time during the PERIOD OF INSURANCE or within three (3) years after its


Pkg2D16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 62 of 181 PageID: 69
                                                 L00169972064102518



             expiration or termination. Underwriters assume no liability and will not be made liable for their right
             to make inspections or audit or not make inspections or not audit, or for their results, findings or
             reports, nor shall any inspection warranty the safety of a premises or an audit cdnfirm the accuracy
             of books or records.

    14. Mortgage: Underwriters will pay for covered losses of or damage to property to each mortgage
         holder, lienholder or creditor to the extent of their interest as of the date of loss or damage subject
         to the limits of insurance as states in the Declarations and subject to all terms and conditions of
         this Policy.

    15.      Other Insurance: If the ASSURED has other insurance against loss or damage covered under this
             Policy, Underwriters are liable, under the terms of this Policy, only as excess of coverage provided
             by such other insurance. No monies payable or collectible from such other insurance shall accrue
             to the LOSS FUND. However, this clause does not apply to the purchase of excess insurance
             above the Specific Excess Limits of Insurance stated in the Schedule of Specific Excess
             Limits of Insurance of this Policy.

    16. Representations: By accepting this Policy and as a condition precedent to coverage, the
         ASSURED agrees that:

             (a) The information contained within the Declarations is complete and accurate and is based upon
                 representations made by the ASSURED to Underwriters in the submission and/or application(s)
                 for this Policy;

             (b) Underwriters have issued this Policy in reliance upon the ASSURED'S representations in the
                 submission and/or application(s);

             (c) Except as otherwiseprovided in this Policy or by law, this Policy is void in any case of fraud; or,
                 if the ASSURED conceals or misrepresents any material facts- in the ASSURED'S submission
                 and/or application(s) for this Policy. If the Policy is wholly voidable due to fraud,
                 misrepresentation or concealment by the ASSURED as aforementioned, Underwriters, at their
                 sole discretion, may elect to void coverage only for the particular loss or claim which is affected
                 by such concealment and/or misrepresentation and/or fraud.

    17. Risk Control Services: Underwriters assume no liability for, nor will it be made liable by any
         person or organization for risk control or consulting services, including the results or failure of
         results, findings or failure of findings, performance or failure of performance of said services.

     18. Separation of ASSUREDs: With the exception of the Specific Excess Limits of Insurance,
          SELF INSURED RETENTIONS and any rights or duties specifically assigned in this Policy to the
          NAMED ASSURED, this insurance applies:

             (a) As if each ASSURED were the only ASSURED; and

             (b) Separately to each ASSURED against whom a claim is made or a SUIT is brought.

    19.      Subrogation, Salvage and RECOVERY: As a condition precedent to the issuance of this Policy, it
             is agreed that Underwriters shall be subrogated, at their sole discretion, to all rights which any
             ASSURED may have against any person or other entity in respect to any claim or payment made
             under this Policy; including any person or organization hired to investigate, handle, settle or defend
             any OCCURRENCE, CLAIM, proceeding or SUIT resulting in the aforementioned payment. The
             ASSURED shall execute all papers required by Underwriters and must cooperate with Underwriters
             to secure and prosecute Underwriters rights; to include the filing and prosecution of any CLAIM or
             SUIT for any right or cause of action which the ASSURED cannot legally or contractually assign to
             Underwriters. If any reimbursement is obtained, or salvage or RECOVERY made by the ASSURED
             or Underwriters on account of any loss covered by this Policy, the net amount of such




Pkg2O.16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 63 of 181 PageID: 70
                                L00169972065102518




            reimbursement, salvage or RECOVERY, after deducting the actual cost of obtaining or making the
            same, shall be applied in the following order:

         1. Amount of loss which exceeds the applicable Specific Excess Limits of Insurance;

         2. To reduce Underwnters loss until Underwriters are fully reimbursed;

         3. To reduce the ASSURED'S loss because of the application of the SELF INSURED
            RETENTION, and then any applicable MAINTENANCE DEDUCTIBLE.

            In the event Undrwriters decline to be subrogated to the rights which the ASSURED may have
            against any person or other entity in respect to any claim or payment made under this Policy, the
            ASSURED shall regain its rights and may pursue RECOVERY against said parties at its discretion.
            If any reimbursement is obtained, or salvage or RECOVERY made by the ASSURED on account of
            any loss covered by this Policy, the net amount of such reimbursement, salvage or RECOVERY,
            after deducting the actual cost of obtaining or making the same, shall be apIied in the following
            order

    •    1.    Amount of loss which exceeds the applicable Specific Excess Limit of Insurance;

         2. To reduce the ASSURED'S loss because of the application of the SELF INSURED
            RETENTION, but not any applicable MAINTENANCE DEDUCTIBLE;

         3. To reduce the Underwriters loss until Underwriters are fully reimbursed;

         4. To reduce the ASSURED'S loss because of the application of any MAINTENANCE
            DEDUCTIBLE.

   20.   Territory: This Policy applies worldwide; however, indemnity by Underwriters shall be made only if
         the original SUIT and any related legal actions is brought in the United States of America, its
         territories or possessions, or transferred to the United States of America, its territories or
         possessions from a foreign jurisdiction.

   21.   THIRD PARTY CLAIM ADMINISTRATOR: It is a condition precedent that this Policy of insurance
         is issued by Underwriters on the express condition that:

         (a) The NAMED ASSURED must contract with, and utilize the services of, a duly qualified and
             competent THIRD PARTY CLAIM ADMINISTRATOR, as agreed upon by Underwriters prior to
             the PERIOD OF INSURANCE; and

         (b) All CLAIMS, SUITS or OCCURRENCES for which coverage is sought under this Policy must
             be adjusted and handled by the contracted THIRD PARTY CLAIM ADMINISTRATOR; and

         (c) The duties involved in adjusting and handling CLAIMS, SUITS or OCCURRENCES by the
             THIRD PARTY CLAIM ADMINISTRATOR include but are not limited to, timely investigations,
             setting ground-up case reserves, documenting case reserve rationale, pursuing settlement and
             recording financials; and

         (d) All CLAIMS, SUITS or OCCURRENCES for which coverage is sought under this Policy are
             adjusted and handled by the THIRD PARTY CLAIM ADMINISTRATOR in accordance with all
             statutory and regulatory standards; and in accordance with all accepted industry standards and
            •practices.

         Underwriters or their representative shall have the right but not the duty to conduct audits and
         inspections of the CLAIMS, SUITS or OCCURRENCES reported to the NAMED ASSURED'S
         THIRD PARTY CLAIMS ADMINISTRATOR to better inform Underwriters of the potential liability

Pkg2016.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 64 of 181 PageID: 71
                                L00169972066102518



            under this Policy. The THIRD PARTY CLAIMS ADMINISTRATOR will cooperate should the audit
            or-inspection be requested.

            The NAMED ASSURED, through its THIRD PARTY CLAIM ADMINISTRATOR, may utilize the
            services of an attorney or lawyer or other specialized party to assist the THIRD PARTY CLAIM
            ADMINISTRATOR in the disposition of its duties, and defend an ASSURED; but only provided that:

                 (a) the THIRD PARTY CLAIM ADMINISTRATOR retains control of the adjusting process,
                     reserving, settlement activity and documentation of the claims financials including erosion
                     of the NAMED ASSUREDS SELF INSURED RETENTION and;
                 (b) The THIRD PARTY CLAIMS ADMINISTRATOR continues to monitor and direct the
                     actions of these other parties; and
                 (c) Any control of the adjusting process designated to parties other than the NAMED
                     ASSUREDS THIRD PARTY CLAIM ADMINISTRATOR or an attorney or lawyer hired or
                     employed by the NAMED ASSURED must be approved by Underwriters in writing; and
                 (d) Any control of the adjusting process retained by the NAMED ASSURED (i.e. "self-
                     administering CLAIMS") must be approved by Underwriters in writing; and
                 (e) Payment to these other parties shall be subject to all other terms and conditions of the
                     Policy; specifically, but not limited to, General Policy Condition 11. Duties and General
                     Policy Definition 30. ULTIMATE NET LOSS.
                 (f) Further, this Policy of insurance is issued by Underwriters on the express condition that all
                     CLAIMS, SUITS or OCCURRENCES, for which coverage is sought under this Policy and
                     which are being defended by the THIRD PARTY CLAIMS ADMINISTRATOR or an
                     attorney or lawyer hired or employed by the NAMED ASSURED, are defended by the
                     attorney or lawyer in accordance with all, statutory and regulatory standards; and in
                     accordance with all accepted professional standards and practices

            In the event of cancellation, expiration or revision of the agreement between the NAMED
            ASSURED-and the designated THIRD PARTY CLAIM ADMINISTRATOR, the NAMED ASSURED
            must notify Underwriters ninety (90) days prior to the effective date of such cancellation, expiration
            or material revision, and the NAMED ASSURED and Underwriters must agree upon the
            specifications for the new THIRD PARTY CLAIM ADMINISTRATOR or the material revision of the
            incumbent THIRD PARTY ADMINISTRATOR'S agreement with the NAMED ASSURED.


     22. Waiver of Subrogation: This Policy shall nqt be invalidated if the ASSURED, by written
          agreement, has waived or shall waive its right of RECOVERY from any party for loss or damage
          covered hereunder; provided that any such waiver is made prior to the OCCURRENCE of said loss
          or damage.



                                             General Policy Exclusions


          This Policy does not insure against:

     A.      Loss or damage caused by, or resulting from fraudulent or dishonest acts committed by the
             ASSURED, whether working alone or with others, except as covered in Coverage Section VII
             Crime;




 Pkg2016.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 65 of 181 PageID: 72
                                               LOO 169972067 102518


   B.   Expenses from any cost, civil fine, penalty or expense against any ASSURED for any compliance
        or enforcement action from any Federal, State or local governmental regulatory or administrative
        agency; except as provided in Coverage Section I Property            Conditions 7. Ordinance
                                                                             -


        Deficiency Clause and Coverage Section VI Employee Benefits Liability— Exclusions D;

   C.   Any liability arising out of the operation of the principles of eminent domain, condemnation
        proceedings, adverse possession or inverse condemnation proceedings by whatever name called,
        whether such liability accrues directly against the ASSURED or by virtue of any agreement entered
        into by or on behalf of the ASSURED;

   D.   BODILY INJURY, PERSONAL INJURY, PROPERTY DAMAGE or loss or damage to the
        PROPERTY OF THE ASSURED, either directly or indirectly occasioned by, happening through, or
        in consequence of: war (including undeclared or civil war), warlike action by a military force
        (including action in hindering or defending against an actual or expected attack, by any
        government, sovereign or other authority using military personnel or other agents), insurrection,
        rebellion, revolution, usurped power, or action taken by governmental authority in hindering or
        defending against any of these; or confiscation or nationalization or requisition or destruction of or
        damage to property by or under the order of any government or public or local authority, except as
        provided in Coverage Section I Property Conditions 6. Civil Authority Clause. This Exclusion
                                                    -


        does not apply to loss or damage to the PROPERTY OF THE ASSURED caused secretly by a
        foreign enemy or agent of any government or sovereign power, when not in connection with the
        operations of armed forces in or against the country where the described location is situated;

   E.   The investigation, defense, loss or damage, including loss of use, BODILY INJURY, PERSONAL
        INJURY or PROPERTY DAMAGE caused by the release, discharge, dispersal, seepage or
        migration of POLLUTANTS anywhere, anytime, in any way, whether accidental or intentional,
        sudden or intermittent or continuous:

        (a) At or from any premises,'site or location which is or was at any time owned or occupied by, or
            rented or loaned to, any ASSURED;

        (b) At or from any premises, site or location which is or was at any time used by or for any
             ASSURED or others for the handling, storage, disposal, processing or treatment of waste;

        (c)   Which are or were at any time transported, handled, stored, treated, disposed of, or processed
              as waste by or for any ASSURED or any person or organization for whom any ASSURED
              may be legally responsible; or

        (d) At or from any premises, site or location on which any ASSURED or any contractor or
             subcontractor working directly or indirectly on any ASSURED'S behalf are performing
             operations:

              (i) If the POLLUTANTS are brought on or to the premises, site or location in connection with
                  such operations by such ASSURED, contractor or subcontractor; or

              (ii) If the operations are to test for, monitor, clean up, remove, contain, treat, detoxify or
                   neutralize, or in any way respond to, or assess the effects of POLLUTANTS.

        (e) That are, or that are contained in any property that is:

              (i) Being transported or towed by, handled, or handled for movement into, onto or from, an
                  AUTOMOBILE covered under Coverage Section Ill AUTOMOBILE Liability; or

              (ii) Otherwise in the course of transit by or on behalf of the ASSURED; or




Pkg2O16.i
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 66 of 181 PageID: 73
                                L00169972068102518




                 (iii) Being stored, disposed of, treated or processed in or upon an AUTOMOBILE covered
                       under Coverage Section III AUTOMOBILE Liability; or

          (f)    Before the POLLUTANTS or any property in which the POLLUTANTS are contained are
                 moved from the place where they are accepted by the ASSURED for movement into or onto
                 an AUTOMOBILE covered under Coverage Section III AUTOMOBILE Liability; or

          (g) After the POLLUTANTS or any property in which the POLLUTANTS are contained are moved
              from an AUTOMOBILE covered under Coverage Section III AUTOMOBILE Liability to the
              place where they are finally delivered, disposed of or abandoned by the ASSURED.

     (1) The investigation, defense, loss or damage, including loss of use, caused by the release, discharge
          or dispersal of POLLUTANTS anywhere, anytime, in any way, whether accidental or intentional,
          sudden or intermittent or continuous for any loss, cost or expense arising out of any:

          (a) Request, demand, or other order that any ASSURED or others test for, monitor, clean up,
              remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess the effects of
              POLLUTANTS; or

         (b) Claim or SUIT by or on behalf of a governmental authority for damages because of testing for,
             monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any
             way responding to, or assessing the effects of POLLUTANTS;

     Except:

         1. This exclusion does not apply to the reverse of flow of sewage into any building from a sewage
            facility, fixed conduit or sanitary sewer that the ASSURED owns, operates or maintains; and


     As respects Coverage Section II General Liability only:

         2. Subparagraph E.(a) only of this exclusion does not apply to BODILY INJURY, PERSONAL
            INJURY or PROPERTY DAMAGE arising out of heat, smoke or fumes from a 'hostile fire" as
            defined below,

                As used in this Extension, the definition of PROPERTY DAMAGE excludes loss of use.

                As used in this Extension, a 'hostile fire" means one which becomes uncontrollable or breaks
                out from where it was intended to be.

         3. This exclusion does not apply to BODILY INJURY, PERSONAL INJURY or PROPERTY
            DAMAGE arising out of the use, handling, storage, discharge, dispersal, release or escape of
            chemicals when introduced by an ASSURED into such ASSURED'S drinking water system
            solely for the purpose of purifying or treating such drinking water; provided that the chemicals'
            generally accepted use is for the purification or treatment of drinking water.

        4. This exclusion does not apply to BODILY INJURY, PERSONAL INJURY or PROPERTY
           DAMAGE arising out of the use, handling, storage, discharge, dispersal, release or escape of
           chemicals when used in the day-to-day operation and/or maintenance of swimming pools owned
           or operated by an ASSURED; provided that the chemicals' generally accepted use is for the
           operation/maintenance of swimming pools.

        5. This exclusion does not apply to BODILY INJURY, PERSONAL INJURY or PROPERTY
           DAMAGE arising out of the application of pesticides, or herbicides provided such application is
           performed by employees of the NAMED ASSURED who are properly licensed or certified by a
           federal or state agency to apply those chemicals, pesticides or herbicides; and where the


 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 67 of 181 PageID: 74
                                              L00169972069102518



             application or use is in strict compliance with all federal, state, and local laws, statutes,
             regulations, ordinances, or the like; and where the application or use is in compliance with
             industry standards for application or use.

    As respects Coverage Section III AUTOMOBILE Liability only:

        6. Subparagraph (e) of this exclusion does not apply to fuels, lubricants, fluids, exhaust gases or
            other similar POLLUTANTS that are needed for, or result from the normal electrical, hydraulic or
            mechanical functioning of an AUTOMOBILE covered under Coverage Section                        III
            AUTOMOBILE Liability or its parts, if:

             (a) The POLLUTANTS escape, seep, migrate, or are discharged, dispersed or released directly
                 from an AUTOMOBILE part designed by its manufacturer to hold, store, receive or dispose
                 of such POLLUTANTS; and

             (b) The BODILY INJURY, PERSONAL INJURY or PROPERTY DAMAGE does not arise out of
                 the operation of any equipment defined as MOBILE EQUIPMENT.

        7. Paragraphs 7(c) and 7(d) of this exclusion do not apply to accidents that occur away from
            premises owned by or rented to an ASSURED with respect to POLLUTANTS not in or upon an
            AUTOMOBILE covered under Coverage Section Ill AUTOMOBILE Liability it

             (c) The POLLUTANTS or any property in which the POLLUTANTS are contained are upset,
                 overturned or damaged as a result of the maintenance or use of an AUTOMOBILE covered
                 under Coverage Section III AUTOMOBILE Liability; and

             (d) The discharge., -dispersal, seepage, migration, release or escape of the POLLUTANTS is
                 caused directly by such upset, overturn or damage.

    As respects Coverage Section VIII Law Enforcement Liability only:

        8. This exclusion does not apply to BODILY INJURY, PERSONAL INJURY, or PROPERTY
            DAMAGE resulting from LAW ENFORCEMENT ACTIVITIES and due to the use of teargas,
            mace or similar substances by an ASSURED within the scope of their employment by the
            NAMED ASSURED. This coverage extension applies only if the NAMED ASSURED'S
            operations meet all the standards of any statute, ordinance, regulation or license requirement of
            any federal, state or local government which apply to those operations.

   F.   Loss of, damage to, or loss of use of PROPERTY OF THE ASSURED, BODILY INJURY,
        PERSONAL INJURY or PROPERTY DAMAGE, directly or indirectly caused by the presence of
        asbestos or lead in any form, except as covered in Coverage Section I Property Insuring  -


        Agreements and Coverage Section V Part A Workers' Compensation for a Qualified Self-
        Insured Insuring Agreements;
                  -




   G.   Any claim based upon the ASSURED'S failure to comply with the Federal Employee Retirement
        Income Security Act of 1974 (ERISA), including subsequent amendments or any similar federal,
        state or local law or regulations;

   H.   Any claim arising out of investment activities, or the administration of self-insurance funds, except
        as covered in Coverage Section VII Crime;

        Nuclear Incident:

            (a) Loss or damage to PROPERTY OF THE ASSURED, or liability from PROPERTY DAMAGE,
                BODILY INJURY or PERSONAL INJURY accruing to the ASSURED directly or indirectly
                from, any and all forms of radioactive CONTAMINATION;


Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 68 of 181 PageID: 75
                                L00169972070102518




             (b) Any loss or damage to PROPERTY OF THE ASSURED, or liability from PROPERTY
                 DAMAGE, BODILY INJURY or PERSONAL INJURY accruing to the ASSURED directly or
                 indirectly, from any Pool of Insurers or Reinsurers formed for the purpose of covering atomic
                 or Nuclear Energy risks;-

             (c) Any loss or liability accruing to the ASSURED, directly or indirectly, for physcal damage of
                 PROPERTY OF THE ASSURED including BUSINESS INTERRUPTION or consequential loss
                  arising out of such physical damage, in addition to PROPERTY DAMAGE, BODILY INJURY,
                  or PERSONAL INJURY, due to:

                 (I)   NUCLEAR REACTOR power plants including all auxiliary property on this site, or

                 (ii) Any NUCLEAR MATERIALS, or the-dispersal or discharge of NUCLEAR MATERIALS,
                      at any NUCLEAR FACILITY owned by, or operated by or on behalf of, any ASSURED;

                 (iii) Any other NUCLEAR REACTOR installation, including laboratories handling radioactive
                       materials in connection with reactor installations, and critical facilities as such;

                 (iv) Installations for fabricating complete fuel elements or for processing substantial quantities
                      of, NUCLEAR MATERIALS and for reprocessing, salvaging, chemically separating,
                      storing or disposing of SPENT NUCLEAR FUEL or WASTE materials, or

                 (v) Installations other than those listed above using substantial quantities of radioactive
                     isotopes or other products of nuclear fission;

                 (vi) Any NUCLEAR MATERIALS contained in spent fuel or WASTE and at any time
                       possessed, -handled, used, processed, stored, transported or disposed-of by or on behalf
                       of an ASSURED; or
                 (vii) Loss which arises out of the furnishing by an Assured of services, materials, parts or
                       equipment in connection with the planning, construction, maintenance, operation or use
                       of any NUCLEAR FACILITY;

             (d) Any loss or damage or liability resulting from the HAZARDOUS PROPERTIES of NUCLEAR
                 MATERIALS and with respect to which:

                 (I)   Any person or organization is required to maintain- financial protection pursuant to the
                       Atomic Energy Act of 1954, or any law amendatory thereof; or

                 (ii) The ASSURED is, or had this Policy not been issued, would be entitled to indemnity from
                       the United States of America, or any agency thereof, under any agreement entered into
                       by the United States of America, or any agency thereof, with any person or organization;

             (e) Any loss relating to expenses incurred with respect to:

                 (i)   Immediate medical or surgical relief or first aid;

                 (ii) BODILY INJURY, PERSONAL INJURY, PROPERTY DAMAGE, or PROPERTY OF
                      THE ASSURED resulting from the HAZARDOUS PROPERTIES of NUCLEAR
                      MATERIALS and arising out of the operation of NUCLEAR FACILITY by any person or
                      organization.             -




    DEFINITIONS as used in this Exclusion:

      (1)    CONTAMINATION means any unclean or unsafe or damaging or injurious or unhealthful condition
             arising out of the presence of NUCLEAR MATERIALS, SPENT NUCLEAR FUEL or WASTE,
             Whether permanent or transient in any ENVIRONMENT.

 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 69 of 181 PageID: 76
                                                    L00169972071102518




        (2) ENVIRONMENT includes any person, any real or personal property, animals, crops and
             vegetation, land including land under the building, bodies of water, underground water or water
             table supplies, air and any other feature of the earth or its atmosphere, whether or not altered,
             developed or cultivated, including, but not limited to, any of the above owned, or controlled, or
             occupied by any ASSURED.

        (3)     HAZARDOUS PROPERTIES include radioactive, toxic or explosive properties.

        (4)     NUCLEAR FACILITY means:

               (a) Any NUCLEAR REACTOR,

               (b) Any equipment or device designed or used for separating the isotopes of uranium or
                   plutonium, or processing or utilizing spent fuel, or handling, processing or packaging WASTE;

               (c) Any equipment or device used for the processing, fabricating or alloying of NUCLEAR
                   MATERIALS in the custody of the ASSURED at the premises where such equipment or
                   device is located;

               (d) Any structure, basin, excavation, premises or place prepared or used for the storage of
                   WASTE, and includes the site on which any of the foregoing is located, all operations
                   conducted on such site and all premises used for such operations.

        (5) NUCLEAR MATERIALS means, source material, special nuclear material, byproduct material and
            have the meanings given them in the Atomic Energy Act of 1954 or in any law amendatory thereof.

        (6) NUCLEAR REACTOR means any apparatus designed or used to sustain nuclear fission in a self-
            supporting chain reaction or to contain a critical mass of fissionable material.

        (7) SPENT NUCLEAR FUEL means any fuel element or fuel component, solid or liquid, which has
             been used or exposed to radiation in a NUCLEAR REACTOR.

     (8) WASTE means any waste material (1) containing byproduct material from any ore processed
          primarily for its source material content and (2) resulting from the operation by any person or
          organization of any NUCLEAR FACILITY included Within the definition of NUCLEAR FACILITY.

   J.         Any loss, damage, cost, claim, expense, BODILY INJURY, MEDICAL PAYMENTS, or liability of
              whatsoever nature directly or indirectly caused by, resulting from or in any way involving FUNGAL
              PATHOGENS. This exclUsion shall apply regardless of any other. cause or event that contributes
              concurrently or in sequence to the loss, damage, cost, claim, expense, BODILY INJURY,
              MEDICAL PAYMENTS, or liability.

   This exclusion shall not apply to:

              (a)   Coverage Section I Property; but only when such loss arises directly from a peril not
                    otherwise excluded under Coverage Section I Property.

              (b)   Coverage Section V Part A Excess Workers' Compensation for a Qualified Self-Insurer
                    - Insuring Agreements; but only when coverage for losses arising from FUNGAL.
                    PATHOGENS is required by law or regulation.

              (c)   Coverage Section II General Liability; BODILY INJURY or PROPERTY DAMAGE arising
                    from the NAMED ASSURED'S Food Products




Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 70 of 181 PageID: 77
                                             L00169972072102518


    K.   Any claim, including defense of same, arising directly or indirectly from any actual or alleged
         SEXUAL ABUSE or SEXUAL HARASSMENT of any person by any ASSURED, or anyone to
         whom the NAMED ASSURED is obligated by virtue of a written contract or agreement; except as
         covered in Coverage Section If General Liability          Insuring Agreements C. SEXUAL
                                                                    -


         HARASSMENT Liability and D. SEXUAL ABUSE Liability, Coverage Section IV Public
         Officials Miscellaneous Liability Insuring Agreements C. SEXUAL HARASSMENT Liability
                                             -


         and D. SEXUAL ABUSE Liability, and Coverage Section VIII Law Enforcement Liability                  -


         Insuring Agreements C. SEXUAL-HARASSMENT Liability and D. SEXUAL ABUSE Liability -

    L    Loss, damage, cost or expense of whatsoever nature directly or indirectly caused by, resulting from
         or in connection with any ACT OF TERRORISM, and/or the threat thereof, regardless of any other
         cause or event contributing concurrently or in any other sequence to the loss.

         Loss, damage, cost or expense of whatsoever nature directly or indirectly caused by, resulting from
         or in connection with any action taken in controlling, preventing, suppressing or in any way relating
         to any ACT OF TERRORISM.

         This exclusion will apply to any loss or claim unless specific limits and a SELF INSURED
         RETENTION are listed under Coverage Section IX Terrorism.

    M. Loss of, damage to, or loss of use of PROPERTY OF THE ASSURED, BODILY INJURY,.
         PERSONAL INJURY or PROPERTY DAMAGE, and any loss or claim directly or indirectly caused
         by or arising out of:

         (a)   Loss, theft, loss of use of, corruption, or inability to access or manipulate tangible or
               intangible ELECTRONIC DATA or paper data Whether owned by the ASSURED or others
               and including but not.limited to any handheld or portable device with user-generated content.

         (b)   Loss, theft, breach, publication, unauthorized access, disclosure or use, collection or disposal
               of any person's or organization's tangible or intangible ELECTRONIC DATA or paper data
               including but not limited to private, confidential or personal identifying information, medical,
               financial, employment, health and educational information which triggers any local, state or
               federal privacy regulations, as well as patents, trade secrets, processing methods or
               customer lists.

         (c)   Any claim for return or reimbursement of any sums or monetary value of any electronic fund
               transfers or transactions which is lost or diminished during the transfer, unless covered under
               the definition of computer theft under Coverage Section VII Crime.

         (d)   Any threat or series of threats to commit an intentional act against a computer network or
               system for purposes of demanding money or other tangible or intangible value from the
               ASSURED;

         (e)   Cyberterrorism or any intrusive or disruptive activities against any computer system or
               network, or the explicit threat to use such activities with the intention to cause harm, by any
               person or group(s) of persons, Whether acting alone or on behalf of or in connection with any
               organization(s), committed for political, religious or ideological purposes including the
               intention to influence any government and/or to put the public in fear for such purposes.

         In no event will this insurance provide coverage for any breach notification; credit, identity and
         health monitoring and restoration costs; public relations costs; compliance audits, data requests,
         legal fees; and any local, state, federal or industry or professional organization's investigation,
         enforcement, remediation or monitoring costs and any fines, penalties, claims, proceedings or
         SUITS arising directly or indirectly from (a —e) above.




 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 71 of 181 PageID: 78
                               LOO 1699720731 02518



   N.    Loss, damage, cost or expense arising out of the failure of any ASSURED to adequately supply
         gas, oil, water, electricity or steam.


                                          General Policy Definitions

   1.    ACT OF TERRORISM means an act, including the use of force or violence, of any person or
         group(s) of persons, whether acting alone or on behalf of or in connection with any organization(s),
         committed for political, religious or ideological purposes including the intention to influence any
         government and/or to put the public in fear for such purposes.

   2. ASSURED means not only the NAMED ASSURED as stated on the Declarations, but also
        includes any past, present or future officials; members of boards or commissions; and trustees,
        directors, officers, volunteers, or employees of the NAMED ASSURED while acting within the
        scope of their duties as such. ASSURED shall also mean any person, organization, trustee or
        estate to whom the NAMED ASSURED is obligated by virtue of a written contract or written mutual
        aid agreement or other written agreement to provide insurance such as is offered by this Policy, but
        only in respect to acts or operations by or on behalf of the NAMED ASSURED, and subject to the
        limitations on coverage contained in any such written contract or written mutual aid agreement or
        other written agreement.

    3.   AUTOMOBILE means any motor vehicle intended or designed for highway use, trailer or semi-
         trailer, including its equipment and any other equipment permanently attached thereto, but
         AUTOMOBILE does not include MOBILE EQUIPMENT. However, self-propelled vehicles with the
         following types of permanently attached equipment are considered AUTOMOBILE:

         Equipment designed primarily for:

         (a)   Snow removal;

         (b)   Road maintenance, but not construction or resurfacing; or

         (c)   Street cleaning.

    4.   BODILY INJURY means physical injury (including death) to any person, and any mental anguish or
         shock, sickness, disease, disability or death associated with or. arising from such physical injury.

    5.   EARTHQUAKE means seismic geologic activity, which causes movement in the earth's surface
         including loss or damage from any other cause or event that contributes concurrently or in any
         sequence to the loss, except direct loss of or damage to PROPERTY OF THE ASSURED caused
         by ensuing fire and/or explosion. If more than one EARTHQUAKE shock occurs within any period
         of one hundred and sixty-eight (168) hours during the PERIOD OF INSURANCE, such
         EARTHQUAKE shock is deemed to be a single EARTHQUAKE OCCURRENCE.

    6.   ELECTRONIC DATA means information, facts or programs stored as or on, created or used on, or
         transmitted to or from computer software, including systems and applications software, cloud
         computing platforms, hard or floppy disks, CD-ROMs, tapes, drives, cells, data processing devices
         or any other media which are used with electronically controlled equipment.

    7. EMPLOYEE BENEFIT PROGRAMS means group life insurance, group accident or health
        insurance, pension plans, profit sharing plans, employee savings and investment plans, employee
        stock subscription plans, travel or vacation plans, workers' compensation, unemployment
        insurance, social security, disability benefits insurance, employee welfare benefit plans and welfare
        plans, and any other similar EMPLOYEE BENEFIT PROGRAMS.

    8.   EMPLOYMENT PRACTICE VIOLATION means:

Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 72 of 181 PageID: 79
                                               L00169972074102518




           (a)   Refusal to employ;

           (b)   Termination of employment;

           (c)   Practices, policies, acts or omissions such as Coercion, Demotion, Failure to Promote,
                 Evaluation, Reassignment, Discipline, Humiliation, Retaliation, Libel, Slander, Defamation of
                 Character, Harassment (other than SEXUAL HARASSMENT), including Violation of Civil
                 Rights or Discrimination by the ASSURED, which are employment related;

           (d)   Any act relating to the selection, supervision or dismissal of any ASSURED.

           All claims based on or arising out of the same EMPLOYMENT PRACTICE VIOLATION or a series
           of related EMPLOYMENT PRACTICE VIOLATIONS by one or more ASSUREDS shall be deemed
           one EMPLOYMENT PRACTICE VIOLATION. Only one (I) Policy issued by Underwriters, one (1)
           SELF INSURED RETENTION, and one (1) EXCESS LIMIT OF INSURANCE is applicable to any
           one EMPLOYMENT PRACTICE VIOLATION.

      9.   FLOOD AND SURFACE WATER means:

           (a)   Waves, surge, storm surge, and all other movement of tide or tidal waters; or

           (b)   The accumulation and movement of rain, melting snow or melting ice, including run-off; or

           (c)   The rising (including the overflowing or breaking of banks, boundaries, berms, retaining walls
                 or levees) of any body of water; includi ng but not limited to ponds, lakes, reservoirs, creeks,
                 streams, rivers, bayous, canals, inlets, harbors, bays, seas, oceans, storm water drains and
                 drainage ditches, viaducts, aqueducts, and-other similar bodies of water; whether the bodies
                 of water and their boundaries are man-made or naturally occurring; and whether or not the
                 preceding (a), (b) or (c) is a result, direct or indirect, of any man-made, mechanical, natural,
                 unnatural or catastrophic OCCURRENCE, happening, cause or event.

     10. FUNGAL PATHOGENS means any fungus or mycota or any byproduct or type of infestation
          produced by such fungus or mycota, including but not limited to, mold, mildew, mycotoxins, spores
          or any biogenic aerosols.

     11.   LAW ENFORCEMENT ACTIVITIES means the activities of any ASSURED while acting as, a law
           enforcement official, officer, auxiliary officer, employee or volunteer of a law enforcement agency or
           department of the NAMED ASSURED. LAW ENFORCEMENT ACTIVITIES does not include
           EMPLOYMENT PRACTICE VIOLATIONS.

     12. LOSS FUND, if applicable, means the aggregate United States Dollar amount specified in the
          Schedule of SELF INSURED RETENTIONS to be paid by the ASSURED for covered loss
          amounts incurred during the PERIOD OF INSURANCE within the ASSURED'S SELF INSURED
          RETENTION.

     13.   MAINTENANCE DEDUCTIBLE means that United States Dollar amount specified in the Schedule
           of SELF INSURED RETENTIONS which the ASSURED is obligated to pay of the ULTIMATE NET
           LOSS prior to the application of the applicable SELF INSURED RETENTION. The MAINTENANCE
           DEDUCTIBLE is not considered part of the SELF INSURED RETENTION, and does not accrue to
           the exhaustion of the LOSS FUND.

     14. MEDICAL PAYMENTS means reasonable expenses for first aid, medical, surgical, X-ray and
          dental services, ambulance, hospital, professional nursing and funeral services as are necessary as
          a result of an OCCURRENCE not otherwise excluded on account of BODILY INJURY provided the
          MEDICAL PAYMENTS are incurred within one (1) year of the OCCURRENCE.

  Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 73 of 181 PageID: 80
                                                L00169972075102518




    IS.   MOBILE EQUIPMENT means any of the following types of land vehicles, including any attached
          machinery or equipment:

          (a)   Bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public
                roads;

          (b)   Vehicles maintained for use solely on or next to premises the ASSURED owns or rents;

          (c)   Vehicles that travel on crawler treads;

          (d) Vehicles, whether self-propelled or not, maintained primarily to provide mobility to
               permanently mounted:

                (i) Power cranes, shovels, loaders, diggers or drills; or

                (ii) Road construction or resurfacing equipment such as graders, scrapers or rollers;

          (e) Vehicles not described in (a), (b), (c), or (d) above, that are not self-propelled and are
               maintained primarily to provide mobility to permanently attached equipment of the following
               types:

                (i) Air compressors, pumps and generators including spraying, welding, building, cleaning,
                    geophysical exploration, lighting and well servicing equipment; or

                (ii) Cherry pickers and similar devices used to raise or lower workers;

          (f)   Vehicles not described in (a), (b), (c), or (d) above, maintained primarily for purposes other
                than the transportation of persons or cargo.

    16.. NAMED ASSURED means the person and/or organization first named in Item 1. of the
          Declarations of this Policy.

    17.   NAMED WINDSTORM means a storm system that has been declared a Tropical Depression,
          Tropical Storm or Hurricane by the National Hurricane Center of the National Oceanic and
          Atmospheric Administration. As regards a NAMED WINDSTORM, an OCCURRENCE shall mean
          all Windstorm or Hail losses and ensuing rain damage, sustained by the insured occurring during
          any period of seventy-two (72) consecutive hours arising out of and directly occasioned by the
          NAMED WINDSTORM.

   18.    PERIOD OF INSURANCE means the length of time that the Policy is in force as stated in Item 3 of
          the Declarations as the Effective Date and Expiration Date.

    19.   PERSONAL INJURY means any Injury (other than BODILY INJURY or PROPERTY DAMAGE)
          arising out of one or more of the following:

          Wrongful Entry; Wrongful Eviction; Malicious Prosecution; Humiliation; Piracy; Infringement or
          Misappropriation of any Intellectual Property Rights (including: Copyrights; Patents; Trademarks;
          Service Marks; and Advertising, Broadcasting, and Publishing Ideas); Invasion of Rights of Privacy;
          Libel; Slander; Defamation of Character Disparagement of Property; Erroneous Service of Civil
          Papers; False Arrest; False Imprisonment, and Detention.

          Injury includes: Mental Anguish, Shock, Sickness, Disease, Disability or Death, which do not arise
          from BODILY INJURY or PROPERTY DAMAGE.




Pkg 2016.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 74 of 181 PageID: 81
                                             L00169972076102518



          In addition, as respects to LAW ENFORCEMENT LIABILITY only, PERSONAL INJURY also
          includes any Injury (other than BODILY INJURY or PROPERTY DAMAGE) arising out of
          Discrimination or Violation of Civil Rights.

    20.   POLLUTANTS means any solid, liquid, gaseous or thermal irritant or contaminant, including
          smoke, vapors, soot, fumes, acids, alkalis, chemicals, liquids, solids, gases, thermal pollutants,
          waste, and all other irritants, or contaminants. Waste includes materials to be recycled,
          reconditioned or reclaimed.

    21.   PROPERTY DAMAGE means direct damage to or destruction or loss of property, including all
          resulting loss of use of property, excluding, however, damage to the PROPERTY OF THE
          ASSURED.

    22.   PROPERTY OF THE ASSURED or ASSURED'S. PROPERTY means all Real and Personal
          Property which is in the care, custody or control of the ASSURED or which the ASSURED owns or
          agrees to insure by any contractual agreement normal to its operation, including: leasehold
          improvements and betterments; Personal Property in transit; Property in the course of construction,
          installation, repair, renovation and the like; AUTOMOBILES; ACCOUNTS RECEIVABLE; DATA
          PROCESSING SYSTEMS; DATA PROCESSING MEDIA, FINE ARTS; VALUABLE PAPERS; and
          MOBILE EQUIPMENT. However, PROPERTY OF THE ASSURED-and ASSURED'S PROPERTY
          do not include third' party AUTOMOBILES left in the ASSURED'S care, custody and control, as
          more fully described in Coverage Section III 'AUTOMOBILE Liability Insuring Agreements E.
                                                                                -                           -


          Garagekeeper's Legal Liability.

    23.   RECOVERY means all claims, SUITS or other causes of action that any ASSURED has against
          any person or entity resulting from a covered loss; any right of subrogation, whether the
          ASSURED'S or Underwriters resulting from a covered loss; and any rights that any ASSURED has
          to the monetary value of any damaged Property, whether tangible or intangible, for which a claim
          fortotal loss or damage is made underthe Policy.

    24.   SELF INSURED RETENTION, means that United States Dollar amount specified in the
          SCHEDULE OF SELF INSURED RETENTIONS which the ASSURED is obligated to pay of the
          ULTIMATE NET LOSS, after the application of any applicable MAINTENANCE DEDUCTIBLE, and
          before the Specific Excess Limit of Insurance of this Policy responds to the same loss.

    25.   SEXUAL ABUSE means any actual, attempted or alleged criminal sexual conduct of a person by
          another person, or persons acting in concert, regardless if criminal .charges or proceedings are
          brought, which causes physical injuries and/or mental anguish. SEXUAL ABUSE also includes
          actual, attempted or alleged: sexual molestation, sexual assault, sexual exploitation or sexual
          injury.

          But SEXUAL ABUSE does not include SEXUAL HARASSMENT.

    26.   SEXUAL HARASSMENT means any actual, attempted or alleged unwelcome sexual advances,
          requests for sexual favors or other verbal or physical conduct of a sexual nature of a person by
          another person, or persons acting in concert, which- causes mental anguish:

          But SEXUAL HARASSMENT does not include SEXUAL ABUSE.

    27.   SUBLIMIT means the maximum amount of ULTIMATE NET LOSS as specified in the Schedule of
          Specific Excess Limits of Insurance that may be attributable to a Coverage Subsection for any
          one OCCURRENCE or CLAIM. SUBLIM ITS and any Aggregate Limits applicable to them are part
          of, and not in addition to, the SELF INSURED RETENTION, Specific Excess Limit of Insurance and
          Annual Aggregate Limit for the Coverage Section which they are a part of. Where a SUBLIMIT is
          specified as being "ground up", such SUBLIMIT is inclusive of, and may be contained within, the
          SELF INSURED RETENTION. Ground up SUBLIMIT payments within the SELF INSURED

 Pkg2016.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 75 of 181 PageID: 82
                                                  L00169972077102518




         RETENTION shall contribute to the erosion of the LOSS FUND, if applicable, and will form part of
         the overall ULTIMATE NET LOSS for the OCCURRENCE or CLAIM.

   28.   SUIT means a civil proceeding in which injuries or damages are alleged. SUIT includes:

         (a)     An arbitration proceeding in which such damages are claimed and to which the ASSURED
                 must submit or does submit with or without Underwriters consent; or

         (b)     Any other alternative dispute resolution proceeding in which such damages are claimed and
                 to which the ASSURED submits with or without Underwriters consent.

   29. THIRD PARTY CLAIM ADMINISTRATOR means a duly qualified and competent firm that
         administers on behalf of the ASSURED all claims under this Policy, which shall include claims
         processing, adjustment, field investigation, data collection and reporting duties, including LOSS
         FUND tracking if a limit is stated in the Declarations under Excess Loss Fund Protection, in
         accordance with all statutory and regulatory standards and in accordance with all accepted industry
         standards and practices.

   30. ULTIMATE NET LOSS means the total sum which the ASSURED is obligated to pay because of
            loss or damage covered under any Coverage Section of this Policy, either through adjudication or
            compromise, after first making proper deductions for all subrogation, RECOVERY(1ES) and
            salvages.

         ULTIMATE NET LOSS' also includes:

         -(a) Premium on attachment, appeal or similar bonds (but without any obligation on the part of
                Underwriters to apply for or furnish such bonds); or

         (b) Expenses of lawyers, private investigators and other persons for litigation, settlement,
              adjustment and investigation of claims and -SUITS which are paid as a consequence of any
              loss or damage covered hereunder.

   However, the ULTIMATE NET LOSS does not include:

         (c)     Any costs, fees and other expenses incurred by the ASSURED for litigation, settlement,
                 adjustment and investigation of claims or SUITS for any loss or damage not covered under
                 any Section of this Policy;

         (d)     Payment for any judgments or acts deemed uninsurable by law,

         (e)     Contractual fees paid to the ASSURED'S THIRD PARTY CLAIM ADMINISTRATOR by the
                 ASSURED for services rendered in administering, investigating or settlement of any claim for
                 loss or damage;

         (f)     Payments, including salaries and expenses, to any employee or official of the ASSURED for
                 services rendered in administering any claim for loss or damage; or

         (g)     Expenses incurred by the ASSURED or the ASSURED'S THIRD PARTY CLAIM
                 ADMINISTRATOR in the hiring of experts or other specialists to establish the existence or
                 value of a covered claim or OCCURRENCE unless specifically provided for in the Policy or
                 agreed to in advance by Underwriters.

         Underwriters are liable only for the ULTIMATE NET LOSS in excess of the applicable
         MAINTENANCE DEDUCTIBLE and SELF INSURED RETENTION, and not more than the
         Specific Excess Limit of Insurance. Underwriters' duty to indemnify ends when the applicable
         Specific Excess Limit of Insurance is exhausted by the payment of the ULTIMATE NET LOSS.

Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 76 of 181 PageID: 83
                                             L00169972078102518



    31.   UNMANNED AIRCRAFT means an aircraft that is not designed, manufactured or modified after
          manufacture-to be controlled directly by a person from within or on the aircraft.

    32.   WRONGFUL ACT means any actual or alleged error or mis-statement, omission, act or neglect or
          breach of duty due to misfeasance, malfeasance, and non-feasance, Discrimination, and Violation of
          Civil Rights by the ASSURED.

          All claims based on or arising out of the same WRONGFUL ACT or a series of related
          WRONGFUL ACTS by one or more ASSUREDS shall be deemed one WRONGFUL ACT. Only
          one Policy issued by Underwriters, one SELF INSURED RETENTION, and one Specific Excess
          Limit of Insurance is applicable to any one WRONGFUL ACT.




 Pkg2Ol6.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 77 of 181 PageID: 84
                                              L00169972079102518



                            Coverage Section 1 Property - Insuring Agreements

   A.    PROPERTY OF THE ASSURED (except AUTOMOBILES and Personal Property in transit):
         Underwriters agree, subject to the Policy limitations, terms and conditions to indemnify the
         ASSURED for All Risks of Direct Physical Loss or Damage, as more fully defined by the term
         ULTIMATE NET LOSS, occurring during the PERIOD OF INSURANCE to all Real and Personal
         Property, wherever located and identified in Schedules on file with Underwriters, unless provided
         for by the Automatic Acquisition Clause.

   B.    AUTOMOBILE PHYSICAL DAMAGE: Underwriters agree, subject to the Policy limitations, terms
         and conditions, to indemnify the ASSURED for All Risks of Direct Physical Loss or Damage, as
         more fully defined by the term ULTIMATE NET LOSS, occurring during the PERIOD OF
         INSURANCE to AUTOMOBILES owned by the ASSURED or on which the ASSURED has an
         obligation to provide insurance, wherever located.

   C.    EXTRA EXPENSE: Underwriters agree, subject to the Policy limitations, terms and conditions, to
         indemnify the ASSURED for EXTRA EXPENSE, due to the suspension of operations caused by
         Direct Physical Loss or Damage insured hereunder, occurring during the PERIOD OF INSURANCE
         to the PROPERTY OF THE ASSURED at the premises described in the Schedule of Locations on
         file with Underwriters.

   D.    Transit: Underwriters agree, subject to the Policy limitations, terms and conditions, to indemnify the
         ASSURED for All Risks of Direct Physical Loss or Damage, occurring during the PERIOD OF
         INSURANCE to Personal PROPERTY OF THE ASSURED, or property held by the ASSURED in
         trust or on commission or in the care, custody or control of the ASSURED or for which the
         ASSURED may be held legally liable, while in due course of transit.

   E.    BUSINESS INTERRUPTION: Underwriters agree, subject to the Policy limitations, terms and
         conditions, to indemnify the ASSURED for the actual loss of BUSINESS INCOME and RENTAL
         VALUE due to the necessary suspension of OPERATIONS during the PERIOD OF
         RESTORATION. The suspension must be caused by Direct Physical Loss or Damage insured
         hereunder, occurring during the PERIOD OF INSURANCE to the PROPERTY OF THE ASSURED
         at the premises described in the Schedule of Locations on file with Underwriters.


                    Coverage Section 1 Property - Specific Excess Limits of Insurance
                                                     _




   Underwriters' Specific Excesa Limit of Insurance per OCCURRENCE for Coverage Section I
   Property is limited to, and not to exceed, the Specific Excess Limits as stated in the Schedule of
   Specific Excess Limits of Insurance over the SELF INSURED RETENTION, as stated in the Schedule
   of SELF INSURED RETENTIONS.

   If an Annual Aggregate applies to any coverage hereunder, the total Aggregate Excess Limit of
   Insurance for such coverage under this Coverage Section shall not exceed the Annual Aggregate limit as
   stated in the applicable Coverage Section of the Schedule of Specific Excess Limits of Insurance.


                                  Coverage Section- I Property— Conditions

   Amounts paid by Underwriters under any of the following clauses are part of, and not in addition to,
   Underwriters Specific Excess Limit of Insurance per OCCURRENCE for Coverage Section I Property
   as stated in the Schedule of Specific Excess Limits of Insurance in the Declarations including any
   applicable Annual Aggregate.


Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 78 of 181 PageID: 85
                                L00169972080102518




          Valuation:

          (a) Real and Personal Property (except ACCOUNTS RECEIVABLE, AUTOMOBILES, DATA
              PROCESSING, FINE ARTS, MOBILE EQUIPMENT AND VALUABLE PAPERS):

              Underwriters will indemnify the ASSURED for loss or damage based on the lesser of the cost to
              repair, rebuild or replace the destroyed or damaged property in a condition equal to, but not
              superior to, or more extensive, than its condition when new, provided that the ASSURED has
              commenced repairs, rebuilding, or replacement within two years of the date of loss or damage;
              and subject to th&following conditions:

          However, the fIIowing conditions apply:

              If property damaged or destrçyed covered Real or Personal Property is not repaired, rebuilt or
              replaced within two years after loss or damage, Underwriters shall not be liable for any amount
              to repair, rebuild, or replace in excess of the ACTUAL CASH VALUE of the property damaged
              or destroyed.

              The ASSURED may, at its discretion, elect to apply any RECOVERY for rebuilding or
              replacement due under this Section towards a new capital expenditure provided that:

               i. The new capital expenditure is made within two years of the date of loss or damage;

              ii. The new capital expenditure is in lieu of, and not in addition to, the Real or Personal
                  Property damaged; and

              iii. The actual cost of the new capital expenditure is equal to, or greater than,, the cost to
                   rebuild or replace the Real or Personal Property damaged.

              If the ASSURED decides to replace destroyed or damaged property on another site, cost of
              such site is not included.

          (b) ACCOUNTS RECEIVABLE: Underwriters niUl indemnify the ASSURED for actual loss
              sustained for sums due the ASSURED, inctuding the expenses reasonably incurred in re-
              establishing the records of ACCOUNTS RECEIVABLE:

              i.   When there is proof that a covered loss has occurred but the ASSURED cannot accurately
                   establish the total amount of ACCOUNTS RECEIVABLE outstanding as of the date of such
                   loss, such amount shall be based on the ASSURED'S monthly statements and shall be
                   computed as follows:

                   (1) Determine the total of the average monthly amounts of ACCOUNTS RECEIVABLE at
                       the end of the twelve (12) months immediately preceding the month in which the loss or
                       damage occurs;

                   (2) Adjust that total for any normal fluctuations in the amount of ACCOUNTS
                       RECEIVABLE for the month in which the loss or damage occurred or for any
                       demonstrated variance from the average for that month.

              ii. There shall be deducted from the total amount of ACCOUNTS RECEIVABLE, however
                   established:

                   (1) The amount of accounts not lost or damaged;

                   (2) The amount of the accounts the ASSURED is able to collect or re-establish;


  Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 79 of 181 PageID: 86
                               L00169972081102518



                 (3) An amount to allow for probable bad debts that the ASSURED is normally unable to
                     collect;

                 (4) All unearned interest and services charges.

         (c) AUTOMOBILE: Underwriters will indemnify the ASSURED based on the lesser of the cost to
             .repair the AUTOMOBILE, or the ACTUAL CASH VALUE of the AUTOMOBILE at the time of
              loss; including the cost to rent a vehicle of like kind.

         (ci) DATA PROCESSING: Underwriters will indemnify the ASSURED for

            I. DATA PROCESSING SYSTEMS based upon the lesser of the actual cost to replace or
                repair the property. If the property is replaced, based upon the most closely equivalent
                property available similar in kind and function to that insured hereunder.

             ii.. DATA PROCESSING MEDIA based upon the lesser of the actual cost to replace, repair or
                   reproduce the property, or if not replaced, repaired or reproduced, the blank hardware
                   value of the DATA PROCESSING MEDIA. If the property is replaced, based upon the most
                   closely equivalent property available similar in kind and function to that insured hereunder.

         (e) FINE ARTS: Underwriters will indemnify the ASSURED based on the lesser of the cost to
             repair the property, or if not repairable the replacement cost, or if not replaceable the appraised
             or market value.                                                13

         (f) MOBILE - EQUIPMENT: Underwriters will indemnify the ASSURED for loss or damage based
             on the lesser of the cost to repair, rebuild or replace the destroyed or damaged property in a
             condition equal to, but not superior to, or more extensive, than its condition when new.

         (g) VALUABLE PAPERS: Underwriters will indemnify the ASSURED based on the lesser of the
             cost to replace, repair or reproduce the property with other of like kind, or if not replaced,
             repaired or reproduced the blank value of the VALUABLE PAPERS.

         (h) Vacant Buildings: Underwriters will indemnify the ASSURED based on the lesser of the cost to
             repair a covered building or the ACTUAL CASH VALUE of a covered building that has been
             vacant for a period of more than ninety (90) consecutive days at the time of loss.

             Vacant means a covered building that is abandoned.

             A covered building that is unoccupied is not considered vacant. A covered building is
             considered unoccupied when the building contains contents to conduct the ASSURED'S
             customary operations, but such operations are temporarily suspended.

             A covered building under construction or renovation is not considered vacant.

   2;    Expense to Reduce or Prevent Loss: Underwriters will indemnify the ASSURED for expenses
         necessarily incurred to reduce or prevent any loss under this Policy, not exceeding, however, the
         amount by which the loss under this [insurance] is thereby reduced.

   3..   Debris Removal: In the event of a direct physical loss or damage to the property covered under
         this Policy, Underwriters will indemnify the ASSURED for expenses incurred in removal of debris,
         and the cost of clean-up (other than POLLUTANTS) of the insured property destroyed or damaged,
         from the premises of the ASSURED.

   4.    Asbestos and Lead Clean Up and Removal: Notwithstanding General Policy Exclusion F. in
         this Policy, Underwriters agree to extend Coverage Section I Property to cover expense to
         remove damaged asbestos or lead from any structure due to the enforcement of any law or

Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 80 of 181 PageID: 87
                                L00169972082102518


         ordinance regulating asbestos or lead, when the asbestos or lead is itself damaged by a Peril not
         otherwise excluded under this Policy, and then only to the extent of such damage.

    S.   Architects' and Engineers' Fees: This. Policy covers the additional assessment involving
         architects' and engineers' fees for consultations arising from losses resulting from a Peril not
         otherwise excluded under this Policy.

    6.   Civil Authority Clause: Notwithstanding anything contained in this Policy, property which is
         insured under this Policy is also covered against the risk of damage or destruction by civil authority
         during a conflagration, and for the purpose of retarding the same; provided that neither such
         conflagration or destruction is caused or contributed to by war (including undeclared or civil war),
         warlike action by a military force (including action in hindering or defending against an actual or
         expected attack, by any government sovereign or other authority using military personnel or other
         agents), insurrection, rebellion, revolution, usurped power, or ation taken by governmental
         authority in hindering or defending against any of these. This coverage includes damage or
         destruction by civil authority during a conflagration, and for the purpose of retarding the same, if
         caused by terrorists or secretly by a foreign enemy or agent of any government or sovereign power,
         when not in connection with the operations of armed forces in or against the country where the
         described location is situated.

    7.   Ordinance Deficiency, Clause: If. Building property is damaged or destroyed by Perils not
         otherwise excluded under this Policy, Underwriters shall be liable for the increased cot.to repair or
         reconstruct that Building property, including the undamaged part of that Building property, but only
         when the increased cost is a consequence of enforcement of any federal, state or municipal law,
         ordinance or code which necessitates such increased cost to repair or reconstruct to meet the
         minimum of such requirements. If demolition is required. to comply with such enforcement,
         Underwriters shall also- be liable for such additional cost, including the cost-to demolish and clear
         undamaged parts of the Building property. Underwriters will not pay such increased cost to repair or
         reconstruct if the Building property is not repaired or reconstructed.

    8.   Automatic Acquisition Clause: This insurance is. automatically extended to cover additional
         property and/or interests of the ASSURED, usual and/or incidental to the operations of the
         ASSURED, which do not exceed the Newly Acquired Property Reporting Limit stated in the
         Schedule of Specific Excess Limits of Insurance, and which are acquired, or for which the
         ASSURED becomes legally liable, during the PERIOD OF INSURANCE under this Policy.

         This Policy is further extended to cover additional property and/or interests of the ASSURED, usual
         and/or incidental to the operations of the ASSURED, when newly acquired properly values exceed
         the Newly Acquired Property Reporting Limit stated in the Schedule of Specific Excess Limits of
         Insurance, provided the ASSURED reports details of said property and/or interests to Underwriters
         for premium consideration within ninety (90) consecutive days from the date the ASSURED
         acquires or becomes legally liable for the property provided that the property is acquired or interests
         secured during the PERIOD OF INSURANCE under this Policy.

    9.   Unintentional Errors and Omissions: The property insured under this Policy, and its insured
         value, is the property and values shown on the Schedule of Values on file with Underwriters, as
         submitted by the ASSURED prior to the inception of this Policy.

         If any PROPERTY OF THE ASSURED is omitted or undervalued because of negligence, error or
         oversight of the ASSURED, Underwriters will accept that property provided it is usual or incidental
         to the ASSURED'S operations. Such omission will not prejudice the ASSURED'S right of
         RECOVERY under this Policy: except that for any PROPERTY OF THE ASSURED unintentionally
         omitted from the Schedule of Values on file with Underwriters, Underwriters shall not be liable for
         any amount to repair, rebuild, or replace in excess of the ACTUAL CASH VALUE of the property
         until payment of any applicable additional premium for the PERIOD OF INSURANCE that the
         PROPERTY OF THE ASSURED was unintentionally omitted from the Schedule of Values on file

 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 81 of 181 PageID: 88
                                                L00169972083102518


         with Underwriters by the ASSURED, as calculated by Underwriters, has been paid. Upon receipt of
         payment of the additional premium by Underwriters, the liability of Underwriters will revert to its
         liability as outlined in Coverage Section I Property Conditions 1.(a). The ASSURED agrees to
                                                               -


         report to Underwriters any omission of property as soon as practicable after it is discovered.

   10.   Joint Loss Clause: In the event of damage to or destruction of property, at a location designated
         in this Policy and also designated in a boiler and machinery insurance policy and there is a
         disagreement between the insurers with respect to:

         (a) Whether such damage or destruction was caused by a Peril insured against by this Policy or by
             an accident insured against by such boiler and machinery insurance Policy; or

         (b) The extent of participation of this Policy and of such boiler and machinery insurance policy in a
             loss which is insured against, partially or wholly, by any or all policies.

             Underwriters shall, upon written request of the. NAMED ASSURED, pay to the NAMED
             ASSURED one-half of the amount of loss which is in disagreement, but in no event more than
             Underwriters would have paid if there had been no boiler and machinery insurance Policy in
             effect, subject to the following conditions:

             1.   The amount of the loss which is in disagreement after making provisions for any undisputed
                  claims payable under the said policies and after the amount of loss is agreed upon by the
                  ASSURED and the insurers, is limited to the minimum amount remaining payable by any or
                  all policies;

             H. The boiler and machinery insurer shall simultaneously pay to the ASSURED one-half of
                 said amount which is in disagreement;

             iii. The payments by the insurers hereunder and acceptance of the same by the ASSURED
                  signify the agreement of the insurers to submit to and proceed with arbitration within ninety
                  (90) consecutive days of such payments. The arbitrators shall be three in number, one of
                  which shall be appointed by the boiler and machinery insurer and one of whom shall be
                  appointed by Underwriters hereon and the third appointed by consent of the other two
                  arbitrators, the decision by the arbitrators shall be binding on the insurers and that
                  judgment upon such award may be entered in any court of competent jurisdiction;

             iv. The ASSURED agrees to cooperate in connection with such arbitration but not to intervene
                 within;

             v. The provisions of this clause shall not apply unless such other Policy issued by the boiler
                and machinery insurance company contains a similar clause or is similarly endorsed;

             vi. Acceptance by the ASSURED of sums paid pursuant to the provisions of this clause
                 including an arbitration award, shall not operate to alter, waive, surrender or in any way
                 affect the rights of the ASSURED against any of the insurers.


                                 Coverage Section I Property     -   Exclusions

   In addition to the General Exclusions of this Policy, this Coverage Section does not insure
   against:

   A.    Any claim for damages, whether direct or consequential, or for any cause of action which is covered
         under any other Seätion of this Policy, whether or not a limit is stated in the Schedule of Specific
         Excess Limits of Insurance;


Pkg2016.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 82 of 181 PageID: 89
                                               LOO 169972084 102518


     B.   Loss by moth, termite, or other insect(s); by vermin; by wear or tear,by rust, erosion, corrosion or
          other gradual deterioration; or by wet rot, dry rot or FUNGAL PATHOGEN, unless a loss from a
          peril not otherwise excluded ensues, and then only for direct loss or damage caused by such peril;

     C.   Loss as a result of lack of proper maintenance;

     D.   Loss of use (except as respects Coverage Section I Property Insuring Agreements B.
                                                                                    -


          AUTOMOBILE Physical Damage and C. EXTRA EXPENSE and MOBILE EQUIPMENT), delay or
          loss of markets;

     E.   Direct loss by breakdown of machinery and/or explosion of steam boilers, steam pipes, steam
          engines or steam turbines, unless a loss from a peril not otherwise excluded ensues, and then only
          for direct loss or damage caused by such peril. This exclusion does not apply to loss or damage
          caused by or resulting from the explosion of gases or fuel within the furnace of any fired vessel or
          within the flues or passages through which the gases of combustion pass;

     F.   Loss of electrical appliances or devices of any kind, including wiring, arising from electrical injury or
          disturbance to the said electiical appliances or devices or wiring from. artificially generated electrical
          current unless fire and/or explosion ensues, and then only for direct loss or damage caused by
          such ensuing fire and/or explosion, except as may be covered under DATA PROCESSING;

     G.   Loss resulting from variation of humidity or temperature, shrinkage, evaporation, loss of weight or
          leakage in respect of a temperature controlled environment:uriless a loss from a peril not otherwise
          excluded ensues, and then only for direct loss or damage caused by such peril;

     H.   Loss by normal settling, normal shrinkage, or expansion of foundations, floors or ceilings;

    I.    Inventory shortage, mysterious disappearances or loss resulting from any kind of infidelity or
          dishonesty on the part of the ASSURED or any employees; whether alone or in collusion with
          others;

     J.   Penalties for non-completion or delay as respects property in course of construction or undergoing
          renovation;

     K.   Loss by mechanical derangement, inherent defect or latent defect; unless a loss from a peril not
          otherwise excluded ensues, and then only for direct loss or damage caused solely by such ensuing
          peril;

     L    Loss resulting from processing or faulty workmanship with regard to all Property, unless a loss from
          a peril not otherwise excluded ensues, and then only for direct loss or damage caused solely by
          such ensuing peril;

     M.   Loss of or damage to animals;

     N.   Loss of or damage to aircraft including UNMANNED AIRCRAFT;

     0.   Loss of or damage to watercraft over fifty (50) feet;

     P.   Loss of or damage to standing timber, growing crops, land and land value;

     Q.   Loss of or damage to accounts, bills, currency, money, notes, securities, deeds, evidences of
     •    debts;

     R.   Loss of or damage to underground pipes, sewers, flues and drains outside of the covered building,
          unless as otherwise listed on the Schedule of Values on file with Underwriters;


 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 83 of 181 PageID: 90
                                L00169972085102518



   S.   Loss of or damage to ACCOUNTS RECEIVABLE due to electrical or magnetic injury, disturbance
        or erasure of electronic recordings, except by lightning, or as covered under DATA PROCESSING;

   T.   Loss of or damage to:

        (a) DATA PROCESSING MEDIA due to electrical or magnetic injury, disturbance or erasure of
            electronic recordings, except by lightning;

        (b) DATA PROCESSING SYSTEMS and DATA PROCESSING MEDIA due to dryness or
            dampness of atmosphere, extremes of temperature, corrosion, rust unless directly resulting
            from physical damage to the DATA PROCESSING SYSTEM'S air conditioning facilities caused
            by a Peril not otherwise excluded hereunder directly resulting therefrom;

        (c) DATA PROCESSING SYSTEMS and DATA PROCESSING MEDIA due to loss of or damage
            to DATA PROCESSING MEDIA for accounts, bills, evidences of debt, VALUABLE PAPERS,
            records, abstracts, deeds, manuscripts or other documents, except as they may be converted
            to DATA PROCESSING MEDIA form, and then only in that form;

        (d) DATA PROCESSING SYSTEMS and DATA PROCESSING MEDIA due to loss or damage
            caused by error in machine programming or instructions to machine.

   U.   Loss of or damage to electrical transmission and distribution lines outside of a covered building,
        unless as otherwise listed on the Schedule of Values on file with Underwriters.

   V.   Loss due to or resulting from FLOOD AND SURFACE WATER for any Property in Flood Zone A,
        Zone AO, Zone AH, Zones AI-A30, Zone AE, Zone A99, Zone AR, Zone AR/AE, Zone AR/AO,
        Zone AR/A1-A30, Zone AR/A, Zone V, Zone yE, and Zones V1 430 or to any other Flood Zone
        with a designation that begins with the letter A or V.

   W.   Direct loss due to freeze as result of any intentional or negligent failure to:

        (a) Properly and sufficiently maintain heat in any unoccupied or Vacant building or property,
            regardless of the length of or reason for any unoccupancy or vacancy, in accordance with all
            applicable standards or guidelines.

        (b) Properly and sufficiently protect machinery, pipes, other systems and/or equipment in
            accordance with all applicable standards, guidelines or manufacturer's instructions.



                                  Coverage Section I Property-. Definitions

   1.   ACCOUNTS RECEIVABLE means the sums due the ASSURED from customers; interest charges
        on any loan to offset impaired collections pending repayment of such sums; collection expense in
        excess of normal collection cost.

   2.   ACTUAL CASH VALUE means the present day value of the cost to repair, rebuild, or replace
        property at the time of loss after first deducting for any physical wear and tear, and obsolescence of
        the property.

   3.   DATA PROCESSING means the ELECTRONIC DATA PROCESSING SYSTEMS and DATA
        PROCESSING MEDIA owned, leased or rented, or under the control of the ASSURED or for which
        the ASSURED is liable.

   4.   DATA PROCESSING MEDIA means the recording or storage devices such as films, tapes, discs,
        drums or cells, used for ELECTRONIC DATA PROCESSING.

Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 84 of 181 PageID: 91
                                                   L00169972086102518




     5.      DATA PROCESSING SYSTEMS means the equipment and its component parts.

     6.      FINE ARTS means paintings, etchings, pictures, tapestries, and other bona fide works of art
             including but not limited to statuary, marbles, bronzes, antique furniture, rare books, antique silver,
             rare manuscripts, porcelains, rare glass, and bric-a-brac of rarity, historical value or artistic merit:

     7.      OCCURRENCE means an accident or accidental happening or accidental event or a series of
             related accidents or accidental happenings or accidental events involving one or more ASSUREDS
             which results in a direct physical damage or loss to the PROPERTY OF THE ASSURED that is
             both unexpected and unintended by the ASSURED(S). Only one Policy, one SELF INSURED
             RETENTION, and one Specific Excess Limit qf Insurance is applicable to any one
             OCCURRENCE.

     8.      VALUABLE PAPERS means written, printed or otherwise inscribed documents and records,
             including books, maps, films, drawings, abstracts, deeds, mortgages and manuscripts, but does not
             mean money or securities.


                                  Coverage Section I Property - EXTRA EXPENSE

     If property under Coverage Section I Property is damaged or destroyed by Perils insured against during
     the PERIOD OF INSURANCE which necessitates the incurrence of EXTRA EXPENSE, Underwriters will
     be liable for this EXTRA EXPENSE, not exceeding the actual loss sustained, and not exceeding such
     length of time, hereinafter referred to as the PERIOD OF RESTORATION. It is further agreed that this
     Extension in coverage does not increase, but just forms part of, Underwriters' Specific Excess Limit of
     Insurance as shown in the Schedule of Specific Excess Limits of Insurance.

     This Extension also includes loss to DATA PROCESSING when (1) the premises in which the property is
     located is so damaged as-to prevent access to such property or (2) as a direct result of a Peril insured
     against, the air conditioning system or electrical system necessary for the operation of the DATA
     PROCESSING SYSTEMS 'is so damaged as to reduce or suspend the ASSURED'S ability to actually
     perform the operations normally performed by the DATA PROCESSING SYSTEMS. EXTRA EXPENSE
     for DATA PROCESSING includes the expense of using other property or facilities of other concerns or
     other necessary emerency expenses.


                            Coverage Section I Property - EXTRA EXPENSE Conditions

      1. Resumption of Operations: It is a condition of this Policy that as soon as practical, the
          ASSURED will resume NORMAL business operations and dispense with EXTRA EXPENSE.

     2.      Interruption by Civil Authority: Coverage hereunder is extended to include actual loss sustained
             when access to the premises in which the PROPERTY OF THE ASSURED is located is prohibited
             by order of civil authority as a direct result of loss caused by a Peril insured against.




                            Coverage Section I Property-. EXTRA EXPENSE Exclusions

     In addition to General Policy Exclusions and Coverage Section I Property
                                        -                                                      -   Exclusions, this
     Extension does not insure against:

     A.      The suspension, lapse or cancellation of any lease, license, contract or order beyond the PERIOD
             OF RESTORATION;




 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 85 of 181 PageID: 92
                                                 L00169972087102518




   B.    Interference at premises by strikers or other persons with the rebuilding, repairing or replacing of
         the property damaged or destróyed, or with the resumption or continuation of business;

   C.    Loss of income, profits or earnings;

   D.    The cost of repairing or replacing any of the Real or Personal Property covered hereunder, or the
         cost of research or other expense necessary to replace or restore damaged or destroyed books of
         account, abstracts, drawings, card index systems or other records (including film, tape, disc, drum,
         cell or other magnetic recordings or DATA PROCESSING MEDIA), that have been damaged or
         destroyed by the Perils insured against, except cost in excess of the normal cost of such repair,
         replacement or restoration necessarily incurred for the purpose of reducing loss under this Policy.
         In no event shall such excess cost exceed the amount by which the total EXTRA EXPENSE loss
         otherwise payable under this Policy is thereby reduced;

   E.    Loss resulting from theft of any property which at the time of loss is not an integral part of a building
         or structure (except direct loss by pillage and looting occurring during and at the immediate place or
         a riot or civil commotion), unless loss by a Peril covered under this Policy ensues from theft or
         attempted theft, and then Underwriters are liable for only such ensuing loss;

   F.    Any other consequential loss.


                        Coverage Section IProperty - EXTRA EXPENSE Definitions
                                                          _




   11.   EXTRA EXPENSE means the excess (if any) of the total cost incurred during the PERIOD OF
         RESTORATION chargeable to the continuance of the ASSURED'S operations, over and above the
         total cost that would normally have been incurred to conduct those operations during the same
         period had there been no direct physical loss or damage to the property.

         Any salvage value of property obtained for temporary use during the PERIOD OF RESTORATION
         which remains after resumption of NORMAL operations, will be taken into consideration in the
         adjustment of any loss incurred.

   2.    NORMAL means the condition that would have existed had no loss occurred.

   3.    PERIOD OF RESTORATION means the period of time that:

         (a) Begins after a direct physical loss or damage to the ASSURED'S property; and

         (b) Ends the earlier of:

             (I) The date when the property or such part of property that was damaged or destroyed at the.
                  Schedule of Locations on file with Underwriters is repaired, rebuilt or replaced with
                  reasonable speed or similar quality; or

             (ii) The date when the property or such part of property that was damaged or destroyed could
                  have been repaired, rebuilt or replaced with the exercise of due diligence; or

             (iii) The date when business is resumed at a new permanent location or at the same repaired,
                   rebuilt or replaced location.

         PERIOD OF RESTORATION does not include any increased period required due to the
         enforcement of any ordinance or law that:

         (c) Regulates the construction, use or repair, or requires the tearing down of any property; or


Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 0Filed
                                L00169         11/26/18 Page 86 of 181 PageID: 93
                                         72088102518



           (d) Requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify, or
               neutralize, or in any way respond to; or assess the effects of POLLUTANTS.

           The PERIOD OF RESTORATION is not limited by the expiration date of this Policy.


                                       Coverage Section I Property -' Transit

     This Policy covers Personal PROPERTY OF THE ASSURED or property held by the ASSURED in trust
     or on commission or in the care, custody or control of the ASSURED or for which the ASSURED may be
     held legally liable while in due course of transit against All Risks of Direct Physical Loss or Damage to the
     property insured occurring during the PERIOD OF INSURANCE of this Policy (including general average
     and salvage charges on shipments covered while waterborne). It is further agreed that this Extension in
     coverage does not increase, but just forms part of, Underwriters Specific Excess Limits of Insurance as
     shown in the Schedule of Specific Excess Limits of Insurance.

     The ASSURED may accept ordinary Bills of Lading or receipts insured by carriers including those
     containing released and/or partially released value provisions, but the ASSURED shall not agree to
     release carriers from their common law or statutory. liability.


                                Coverage Section I Property-. Transit Exclusions

     In addition to General Policy Exclusions and Coverage Section I Property
                                      -                                                      -   Exclusions, this
     Extension does not insure against:

     A.    Shrinkage, evaporation, loss of weight, leakage, breakage of glass or other fragile articles, marring,
           scratching, exposure to light, or change in color, texture or flavor, unless such loss is caused by a
           Peril not otherwise excluded in this Policy;

     B.    Loss caused by or resulting from misappropriation, conversion, infidelity or any dishonest act on the
           part of the ASSURED or other party of interest, or employees or agents or others to whom the
           property may be delivered or entrusted (carriers for hire excepted);

     C.    Loss caused by breakdown or derangement of refrigerating units;

     D.    Shipments by mail after delivery into the custody of any governmental postal service.


                           Coverage Section I Propei-ty— BUSINESS INTERRUPTION


     If property under Coverage Section I Property is damaged or destroyed by Perils insured against during
     the PERIOD OF INSURANCE which necessitates suspension of operations, Underwriters will be liable for
     loss of BUSINESS INCOME and RENTAL VALUES not exceeding the actual loss sustained, and not
     exceeding such length of time, hereinafter referred to as the PERIOD OF RESTORATION. It is further
     agreed that this Extension in coverage does not increase, but just forms part of, Underwriters Specific
     Excess Limits of Insurance s shown in the Schedule of Specific Excess Limits of Insurance.

                     Coverage Section I Property— BUSINESS INTERRUPTION Conditions

     1.    Valuation: Underwriters will indemnify the ASSURED for the amount of BUSINESS INCOME or
           RENTAL VALUES loss based on:

           (a) The Net Income of the business before the direct physical loss or damage occurred;


  Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 87 of 181 PageID: 94
                                L00169972089102518




        (b) The likely Net Income of the business if no loss or damage occurred;

        (c) The operating expenses including payroll expenses, necessary to resume OPERATIONS with
            the same quality of service that would have existed if no direct physical loss or damage
            occurred; and

        (d) Other relevant sources of information including:

            (i) Financial records and accounting procedures;

            (ii) Bills, invoices, and other vouchers;

            (iii) Deeds, liens or contracts.

   2.   Resumption of OPERATIONS: Underwriters will reduce the amount of the ASSURED'S
        BUSINESS INCOME or RENTAL VALUES loss to the extent the ASSURED can resume
        OPERATIONS, with reasonable speed, in whole or in part, by using damaged or undamaged
        property at the described scheduled premises or elsewhere.

        If the ASSURED does not resume OPERATIONS with reasonable speed, or does not resume
        OPERATIONS in whole or in part, Underwriters will indemnify the ASSURED for a BUSINESS
        INCOME or RENTAL VALUES loss based on the length of time it would have taken to resume
        OPERATIONS with reasonable speed, or to resume OPERATIONS in whole or in part.

   3.   Interruption by Civil Authority: Coverage hereunder is extended to include actual loss sustained
        when access to the premises in which the PROPERTY OF THE ASSURED is located is prohibited
        by order of civil authority as a direct result of loss caused by a Peril insured against.

   4.   Expenses to Reduce Loss: If there is a BUSINESS INCOME or RENTAL VALUES loss
        Underwriters will indemnify the ASSURED for expenses necessarily incurred to reduce further loss
        of BUSINESS INCOME or RENTAL VALUES. The total loss payment for BUSINESS INCOME or
        RENTAL VALUES lOss, and expense to reduceIosswill not be more than the BUSINESS INCOME
        or RENTAL VALUES loss that would have been payable under this Extension if the expenses to
        reduce loss had not been incurred.

   5.   BUSINESS INCOME: If the necessary suspension of the ASSURED'S OPERATIONS produces a
        BUSINESS INCOME loss payable under this Policy, Underwriters will indemnify the ASSURED for
        the actual loss of BUSINESS INCOME incurred during the PERIOD OF RESTORATION that would
        have existed if no direct physical loss or damage had occurred. This coverage applies only if a
        SUBLIMIT is stated in the Schedule of Specific Excess Limits of Insurance.

   6.   RENTAL VALUES: If the necessary suspension of the ASSURED'S OPERATIONS produces a
        RENTAL VALUES loss payable under this Policy, Underwriters will indemnify the ASSURED for
        the actual loss of RENTAL VALUES incurred during the PERIOD OF RESTORATION, and up to
        ninety (90) consecutive days thereafter, that would have existed if no direct physical loss or
        damage had occurred. This coverage applies only if a SUBLIMIT is stated in the Schedule of
        Specific Excess Limits of Insurance.

                  Coverage Section I Property— BUSINESS INTERRUPTION Exclusions

   In addition to- General Policy Exclusions and Coverage Section I Property
                                   -                                                 -   Exclusions, this
   Extension does not insure against:

   A.   The suspension, lapse or cancellation of any lease, license, contract or order beyond the PERIOD
        OF INSURANCE;



Pkg2016.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 88 of 181 PageID: 95
                                L00169972090102518



    B.   Interference at premises by strikers or other persons with the rebuilding, repairing or replacing the
         property damaged or destroyed or with the resumption or continuation of business;

    C.   Enforcement of any local or state ordinance or law regulating the construction, repair or demolition
         of buildings or structures;

    D.   Any other consequential loss.


                   Coverage Section I Property— BUSINESS INTERRUPTION Definitions

    1.   BUSINESS INCOME means the:

         (a) Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred;
             and

         (b) Continuing normal operating expenses incurred, including payroll.

    2.   BUSINESS INTERRUPTION means the loss sustained during the suspension of OPERATIONS as
         a result of direct physical damage to the property insured.

    3.   OPERATIONS means:

         (a) The ASSURED'S business activities occurring at the scheduled premises; and

         (b) The tenantability of the scheduled premises, (only if coverage for BUSINESS INTERRUPTION
             includes RENTAL VALUES).

    4.   PERIOD OF RESTORATION means the period of time that:

         (a) Begins after a direct physical loss or damage to the ASSURED'S property; and

         (b) Ends on the earlier of:

             (   .The date when the property or such part of property that was damaged or destroyed at the
                  Schedule of Locations on file with Underwriters is repaired, rebuilt or replaced with
                  reasonable speed or similar quality; or

             (ii) The date when the property or such part of property that was damaged or destroyed could
                  have been repaired, rebuilt or replaced with the exercise of due diligence; or

             (iii) The date when business is resumed at a new permanent location or at the same repaired,
                   rebuilt or replaced location.

         PERIOD OF RESTORATION does not include any increase period required due to the
         enforcement of any ordinance or law that:

         (c) Regulates the construction, use or repair, or requires the tearing down of any property; or

         (d) Requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify, or
             neutralize, or in any way respond to, or assess the effects of POLLUTANTS.

         The PERIOD OF RESTORATION is not limited by the Expiration Date of this Policy.

    5.   RENTAL VALUES means the:


 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 89 of 181 PageID: 96
                                L00169972091102518



        (a) Total anticipated rental income from tenant occupancy at the premises in the Schedule of
            Locations on file with Underwriters as furnished and equipped by the ASSURED; Wand

        (b) Amount of all charges which are the legal obligation of the tenant(s) and which would otherwise
            be the ASSURED'S obligations; and

        (c) Fair RENTAL VALUES for any portion of the premises stated in the Schedule of Locations on
            file with Underwriters, which is occupied by the ASSURED.




Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 90 of 181 PageID: 97
                                              L001699720921.02518


                                  Coverage Section II General Liability
                         Coveraqe Section H General Liability— Insurina Aareements

     A.   General Liability: Underwriters agree, subject to the Policy limitations, terms and conditions, to
          indemnify the ASSURED for all sums which the ASSURED is legally obligated to pay by reason of
          the liability imposed upon the ASSURED by law or assumed by the ASSURED under contract or
          agreement, for damage direct or consequential, and expenses, all as more fully defined by the term
          ULTIMATE NET LOSS, on account of PERSONAL INJURY or BODILY INJURY, suffered or
          alleged to have been suffered by any person(s) or organization(s), and/or PROPERTY DAMAGE or
          the loss of use thereof, arising out of an OCCURRENCE from any cause including HOST LIQUOR
          LIABILITY and/or LIQUOR LIABILITY, and INCIDENTAL MEDICAL MALPRACTICE (except
          INCIDENTAL MEDICAL MALPRACTICE, arising out of LAW ENFORCEMENT ACTIVITIES)
          occurring during the PERIOD OF INSURANCE.

     B.   Premises MEDICAL PAYMENTS: Underwriters agree, subject to the Policy limitations, terms and
          conditions, to indemnify the ASSURED for all reasonable MEDICAL PAYMENTS incurred by the
          ASSURED to others (except employees of the ASSURED injured in the course of their
          employment, and to and for students), as are necessary at the time of an OCCURRENCE on
          account of BODILY INJURY occurring during the PERIOD OF INSURANCE. This coverage applies
          only if a SUBLIMIT is stated in the Schedule of Specific Excess Limits of Insurance under
          Coverage Section II General Liability.

     C.   SEXUAL HARASSMENT Liability: Underwriters agree, subject to the Policy limitations,
          exclusions, terms and conditions, to indemnify the NAMED ASSURED for all sums which the
          NAMED ASSURED is legally obligated to pay, as more fully defined by the term ULTIMATE NET
          LOSS, for the liability on the part of the NAMED ASSURED, including liabilities arising from
          negligent hiring, training and supervision, arising out of any OCCURRENCE resulting from any
          actual or alleged acts by any past, present or future official, board or commission member, trustee,
          director, employee or volunteer worker, of the NAMED ASSURED or other person or persons of
          SEXUAL HARASSMENT first committed during the PERIOD OF INSURANCE against another
          person who is not an ASSURED under this Policy. This provision applies only to the liability of the
          NAMED ASSURED to pay any settlement, verdict or judgment; providing that the sole liability
          imposed on the NAMED ASSURED does not arise from any contractual duty to indemnify a past,
          present or future official, board or commission member, trustee, director, employee or volunteer
          worker of the NAMED ASSURED. This coverage applies only if a SUBLIMIT and SELF INSURED
          RETENTION for SEXUAL HARASSMENT Liability is stated in the Schedule of Specific Excess
          Limits of Insurance and the Schedule of SELF INSURED RETENTIONS under Coverage
          Section II General Liability.

          Underwriters will not make payment for any loss, OCCURRENCE, SUIT or for any DEFENSE
          COSTS for any past, present or future official, board or commission member, trustee, director,
          employee or volunteer worker of the NAMED ASSURED or other person or persons in respect of
          actual or alleged SEXUAL HARASSMENT; however, with respect only to this Coverage Section II
          General Liability Insuring Agreement C SEXUAL HARASSMENT, Underwriters agree, subject
                            -


          to all other Policy limitations, terms and conditions, that as to any loss, OCCURRENCE or SUIT for
          any actual or alleged SEXUAL HARASSMENT against another person who is not an ASSURED
          under this Policy alleged to have been committed by a past, present or future official, board or
          commission member, trustee, director, employee or volunteer worker of the NAMED ASSURED
          only, Underwriters Will indemnify that official, board or commission member, trustee, director,
          employee or volunteer worker of the NAMED ASSURED for all reasonable DEFENSE COSTS to
          the extent such DEFENSE COSTS are incurred prior to the date on which, by either agreement,
          admission, or settlement of a loss or by an adjudication, it is determined that the official, board or
          commission member, trustee, director, employee or volunteer worker of the NAMED ASSURED
          cOmmitted an act of SEXUAL HARASSMENT. Coverage only applies if the act of SEXUAL
          HARASSMENT was first committed during the PERIOD OF INSURANCE. Further, this coverage
          applies only if a SUBLIMIT and SELF INSURED RETENTION for SEXUAL HARASSMENT

 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 91 of 181 PageID: 98
                                               L00169972093102518



         Liability is stated in the Schedule of Specific Excess Limits of Insurance and the Schedule of
         SELF INSURED RETENTIONS under, Coverage Section II General Liability.

   D.    SEXUAL ABUSE Liability: Underwriters agree, subject to the Policy limitations, exclusions, terms
         and conditions, to indemnify the NAMED ASSURED for all sums which the NAMED ASSURED is
         legally obligated to pay, as more fully defined by the term ULTIMATE NET LOSS, for the liability on
         the part of the NAMED ASSURED, including liabilities arising from* negligent hiring, training and
         supervision, out of any OCCURRENCE resulting from any actual or alleged acts by past, present or
         future official, board or commission member, trustee, director, employee, or volunteer worker of the
         NAMED ASSURED or other person or persons of SEXUAL ABUSE first committed during the
         PERIOD OF INSURANCE against another person who is not an ASSURED under this Policy. This
         provision applies only to the liability of the NAMED ASSURED to pay any settlement, verdict or
         judgment; providing that the sole liability imposed on the NAMED ASSURED does not arise from
        •any contractual duty to indemnify an past, present or future official, board or commission member,
         trustee, director, employee, or volunteer worker of the NAMED ASSURED. This coverage applies
         only if a SUBLIMIT and SELF INSURED RETENTION for SEXUAL ABUSE Liability is stated in the
         Schedule of Specific Excess Limits of Insurance and the Schedule of SELF INSURED
         RETENTIONS under Coverage Section Il General Liability.

        Underwriters will not make payment for any loss, OCCURRENCE, SUIT or for any DEFENSE
        COSTS for past, present or future official, board or commission member, trustee, director,
        employee, or volunteer worker of the NAMED ASSURED or other person or persons in respect of
        actual or alleged SEXUAL ABUSE; however, with respect only to this Coverage Section II
        General Liability Insuring Agreement D. SEXUAL ABUSE, Underwriters agree, subject to all
                           -


        other Policy limitations, terms and conditions, that as to any loss, OCCURRENCE or SUIT for any
        actual or alleged SEXUAL ABUSE against another person who is not                ASSURED under this
        Policy alleged to have been committed by a past, present or future official, board or commission
        member,trustee, director, employee, or volunteer worker of the NAMED ASSURED only,
        Underwriters will indemnify that official, board or commission member, trustee, director, employee,
        or volunteer worker of the NAMED ASSURED for all reasonable DEFENSE COSTS to the extent
        such DEFENSE COSTS are incurred prior to the date on which, by either agreement, admission, or
        settlement of a loss or by an adjudication, it is determined that the official, board or commission
        member, trustee, directOr, employee, or volunteer worker committed of the NAMED ASSURED an
        act of SEXUAL ABUSE. Coverage only applies if the act of SEXUAL ABUSE was first committed
        during the PERIOD OF INSURANCE. Further, this coverage applies only if a SUBLIMIT and SELF
        INSURED RETENTION for SEXUAL ABUSE Liability is stated in the Schedule of Specific
        Excess Limits of Insurance and the Schedule of SELF INSURED RETENTIONS under
        Coverage Section Il General Liability.

        Neither this coverage nor any subsequent coverage provided by Underwriters will apply to any
        SEXUAL ABUSE involving the same official, board or commission member, trustee, director,
        employee, or volunteer worker of the NAMED ASSURED or other person or persons which
        occurred after the DISCOVERY by any of the NAMED ASSURED'S officials, trustees, directors,
        officers or partners of any actual, attempted or pending alleged SEXUAL ABUSE by said
        perpetrator.

         Following DISCOVERY of any actual, attempted or pending alleged SEXUAL ABUSE during the
         PERIOD OF INSURANCE, the NAMED ASSURED shall give notification of such DISCOVERY to
         Underwriters as soon as practicable but no more than 120 consecutive days after the initial
         DISCOVERY, and in any event within the PERIOD OF INSURANCE or sixty (60) consecutive days
         after the expiration of the PERIOD OF INSURANCE during which the OCCURRENCE of SEXUAL
         ABUSE first took place; whichever is later. Any failure to comply with this provision for any reason
         whatsoever Will result in the absolute exclusion of any resulting SEXUAL ABUSE claim or claims,
         irrespective of whether Underwriters have been prejudiced by said failure.



Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document
                                LOO 1-1 Filed 11/26/18
                                     169972094  102518 Page 92 of 181 PageID: 99


    E.    Damage to Premises Rented to the ASSURED: Underwriters agree, subject to the Policy
          limitations, terms and conditions, to indemnify the ASSURED for all sums which the ASSURED is
          legally obligated to pay for loss or damage caused by fire, explosion, smoke, riot or civil commotion
          occurring during the PERIOD OF INSURANCE to premises. rented to the ASSURED or temporarily
          occupied by the ASSURED with the permission of the owner. This coverage applies only if a
          SUBLIMIT and SELF INSURED RETENTION for Damage to Premises Rented to the ASSURED
          is stated in the Schedule of Specific Excess Limits of Insurance and the Schedule of SELF
          INSURED RETENTIONS under Coverage Section II General Liability.



                      Coverage Section II General Liability - Excess Limits of Insurance

    Underwriters' Specific Excess Limit of Insurance per OCCURRENCE for Coverage Section II General
    Liability is limited to, and not to exceed, the Specific Excess Limits as stated in the Schedule of Specific
    Excess Limits of Insurance, over the SELF INSURED RETENTION, as stated in the. Schedule of
    SELF INSURED RETENTIONS.

    If an Annual Aggregate applies to any coverage under this Coverage Section II General Liability, the
    total Aggregate Excess Limit of Insurance for such coverage under this Coverage Section combined
    during the PERIOD OF INSURANCE shall not exceed the Annual Aggregate limit as stated in the
    applicable Coverage Section of the Schedule of Specific Excess Limits of Insurance.


                               Coverage Section II General Liability - Exclusions

    In addition to the General Policy   - Exclusions, this Coverage Section does not insure against:

    A.    Any claim for damages, whether direct or consequential, or for any cause of action which is covered
          under any other Section of this Policy, whether or not.a limit is stated in the Schedule of Specific
          Excess Limits of Insurance;

    B.    BODILY INJURY, PROPERTY DAMAGE, or PERSONAL INJURY which the ASSURED intended
          or expected; unless resulting from:

          (a) BODILY INJURY resulting from the use of reasonable force to protect persons or property;

          (b) Corporal punishment (unless providing coverage for corporal punishment is prohibited by law).

          (c) Coverage Section II General Liability Insuring Agreements C. SEXUAL HARASSMENT
                                                         -


              Liability and Coverage Section If General Liability Insuring Agreements D. SEXUAL
                                                                           -


              ABUSE Liability; but only to the extent that coverage for SEXUAL HARASSMENT and
              SEXUAL ABUSE is specifically given, and only if a SUBLIMIT for SEXUAL HARASSMENT
              and SEXUAL ABUSE coverage is stated in the Schedule of Specific Excess Limits of
              Insurance.

    C.    Liability arising out of the ownership, maintenance or use, including loading or unloading, of
          watercraft over 50 feet, except, with respect to use of same where operations are performed by
          independent contractors;

    D.    Damage to or destruction of PROPERTY OF THE ASSURED;

    E.    Liability arising out of the ownership, maintenance, loading or unloading, use or operations of any
          aircraft including UNMANNED AIRCRAFT, airfields, runways, hangars, buildings, or other
          properties in connection with aviation activities, other than premises liability in buildings to which the
          general public is admitted;

 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 93 of 181 PageID: 100
                                LOO.169972095102518




   F.   Any claim for which the ASSURED may be held liable under any Workers' Compensation,
        unemployment compensation, disability benefits law, employers' liability or under any similar law; or
        to BODILY INJURY to any employee of the ASSURED; or to any liability for indemnity or
        contribution brought by any party against the ASSURED for BODILY INJURY to any employee of
        an ASSURED;

   G.   The cost of any investigation, disciplinary or criminal proceedings against an individual ASSURED
        except that Underwriters may, at their own option and expense, associate counsel in the defense of
        any such investigation, criminal or disciplinary proceeding. Should Underwriters elect to associate
        counsel, such elections shall not constitute a waiver or estoppel of any rights Underwriters may
        have pursuant to the terms, conditions, exclusions and limitations of this Policy;

   H.   Any claim arising from WRONGFUL ACTS and/or EMPLOYMENT PRACTICE VIOLATIONS;

        Any claim arising from LAW ENFORCEMENT ACTIVITIES;

   J.   Any claim arising .out of Medical Malpractice, but not to exclude INCIDENTAL MEDICAL
        MALPRACTICE.


                              Coverage Section II General Liability - Definitions

   1.   DISCOVERY of any actual, attempted or pending alleged SEXUAL ABUSE shall exist when any of
        the NAMED ASSURED'S officials, trustees, directors, officers, partners or any person that the
        NAMED ASSURED has made responsible in an official capacity to prevent SEXUAL ABUSE has
        taken receipt, learned, or in the exercise of reasonable care .should have known:

            (a) of any lawsuit alleging SEXUAL ABUSE; or

            (b) of any demand for money or services based upon alleged SEXUAL ABUSE; or

            (c) of any criminal investigation or prosecution alleging SEXUAL ABUSE; or

            (d) of any allegation by an alleged victim or by a parent or guardian of the alleged victim of
                SEXUAL ABUSE, whether the allegation is or is not accompanied by a demand for money or
                services; or

            (e) of any report from any other person alleging SEXUAL ABUSE, and a person or group
                designated by the NAMED ASSURED to investigate the allegation has investigated and as a
                result of the investigation has recommended that any action of any kind be taken by or on
                behalf of the NAMED ASSURED with respect either to the alleged ASSURED or the alleged
                victim; or

            (i   that the alleged ASSURED has admitted to acts yf SEXUAL ABUSE.

   2.   DEFENSE COSTS means the expenses incurred for the investigation and defense of an
        OCCURRENCE or SUIT arising out of the SEXUAL HARASSMENT or SEXUAL ABUSE or a
        series of related SEXUAL HARASSMENTS or SEXUAL ABUSES by one or more ASSUREDS.
        However, the salaries, expense and administrative cost of the ASSURED or the ASSURED'S
        THIRD PARTY CLAIM ADMINISTRATOR are not included within the meaning of DEFENSE
        COSTS.

   3.   HOST LIQUOR LIABILITY and/or LIQUOR LIABILITY means indemnification for the ASSURED'S
        liability for the sale or distribution of alcoholic beverage by reason of any local, State or Federal
        liquor control laws in force at the time of the OCCURRENCE.

Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 94 of 181 PageID: 101
                                L00169972096102518


     4.   INCIDENTAL MEDICAL MALPRACTICE means BODILY INJURY or PERSONAL INJURY arising
          out of the rendering of or failure to render emergency and/or first aid medical services which shall
          be understood to include, but not limited to, the dispensing of medication and/or the administering
          of inoculations and/or blood tests and the like (i.e.: medicines/tests normally administered by a
          Healthcare Department that are preventative in nature and do not require advanced medical
          diagnosis) but where there are no overnight stays.

          However, INCIDENTAL MEDICAL MALPRACTICE does not include services provided by:

          (a) a hospital or emergency room facility;

          (b) a physician, medical doctor, osteopath, chiropractor, resident, extern, or intern;

          (c) a psychiatrist;

          (d) a pharmacist;

          (e) a dentist, orthodontist, or periodontist.

     5    OCCURRENCE means an accident or a happening or event or a continuous or repeated exposure
          to conditions which results in BODILY INJURY, PROPERTY DAMAGE, PERSONAL INJURY,
          SEXUAL HARASSMENT or SEXUAL ABUSE during the PERIOD OF INSURANCE.

          All BODILY INJURIES, PERSONAL INJURIES or SEXUAL HARASSMENT or SEXUAL ABUSE
          to one or more persons and/or PROPERTY DAMAGE arising out of an accident or a happening or
          event or a continuous or repeated exposure to conditions shall be deemed one OCCURRENCE.
          Only one Policy, one SELF INSURED RETENTION, and one Specific Excess Limit of Insurance
          is applicable to any one OCCURRENCE.




  Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 95 of 181 PageID: 102
                                             LOO 169972097 102518



                             Coverage Section III AUTOMOBILE Liability

                   Coverage Section HI AUTOMOBILE Liability— Insuring Agreements

   A.     AUTOMOBILE Liability: Underwriters agree, subject to the Policy limitations, terms and
          conditions, to indemnify the ASSURED for all sums which the ASSURED is obligated to pay by
          reason of the liability imposed upon the ASSURED by law or assumed by the ASSURED under
          contract or agreement, including non-owned and hired AUTOMOBILES, for damages direct or
          consequential, and expenses, all as more fully defined by the term ULTIMATE NET LOSS, arising
        . out of any OCCURRENCE on account of BODILY INJURY or PERSONAL INJURY, suffered or.
          alleged to have been suffered by any person(s) or organization(s) and/or PROPERTY DAMAGE,
          arising out of the ownership, operation, maintenance or use of an AUTOMOBILE, occurring during
          the PERIOD OF INSURANCE.

   B.    AUTOMOBILE MEDICAL PAYMENTS: Underwriters agree, subject to the Policy limitations, terms
         and conditions, to indemnify the ASSURED for all 'reasonable MEDICAL PAYMENTS incurred by
         the ASSURED to others (except employees of the ASSURED injured in the course of their
         employment) as are necessary at the time of an OCCURRENCE on account of BODILY INJURY
         arising out of the ownership, operation, maintenance or use of an AUTOMOBILE occurring during
         th6 PERIOD OF INSURANCE. This coverage applies only if a SUBLIMIT is stated in the Schedule
         of Specific Excess Limits of Insurance.

   C.    Uninsured Motorist/Underinsured Motorist: Uninsured/Underinsured Motorist Coverage is
         afforded in respect of any OCCURRENCE at least to the minimum extent required by the law of the
         State in which each owned or hired AUTOMOBILE is principally garaged. This coverage applies
         only if a SUBLIMIT is stated in the Schedule of Specific Excess Limits of Insurance.

   D.    No Fault Insurance: No Fault insurance is afforded in respect of any OCCURRENCE at least to
         the minimum extent required by the law of the State in which each owned or hired AUTOMOBILE is
         principally garaged. This coverage applies only if a SUBLIMIT is stated in the Schedule of
         Specific Excess Limits of Insurance.

   E.    Garagekeeper's Legal Liability: Underwriters agree, subject to the Policy limitations, terms and
         conditions, to indemnify the ASSURED for all sums which the ASSURED is legally obligated to pay
         for loss or damage occurring during the PERIOD OF INSURANCE to AUTOMOBILES left in the
         ASSURED'S care for which the ASSURED is legally obligated. This coverage applies only if a
         SUBLIMIT and SELF INSURED RETENTION for Garagekeeper's Legal Liability is stated in the
         Schedule of Specific Excess Limits of Insurance and the Schedule of SELF INSURED
         RETENTIONS under Coverage Section III Automobile Liability.


              Coverage Sectiori Ill AUTOMOBILE Liability - Specific Excess Limits of Insurance

   Underwriters' Specific Excess Limit of Insurance per OCCURRENCE for Coverage Section III
   AUTOMOBILE Liability is limited to, and not to exceed the Specific excess Limits as stated in the
   Schedule of Specific Excess Limits of Insurance, over the SELF INSURED RETENTION, as stated in
   the Schedule of SELF INSURED RETENTIONS.

   If an Annual Aggregate applies to any coverage under this Coverage Section III AUTOMOBILE
   Liability, the total Aggregate Excess Limit of Insurance for such coverage under this Coverage Section
   combined during the PERIOD OF INSURANCE shall not exceed the Annual Aggregate limit as stated in
   the applicable Coverage Section of the Schedule of Specific Excess Limits of Insurance.


                        Coverage Section III AUTOMOBILE Liability    -   Exclusions

   In addition to General Policy   Exclusions, this Coverage Section does not insure against:
                                   -




Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 96 of 181 PageID: 103
                                L00169972098102518



     A.   Any claims for damages, whether direct or consequential, or for any cause of action which is
          covered under any other Coverage Section of this Policy, whether or not a limit is stated in the
          Schedule of Excess Limits of Insurance;

     B.   Any claim that is paid or is payable to or for the ASSURED under any Worker's Compensation,
          disability benefits law, employers' liability or under any similar law or to BODILY INJURY to any
          employee or to any liability for indemnity or contribution brought by any party for BODILY INJURY
          to any emp!oyee;

     C.   Covered AUTOMOBILES used in any professional or organized racing or demolition contest or
          stunting activity, or while practicing for such contest or activity;


                         Coverage Section III AUTOMOBILE Liability - Definitions

     1.   OCCURRENCE means an accident or a happening or event or a continuous or repeated exposure
          to conditions which results in BODILY INJURY, PROPERTY DAMAGE, or PERSONAL INJURY
          during the PERIOD OF INSURANCE.

          All BODILY INJURIES or PERSONAL INJURIES to one or more persons and/or PROPERTY
          DAMAGE arising out of an accident or a happening or event or a continuous or repeated exposure
          to conditions shall be deemed one OCCURRENCE. Only one Policy, one SELF INSURED
          RETENTION, and one Specific Excess Limit of Insurance is applicable to any one
          OCCURRENCE.

     2.   ASSURED means not only the ASSURED as defined in the GENERAL POLICY DEFINITIONS,
          but under this Coverage Section III AUTOMOBILE Liability also includes any person while using
          an owned or hired AUTOMOBILE with the permission of the ASSURED.




  Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 97 of 181 PageID: 104
                                L00169972099102518




                                         This is a Claims Made Section

            Coverage Section IV Public Officials Miscellaneous Liability - Insuring Agreements
                                                                                _




    Coverage is provided for one or more of the coverage options in this Coverage Section only if a Specific
    Excess Limit of Insurance is stated in the Schedule of Specific Excess Limits of Insurance, and a
    SELF INSURED RETENTION is stated in the Schedule of SELF INSURED RETENTIONS for each
    Coverage chosen.

    A.    Errors & Omissions: Underwriters agree, subject to the Policy limitations, exclusions, terms and
          conditions, to indemnify the ASSURED for all sums for which the ASSURED is legally obligated to
          pay, as more fully defined by the term ULTIMATE NET LOSS, by reason of a WRONGFUL ACT.
          This coverage applies only if a SUBLIMIT is stated in the Schedule of Specific Excess Limits of
          Insurance.

          This coverage applies only if a CLAIM for damages, because of a WRONGFUL ACT, is "first
          made" against the ASSURED during the PERIOD OF INSURANCE. The WRONGFUL ACT must
          have first occurred on or after Retroactive Date shown in the Schedule of Specific Excess Limits
          of Insurance, but in no event any later than the last day of the PERIOD OF INSURANCE. The
          CLAIM must be reported to Underwriters as soon as practical but in no event later than sixty (60)
          consecutive days following the expiration of the PERIOD OF INSURANCE, or during the based on
          or arising out of one WRONGFUL ACT shall be considered "first made" when the first of such
          CLAIMS is made to the ASSURED. A CLAIM shall not be prejudiced if the ASSURED, through
          clerical oversight or clerical mistake, fails to notify Underwriters within the time provided for under
          this Coverage Section.

    B.    Employment Practice Liability: Underwriters agree, subject to the Policy limitations, exclusions,
          terms and conditions, to indemnify the ASSURED for all sums for which the ASSURED is legally
          obligated to pay, as more fully defined by the term ULTIMATE NET LOSS, by reason of an
          EMPLOYMENT PRACTICE VIOLATION, including mental anguish resulting from an
          EMPLOYMENT PRACTICE VIOLATION. This coverage applies only if a SUBLIMIT is stated in the
          Schedule of Specific Excess Limits of Insurance.

          This coverage applies only if a CLAIM for damages, because of an EMPLOYMENT PRACTICE
          VIOLATION, is "first mad&' against the ASSURED during the PERIOD OF INSURANCE. The
          EMPLOYMENT PRACTICE VIOLATION must have first occurred on or after Retroactive Date
          shown in the Schedule of Specific Excess Limits of Insurance, but in no event any later than the
          last day of the PERIOD OF INSURANCE. The CLAIM must be reported to Underwriters as soon as
          practical but in no event later than sixty (60) consecutive days following the expiration of the
          PERIOD OF INSURANCE, or during the Extended Reporting Period applicable to this coverage, if
          any. All CLAIMS based on or arising out of one EMPLOYMENT PRACTICE VIOLATION shall be
          considered "first made" when the fifst-of such CLAIMS is made to the ASSURED. A CLAIM shall
          not be prejudiced if the ASSURED, through clerical oversight or clerical mistake, fails to notify
          Underwriters within the time provided for under this Coverage Section.

   C.    SEXUAL HARASSMENT Liability: Underwriters agree, subject to the Policy limitations,
         exclusions, terms and conditions, to indemnify the NAMED ASSURED for all sums for which the
         NAMED ASSURED is legally obligated to pay, as more fully defined by the term ULTIMATE NET
         LOSS, by reason of SEXUAL HARASSMENT by any past, present or future official, board or
         commission member, trustee, director, employee, or volunteer worker of the NAMED ASSURED to
         an ASSURED. This coverage applies only if a SUBLIMIT is stated in the Schedule of Specific
         Excess Limits of Insurance.



Pkg2C16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 98 of 181 PageID: 105
                                L00169972100102518


          This coverage applies only if a CLAIM for damages, because of SEXUAL HARASSMENT, is "first
          made" against the ASSURED during the PERIOD OF INSURANCE. The SEXUAL HARASSMENT
          must have first occurred on or after Retroactive Date shown in the Schedule of Specific Excess
          Limits of Insurance, but in no event any later than the last day of the PERIOD OF INSURANCE.
          The CLAIM must be reported to Underwriters as soon as practical but in no event later than sixty
          (60) consecutive days following the expiration of the PERIOD OF INSURANCE, or during the
          Extended Reporting Period applicable to this coverage, if any. A CLAIM shall not be prejudiced if
          the ASSURED, through clerical oversight or clerical mistake, fails to notify Underwriters within the
          time provided for under this Coverage Section. All CLAIMS based on or arising out of one SEXUAL
          HARASSMENT shall be considered first made when the first of such CLAIMS is made to the
          ASSURED, regardless of:

          (a) The number of persons SEXUALLY HARASSED;

          (b) The number of locations where the SEXUAL HARASSMENT occurred;

          (c) The-number of acts of SEXUAL HARASSMENT prior to or after the first CLAIM is made; or

          (d) The period of time over which the SEXUAL HARASSMENT took place, whether the SEXUAL
              HARASSMENT is during, before or after the PERIOD OF INSURANCE. However, only acts of
              SEXUAL HARASSMENT that take place after the Retroactive Date and before the end of the
              PERIOD OF INSURANCE are covered.

          Underwriters will not make payment for any loss, CLAIM or for- any DEFENSE COSTS for any past,
          present or future official, board or commission member, trustee, director, employee, or volunteer
          worker of the NAMED ASSURED in respect of actual or alleged SEXUAL HARASSMENT to an
          ASSURED. However, with respect only to this Insuring Agreement C, Underwriters agree, subject
          to all other Policy limitations, terms and conditions, that as to any CLAIM Or SUIT for SEXUAL
          HARASSMENT against an ASSURED by any past, present or future official, board or commission
          member, trustee, director, employee, or volunteer worker of the NAMED ASSURED, Underwriters
          will indemnify that official, board or commission member, trustee, director, employee, or volunteer
          worker- for all reasonable DEFENSE COSTS to the extent such DEFENSE COSTS are.incurred
          prior to the date on which, by either agreement, admission, or settlement of a CLAIM or by an
          adjudication, it is determined that the official, board or commission member, trustee, director,
          employee, or volunteer worker of the NAMED ASSURED committed an act of SEXUAL
          HARASSMENT against an ASSURED. This coverage forms part of the overall SEXUAL
          HARASSMENT LIABILITY limit and not in addition thereof as stated in the Schedule of Specific
          Excess Limits of Insurance.

     D.   SEXUAL ABUSE Liability: Underwriters agree, subject to the Policy limitations, exclusions, terms
          and conditions, fo indemnify the NAMED ASSURED for all sums for which the NAMED ASSURED
          is legally obligated to pay, as more fully defined by the term ULTIMATE NET LOSS, by reason of
          SEXUAL ABUSE by past, present or future Official, board or commission member, trustee, director,
          employee, or volunteer worker of the NAMED ASSURED to an ASSURED. This coverage applies
          only if a SUBLIMIT is stated in the Schedule of Specific Excess Limits of Insurance.

          This coverage applies only if a CLAIM for damages, because of SEXUAL ABUSE, is first made"
          against the ASSURED during the PERIOD OF INSURANCE. The SEXUAL ABUSE must have first
          occurred on or after Retroactive Date shown in the Schedule of Specific Excess Limits of
          Insurance, but in no event any later than the last day of the PERIOD OF INSURANCE. The CLAIM
          must be reported to Underwriters as soon as practical but in no event later than sixty (60)
          consecutive days following the expiration of the PERIOD OF INSURANCE, or during the Extended
          Reporting Period applicable to this coverage, if any.

          All CLAIMS based on or arising out of one SEXUAL ABUSE shall be considered first made when
          the first of such CLAIMS is made to the ASSURED, regardless of:

  Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 99 of 181 PageID: 106
                                                 L00169972101102518



         (a) The number of persons SEXUALLY ABUSED;

         (b) The number of locations where the SEXUAL ABUSE occurred;

         (c) The number of acts of SEXUAL ABUSE prior to or after the first CLAIM is made; or

         (d) The period of time over which the SEXUAL ABUSE took place, whether the SEXUAL ABUSE
             is during, before or after the PERIOD OF INSURANCE. However, only acts of SEXUAL
             ABUSE that take place after the Retroactive Date and before the end of the PERIOD OF
             INSURANCE are covered.

            Underwriters will not make payment for any loss, CLAIM or for any DEFENSE COSTS for any past,
            present or future official, board or commission member, trustee, director, employee, or volunteer
            worker of the NAMED ASSURED in respect of actual or alleged SEXUAL ABUSE to an
            ASSURED. However, with respect only to this Coverage Section IV Public Officials
            Miscellaneous Liability Insuring Agreement D. SEXUAL ABUSE liability. Underwriters agree,
                                      -


            subject to all other Policy limitations, terms and conditions, that as to any CLAIM or SUIT for
            SEXUAL ABUSE against an ASSURED by any past, present or future official, board or
            commission member, trustee, director, employee, or volunteer worker of the NAMED ASSURED,
            Underwriters will indemnify that official, board or commission member, trustee, director, employee,
            or volunteer worker of the NAMED ASSURED for all reasonable DEFENSE COSTS to the extent
            such DEFENSE COSTS are incurred prior to the date on which, by either agreement, admission, or
            settlement of a CLAIM or by an adjudication, it is determined that the official, board or commission
            member, trustee, director, employee, or volunteer worker committed an act of SEXUAL ABUSE
            against an ASSURED. This coverage forms part of the overall SEXUAL ABUSE LIABILITY limit
            and not in addition thereof as stated in the Schedule of Specific Excess Limits of Insurance.

            Neither this coverage nor any subsequent coverage provided by Underwriters will apply to any
            SEXUAL ABUSE involving the same official,, board or commission member, trustee, director,
            employee, or volunteer worker which occurred after the DISCOVERY by any of the NAMED
            ASSURED'S officials, trustees, directors, officers, or partners of any actual, attempted or pending
            alleged SEXUAL ABUSE by said perpetrator.

         Following DISCOVERY of any actual, attempted or pending alleged SEXUAL ABUSE during the
         PERIOD OF INSURANCE, the NAMED ASSURED shall give notification of such DISCOVERY to
         Underwriters as soon as practicable but no more than one hundred and twenty (120) consecutive
         days after the initial DISCOVERY, and in any event within sixty (60) consecutive days following the
         expiration of the PERIOD OF INSURANCE or any Extended Reporting Period. Any failure to comply
         with this provision for any reason whatsoever will result in the absolute exclusion of any resulting
         SEXUAL ABUSE CLAIM or CLAIMS, irrespective of whether Underwriters have been prejudiced by
         said failure.


    Coverage Section IV Public Officials Miscellaneous Liability - Specific Excess Limits of Insurance

   Underwriters' Specific Excess Limit of Insurance per CLAIM for any coverage under Coverage
   Section IV Public Officials Miscellaneous Liability is limited to, and not to exceed, the Specific
                 -


   Excess Limits as stated in the Schedule of Specific Excess Limits of Insurance, over the SELF
   INSURED RETENTION as stated in the Schedule of SELF INSURED RETENTIONS.

   If an Annual Aggregate applies to any coverage under this Coverage Section IV Public Officials
   Miscellaneous Liability, the total Aggregate Excess Limit of Insurance for such coverage under this
   Coverage Section combined during the PERIOD OF INSURANCE shall not exceed the Annual Aggregate
   limit as stated in the applicable Coverage Section of the Schedule of Specific Excess Limits of
   Insurance.

Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 100 of 181 PageID: 107
                                L00169972102102518




                  Coverage Section IV Public Officials Miscellaneous Liability - Conditions

      A.   Basic Extended Reporting Period:

           A Basic Extended Reporting Period is automatically provided without additional charge. This period
           starts with the end of the PERIOD OF INSURANCE, and lasts for sixty (60) consecutive days.

           If, however, this Policy and this Coverage Section is succeeded by similar Claims Made insurance
           coverage, with any insurer, on which the Retroactive Date is the same as or earlier than the
           Retroactive Date shown in the applicable Coverage Section of the Schedule of Specific Excess
           Limits of Insurance of this Policy, the succeeding Policy shall be deemed to be a renewal of this
           Policy, and the ASSURED shall have no right to an Extended Reporting Period from Underwriters.

           The Basic Extended Reporting Period does not apply to CLAIMS that are covered under any
           subsequent insurance applicable to this Coverage Section which the ASSURED purchases, or that
           would have been covered- but for exhaustion of the amount of insurance applicable to such
           CLAIMS.

      B.   Supplemental Extended Reporting Period:

           Underwriters will provide an Extended Reporting Period, as described below, if:

           (a) This Policy or this Coverage Section of this Policy is cancelled or non-renewed; or

           (b) Underwriters renew or replace this Policy, or this Coverage Section of this Policy, with
               insurance that does not apply to a WRONGFUL ACT, EMPLOYMENT PRACTICE
               VIOLATION, SEXUAL HARASSMENT or SEXUAL ABUSE on a Claims Made basis.

           A Supplemental Extended Reporting Period of one (1) year duration is available but only by
           endorsement to this Policy and for an additional premium not to exceed 100% of the annual
           premium for this Coverage Section. This supplemental period starts when the Basic Extended
           Reporting Period ends:

           The ASSURED must give Underwriters a written request for the endorsement within thirty (30)
           consecutive days after the end of the PERIOD OF INSURANCE. The Supplemental Extended
           Reporting Period will not go into effect unless the ASSURED pays the additional premium within
           thirty (30) consecutive days. This endorsement will set forth the terms consistent with the
           Coverage Section.

           Underwriters shall determine the additional premium in accordance with its applicable rules, rates
           and underwriting practices. Coverage for CLAIMS received during such Supplemental Extended
           Reporting Period is excess over any other valid and collectible insurance available under any other
           policies.

           Extended Reporting Periods do not reinstate or increase the applicable SELF INSURED
           RETENTION, the LOSS FUND, the applicable Specific Excess Limit of Insurance, or the Excess
           Loss Fund Protection.

           Extended Reporting Periods do not extend the PERIOD OF INSURANCE or change the scope of
           coverage provided within this Coverage Section. They apply to CLAIMS arising out of a
           WRONGFUL ACT, EMPLOYMENT PRACTICE VIOLATION, SEXUAL HARASSMENT or
           SEXUAL ABUSE that take place before the end of the PERIOD OF INSURANCE that this Policy
           and this Coverage Section are in force. Once in effect, Extended Reporting Periods may not be
           canceled.

  Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 101 of 181 PageID: 108
                                                   L00169972103102518



   C.    Reporting to Underwriters:

         For the purposes of compliance with the reporting requirements of this Coverage Section, the
         ASSURED'S reporting of a CLAIM to the ASSURED'S THIRD PARTY CLAIM ADMINISTRATOR
         shall be considered reporting of the CLAIM to Underwriters, provided that

         (a) The CLAIM is reported to the ASSURED'S THIRD PARTY CLAIM ADMINISTRATOR no later
             than sixty (60) consecutive days following the expiration of the PERIOD OF INSURANCE or the
             applicable Extended Reporting Period, if any; and

         (b) The CLAIM, if not otherwise reportable to Underwriters pursuant to General Policy Condition
             7, appears on the ASSURED'S list of CLAIMS or loss run, as reported by the THIRD PARTY
             CLAIM ADMINISTRATOR to Underwriters, that includes all CLAIMS for the PERIOD OF
             INSURANCE or applicable Extended Reporting Period, if any.


                 Coverage Section IV Public Officials Miscellaneous Liability— Exclusions

    In addition to General Policy Exclusions, this Coverage Section does not insure against:

    A.   Any CLAIM for damages, whether direct or consequential, for BODILY INJURY, PERSONAL
         INJURY, or PROPERTY DAMAGE; or for any cause of action which is covered under any other
         Coverage Section of this Policy;

    B.   Any CLAIM based upon or attributable to any ASSURED gaining in fact any personal profit or
         advantage to which they were not legally entitled including remuneration paid in violation of law as
         determined by the Courts;

    C.   Any CLAIM based upon or attributable to the rendering or failure to render any opinion, treatment,
         consultation or service unless acting within the scope of their duties as an ASSURED;

    D.   Any CLAIM arising out of or in any way involving any employee benefit plan, except as covered
         under this Coverage Section IV        Public Officials Miscellaneous Liability        Insuring-


         Agreements B. Employment Practice Liability for discrimination;

    E.   CLAIMS, SUITS, proceedings, demands, or actions seeking relief or redress in any form other than
         monetary damages, including defense of same; or any loss, fees, costs or expenses which the
         ASSURED may be obligated to pay to any third-party as a result of any adverse judgment for
         declaratory relief- or administrative relief or injunctive relief, except that this exclusion shall not apply
         to any CLAIM made to the Equal Employment Opportunity Commission (E.E.O.C.), or such similar
         federal, state or local administrative agency established to handle or adjudicate EMPLOYMENT
         PRACTICE VIOLATIONS that involve or arise from alleged employment discrimination other than
         CLAIMS brought under the federal Fair Labor Standards Actor similar state act or law;

    F.   Any cost, civil fine, penalty or expense against any ASSURED arising from any complaint or
         enforcement action from any federal, state or local governmental regulatory agency;

    G.   Any CLAIM for which an ASSURED is entitled to indemnity under any Policy or policies the term of
         which has expired prior to the inception date of this Policy, or for which an ASSURED would be
         entitled to indemnity except for the exhaustion of the limit of such prior insurance;

    H.   Any CLAIM arising out of any pending or prior litigation or hearing, as well as future CLAIMS
         arising out of any pending or prior litigation or hearing. If this Policy is a renewal of a Policy issued
         by Underwriters, this exclusion shall only apply with respect to CLAIMS arising out of any pending


 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 102 of 181 PageID: 109
                                 L00169972104102518

          or prior litigation or hearing, prior to the effective date of the first Policy issued and continuously
          renewed by Underwriters.

          Any CLAIM brought as a counter-CLAIM or cross CLAIM by an ASSURED against any other
          ASSURED however, this exclusion does not apply to EMPLOYMENT PRACTICE VIOLATIONS;

     J.   Any CLAIM alleging, based upon, arising out of or attributable to breach of any express, implied,
          actual or constructive contract, agreement, warranty, guarantee or promise, unless liability would
          have attached to the ASSURED even in the absence of such contract, agreement, warranty,
          guarantee or promise. However, this exclusion shall not apply to CLAIMS alleging violation of
          employment contracts brought by employees or officials;

     K.   Any CLAIM for the return of money or property, other than PROPERTY OF THE ASSURED, that is
          being held by the ASSURED, or that is in the care, custody, or control of the ASSURED;

      L   Any CLAIM for the return of any fees, taxes, assessments, or other similar payments made to the
          ASSURED.

     M.   Any CLAIM arising from LAW ENFORCEMENT ACTIVITIES.


                 Coveraae Section IV Public Officials Miscellaneous Liability       -   Definitions

     1.   CLAIM means all notices or SUITS demanding payment of money based on, or arising out of
          the same WRONGFUL ACT, SEXUAL HARASSMENT or SEXUAL ABUSE or a series of
          related WRONGFUL ACTS, SEXUAL HARASSMENT or SEXUAL ABUSE by one or more
          ASSUREDS.

          However, as respects to EMPLOYMENT PRACTICE LIABILITY, CLAIM means: all. notices or
          SUITS demanding payment of money, or charges filed with the Equal Employment Opportunity
          Commission or comparable federal, state or local administrative agency based on, or arising out of
          the same EMPLOYMENT PRACTICE VIOLATION or a series of related EMPLOYMENT
          PRACTICE VIOLATIONS by one or more ASSUREDS.

     2.   DEFENSE COSTS means the expenses incurred for the investigation and defense of a CLAIM or
          SUIT arising out of the same EMPLOYMENT PRACTICE VIOLATION, WRONGFUL ACT,
          SEXUAL HARASSMENT or SEXUAL ABUSE or a series of related EMPLOYMENT PRACTICE
          VIOLATIONS, WRONGFUL ACTS, SEXUAL HARASSMENTS or SEXUAL ABUSES by one or
          more ASSUREDS. However, the salaries, expense and administrative cost of the ASSURED or the
          ASSURED'S THIRD PARTY CLAIM ADMINISTRATOR are not included within the meaning of
          DEFENSE COSTS.

     3.   DISCOVERY of any actual, attempted or pending alleged SEXUAL ABUSE shall exist when any of
          the NAMED ASSURED'S officials, trustees, directors, officers, partners or any person that the
          NAMED ASSURED has made responsible in an official capacity to prevent SEXUAL ABUSE has
          taken receipt, learned, or in the exercise of reasonable care should have known:

          (a) Of any lawsuit alleging SEXUAL ABUSE; or

          (b) Of any demand for money or services based upon alleged SEXUAL ABUSE; or

          (c) Of any criminal investigation or prosecution alleging SEXUAL ABUSE; or

          (d) Of any allegation by an alleged victim or by a parent or guardian of the alleged victim of
              SEXUAL ABUSE,. whether the allegation is or is not accompanied by a demand for money or
              services; or

  Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 103 of 181 PageID: 110
                                             L00169972105102518




          (e) Of any report from any other person alleging SEXUAL ABUSE, and a person or group
              designated by the NAMED ASSURED to investigate the allegation has investigated and as a
              result of the investigation has recommended that any action of any kind be taken by or on
              behalf of the NAMED ASSURED with respect either to the alleged ASSURED or the alleged
              victim; or

          (f) That the alleged ASSURED has admitted to acts of SEXUAL ABUSE.




 Pkg2O16..1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 104 of 181 PageID: 111
                                L00169972106102518



                        tei.A'LI
                                                                              JIBE    %




     Who is Insured: Under this Coverage Section, the NAMED ASSURED as stated in the Declarations. If
     the NAMED ASSURED is a partnership or joint venture, each partner or member of the joint venture is
     insured only in the capacity as employer of employees of the partnership or joint venture.


            Coverage Section V Excess Workers' Compensation and Employers' Liability f o r a
                  Qualified Self-Insurer SELF INSURED RETENTION and Specific Excess Limits of
                                                   Insurance

     SELF INSURED RETENTION: The ASSURED will pay all sums up to the amount stated in the
     Schedule of SELF INSURED RETENTIONS.

     Underwriters will indemnify the NAMED ASSURED for ULTIMATE NET LOSS resulting from any one
     ACCIDENT or disease for Coverage Section V Workers' Compensation and Employers' Liability: for
     the Specific Excess Limit of Insurance stated in the Schedule of Specific Excess Limits of
     Insurance over the SELF INSURED RETENTION stated in the Schedule of SELF INSURED
     RETENTIONS. The SELF INSURED RETENTION iand Specific Excess Limit of Insurance apply to
     sums paid by the NAMED INSURED as a Qualified Self Insurer of. Workers' Compensation and
     Employers' Liability as follows:

     (1)     Toone or more employees because of BODILY INJURY or death in anyone ACCIDENT.

     (2)     To any one employee for BODILY INJURY or death by disease.

     The most Underwriters will indemnify the NAMED ASSURED will not change regardless of the number of
     persons or organizations who are ASSUREDS,.claims made or SUITS brought against any or all persons
     or organizationswho are ASSUREDS, or persons or organizations making a claim or bringing a SUIT.


                                 Coverage Section V Part A Excess Workers'            -


                               Compensation Fora Qualified Self-Insurer Insuring
                                                                            -


                                                 Agreements

     A. Underwriters agree to indemnify the ASSURED promptly when due for those sums that the
           ASSURED shall become legally obligated to pay as a Qualified Self-Insurer under WORKERS'
           COMPENSATION LAW, subject to the terms of this Policy, this Coverage Section and the exclusions
           that follow.

           This insurance applies to BODILY INJURY by ACCIDENT or BODILY INJURY by disease including
           resulting death, provided:

           (1) The BODILY INJURY by ACCIDENT occurs during the PERIOD OF INSURANCE this Policy and
               this coverage are in force; or

           (2) The BODILY INJURY by disease is caused or aggravated by the conditions of employment by
               the ASSURED. The employee's last day of last exposure to those conditions of that employment
               causing or aggravating such BODILY INJURY by disease must occur during the PERIOD OF
               INSURANCE this Policy and this coverage are in force.

     B. Other STATES Excess Workers' Compensation Extension: This coverage Extension applies in
        other STATES than the STATE of hire if an employee of the ASSURED is injured in such a STATE
        and if the work of such injured employee of the ASSURED was within the scope of such employee's
  Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 105 of 181 PageID: 112
                                                    L00169972107102518

         employment, at the direction of the ASSURED, and was temporary and transitory in such other
         STATE provided the ASSURED is not insured or a Qualified Self-Insurer in such other STATE.
         All other terms, conditions and exclusions applicable to Coverage Section V Part A Workers'
         Compensation shall apply to this coverage Extension.

                          Coverage Section V Part A Excess Workers'
                           Compensation Fora Qualified Self-Insurer— Exclusions

   In addition to General Policy Exclusions, this Coverage Section does not insure against:

   A.     Any claims, whether direct or consequential, or any cause of action which is covered under any
           other Coverage Section of this Policy;

   B.      Loss payable under the WORKERS' COMPENSATION LAW of any -STATE if the ASSURED is
           protected from the loss by any other insurance;

   C.      Punitive or exemplary claims because of:

           (a) BODILY INJURY to any employee;                    .




           (b) The ASSURED'S conduct or the conduct of anyone acting for the ASSURED in investigation,
               trial or settlement, or failure.to pay, or delay in payment of any Workers' Compensation claim;

           (c) The ASSUREb'S failure to comply with any health or safety law or regulation or any
               WORKERS' COMPENSATION LAW;

   D.     Any payments made by the ASSURED arising out of operations for which the ASSURED has
          rejected any WORKERS' COMPENSATION LAW;

   E.      Any assessment made upon self-insurers, whether imposed by statute, regulation or otherwise.


                     Coverage Section V Part B Employers' Liability           -   Insuring Agreement

   Underwriters agree to indemnify the ASSURED promptly for DAMAGES that the ASSURED is legally
   obligated to pay as a Qualified Self-Insurer of Employers' Liability, subject to the terms of this Policy, this
   Coverage Section and the exclusions that follow.

   This insurance applies to BODILY INJURY by ACCIDENT or disease which arises out of and in the
   course of the injured employee's employment by the ASSURED, provided:

   (1)     The BODILY INJURY by ACCIDENT occurs during the period this Policy and this coverage are in
           force; or

   (2)     The BODILY INJURY by disease is caused or aggravated by the conditions of employment by the
           ASSURED. The employee's last day of last exposure to those conditions of that employment
           causing or aggravating such. BODILY INJURY by disease must occur during the period this Policy
           and this coverage are in force and employment by the ASSURED is necessary or incidental to work
           conducted by the ASSURED in the STATE-of hire, or as covered under the Coverage Section V
           Other STATES Excess Workers' Compensation Extension.


                          Coverage Section V P art B Employers' Liability           -   Exclusions

   In addition to General Policy Exclusions, this Coverage Section does not insure against:

Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 106 of 181 PageID: 113
                                 L00169972108102518



     A.   Any claims, whether director consequential, or for any cause of action which is covered underany
          other Coverage Section of this Policy;

     B.   Liability assumed under a contract or agreement; however, this exclusion does not apply to a.
          warranty that the ASSURED'S work will be done in a workmanlike manner;

     C.   Punitive or exemplary DAMAGES;

     D.   BODILY INJURY to an employee while employed in violation of law;

     E.   DAMAGES arising out of operations for which the ASSURED or the ASSURED'S supervisory
          personnel have:

          (a) Violated or failed to comply with any WORKERS' COMPENSATION LAW;

          (b) Rejected any WORKERS' COMPENSATION LAW;

          (c) Intentionally caused or aggravated BODILY INJURY;

     F.   Any obligation imposed by a workers compensation, occupational disease, unemployment
          compensation, or disability benefits law, or any similar law;

     G.   BODILY INJURY occurring outside the United States of America, its territories or possessions.
          This exclusion does not apply to BODILY INJURY tO a citizen or resident of the United States of
          America who is temporarily working outside of the United States of America, its territories or
          possessions for the ASSURED;

     H.   Any obligation imposed-by the:

          (a) Merchant Marine Act of 1920 known as the Jones Act, 46 U.S. Code, Section 688, 1970;

          (b) Federal EmpIoers' Liability Act (F.E.LA.), 45 U.S. Code, Sections 51-60, 1970;

          (c) U.S. Longshoremen's and Harbor Workers' Compensation Act (U.S.L & H. Act);

          (d) Defense Base Act, U.S. Code (1946) Title 42, Sections 1651-54, Public Law. 77th Congress,
              as amended;

          (e) Outer Continental Shelf Lands Act, U.S. Code (1946) Title 33, Sections 901-49 as extended by
              Act of August 7, 1953, Public Law 212, 83rdCongress; or Section 8171, Public Law 85-538,
              85th Congress.


                       Coverage Section V Excess Workers' Compensation and
                      Employers' Liability f o r a Qualified Self -InsUrer— Definitions

          ACCIDENT means each accident or OCCURRENCE or series of accidents or occurrences arising
          out of any one event. An ACCIDENT is deemed to end 72 hours after the event commences.
          Each subsequent 72 hours is deemed to be a separate ACCIDENT period. Disease means an
          ACCIDENT only if it results in BODILY INJURY directly caused from that ACCIDENT.

     2.   DAMAGES means those amounts which the ASSURED is obligated to pay due to BODILY
          INJURY by ACCIDENT or disease for

          (a) Which the ASSURED is liable to a third party by reason of a claim, SUIT, or proceeding against
              the ASSURED to recover DAMAGES obtained from the third party;

  Pkg2016.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 107 of 181 PageID: 114
                                L00169972109102518



         (b) Care and loss of services of an injured employee of the ASSURED;

         (c) Consequential BODILY INJURY to a spouse, child, parent, brother or sister of the injured
             employee of the ASSURED;

         provided such DAMAGES in (a), (b), and (c) above are the direct consequence of BODILY INJURY
         that arises out of and in the course of the injured employee's employment by the ASSURED;

         (d) BODILY INJURY to an employee of the ASSURED arising out of and in the course of
             employment, claimed against the ASSURED in a capacity other than as employer.

    3.   STATE means any STATE of the United States of America and the District of Columbia.

    4.   SUIT means a civil proceeding in which BODILY INJURY is alleged. SUIT includes:

         (a) An arbitration proceeding in Which such BODILY INJURY is claimed and to which the
             ASSURED must submit, or

         (b) Any other alternative dispute resolution proceeding in which such BODILY INJURY is claimed
             and to which the ASSURED submits to with Underwriters' consent.

    5.   WORKERS' COMPENSATION LAW means the workers' or workmen's compensation law and
         occupational disease law of each STATE of hire, or as covered under Coverage Section V Other
         STATES Excess Workers' Compensation and includes any amendments to those laws which
         are in effect during the PERIOD OF INSURANCE. It does not include provisions of any law that
         provides non-occupational disability benefits.




 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 108 of 181 PageID: 115
                                 L00169972110102518




                                            This is a Claims Made Section

                      Coverage Section VI Employee Benefits Liability - Insuring Agreement

      Underwriters agree, subject to the Policy limitations, exclusions, terms and conditions to indemnify the
      ASSURED for all sums for which the ASSURED is legally obligated to pay, as more fully defined by the
      term ULTIMATE NET LOSS, by reason of a NEGLIGENT ACT, ERROR OR OMISSION committed in the
      ADMINISTRATION of the ASSURED'S EMPLOYEE BENEFIT PROGRAMS.

      This coverage applies only if a CLAIM for damages, because of a NEGLIGENT ACT, ERROR OR
      OMISSION, is first made against the ASSURED during the PERIOD OF INSURANCE. The NEGLIGENT
      ACT, ERROR OR OMISSION must have first occurred on or after Retroactive Date shown in the
      Schedule of Specific Excess Limits of Insurance, but in no event any later than the last day of the
      PERIOD OF INSURANCE. The CLAIM must be reported to Underwriters as soon as practical but in no
      event later than sixty (60) consecutive days following the expiration of the PERIOD OF INSURANCE, or
      during the EXTENDED REPORTING PERIOD applicable to this coverage, if any. All CLAIMS based on
      or arising out of one NEGLIGENT ACT, ERROR OR OMISSION shall be considered "first made" when
      the first of such CLAIMS is made to the ASSURED. A CLAIM shall not be prejudiced if the ASSURED,,
      through cleriôal oversight or clerical mistake, fails to notify Underwriters within the time provided for under
      this Coverage Section.


              Coverage Section VI Employee Benefits Liability      - Specific Excess Limits of Insurance

      Underwriters' Specific Excess Limit of Insurance per CLAIM for Coverage Section VI Employee
      Benefits Liability is limited to and not to exceed the Specific Excess Limits as stated in the Schedule of
      Specific Excess Limits of Insurance, over the SELF INSURED RETENTION, as stated in the
      Schedule of SELF INSURED RETENTIONS.

      If an Annual Aggregate applies to any coverage under this Coverage Section, the total Aggregate Excess
      Limit of Insurance for such coverage under this Coverage Section combined during the PERIOD OF
      INSURANCE shall not exceed the Annual Aggregate limit as stated in the applicable Coverage Section of
      the Schedule of Specific Excess Limits of Insurance.


                          Coverage Section VI Employee Benefits Liability        -   Conditions

     1.     Basic Extended Reporting Period:

            A Basic Extended Reporting Period is automatically provided without additional charge. This period
            starts with the end of the PERIOD OF INSURANCE, and lasts for sixty (60) consecutive days.

            If, however, this Policy and this Coverage Section is immediately succeeded by similar Claims
            Made insurance coverage, with any insurer, on which the Retroactive Date is the same as or earlier
            than the Retroactive Date shown in the applicable Coverage Section of the Schedule of Specific
            Excess Limits of Insurance of this Policy, the succeeding Policy shall be deemed to be a renewal
            of this Policy, and the ASSURED shall have no right to an Extended Reporting Period from
            Underwriters.

            The Basic Extended Reporting Period does not apply to CLAIMS that are covered under any
            subsequent insurance applicable to this Coverage Section which the ASSURED purchases, or that
            would have been covered but for exhaustion of the amount of insurance applicable to such
            CLAIMS.



  Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 109 of 181 PageID: 116
                                 L00169972111102518




    2.   Supplemental Extended Reporting Period:

         Underwriters will provide an Extended Reportin6 Period, as described below, if:

         (a) This Policy or this Coverage Section of this Policy is canceled or non-renewed; or

         (b) Underwriters renew or replace this Policy, or this Coverage Section of this Policy, with
             insurance that does not apply to a NEGLIGENT ACT, ERROR OR OMISSION on a Claims
             Made basis.

         A Supplemental Extended Reporting Period of one (1) year duration is available but only by
         endorsement to this Policy and for an additional premium not to exceed 100% of the annual
         premium for this Ccwerage Section. This supplemental period starts when the Basic Extended
         Reporting Period ends.

         The ASSURED must give Underwriters a written request for the endorsement within thirty (30)
         consecutive days after the end of the PERIOD OF INSURANCE. The Supplemental Extended
         Reporting Period will not go into effect unless the ASSURED pays the additional premium within
         thirty (30) consecutive days. This endorsement will set forth the terms consistent with the
         Coverage Section.

         Underwriters shall determine the additional premium in accordance with its applicable rules, rates
         and underwriting practices. Coverage for CLAIMS received during such Supplemental Extended
         Reporting Period is excess over any other valid and collectible insurance available under any other
         policies.

         Extended Reporting Periods do not reinstate or increase the applicable SELF INSURED
         RETENTION, theLOSS FUND, the applicable Specific Excess Limit of Insurance, or the Excess
         Loss Fund Protection.

         Extended Reporting Periods do not extend the PERIOD OF INSURANCE or change the scope of
         coverage provided within this Coverage Section. They apply to CLAIMS arising out of a
         NEGLIGENT ACT, ERROR OR OMISSION that take place before the end of the period that this
         Policy and this Coverage Section are in force. Once in effect, Extended Reporting Periods may not
         be canceled.

    3.   Reporting to Underwriters:

         For the purposes of compliance with the reporting requirements of this Coverage Section, the
         ASSURED'S reporting of a CLAIM to the ASSURED'S THIRD PARTY CLAIM ADMINISTRATOR
         shall be considered reporting of the CLAIM to Underwriters, provided that:

         (a) The CLAIM is reported to the ASSURED'S THIRD PARTY CLAIM ADMINISTRATOR no later
             than sixty (60) consecutive days following the expiration of the PERIOD OF INSURANCE or the
             applicable Extended Reporting Period, if any; and

         (b) The CLAIM if not otherwise reportable to Underwriters pursuant to GENERAL POLICY
             CONDITION 7, appears on the ASSURED'S list of CLAIMS or loss run, as reported by the
             THIRD PARTY CLAIM ADMINISTRATOR to Underwriters, that includes all CLAIMS for the
             PERIOD OF INSURANCE or applicable Extended Reporting Period, if any.


                      Coverage Section VI Employee Benefits Liability - Exclusions

    In addition to General Policy Exclusions, this Coverage Section does not insure against:



 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 110 of 181 PageID: 117
                                 L00169972112102518



     A.   Any CLAIM for damages, whether direct or consequential, or for any cause of action which is
          covered under any other Coverage Section of the Policy, whether or not a limit is stated in the
          Schedule of Specific Excess Limits of Insurance;

     B.   Any NEGLIGENT ACT, ERROR OR OMISSION by, or at, the direction of the ASSURED that are
          dishonest, fraudulent, criminal or malicious;

     C.   BODILY INJURY, PERSONAL INJURY, or PROPERTY DAMAGE;

     D.   Any CLAIM based upon the ASSURED'S failure to comply with the federal Employee Retirement
          Income Security Act of 1974 (ERISA), including subsequent amendments or any similar federal,
          state or local law(s) or regulations;

     E.   Any CLAIM for failure of performance of a contract by any ASSURED, Insurer or Self lnsurer,

     F.   Any CLAIM based upon the ASSURED'S failure to comply with any law concerning worker's
          compensation, unemployment insurance, social security, or disability benefits;

     G.   Any CLAIM based upon failure of.investments, including but not limited to, stocks, bonds, funds, to
          perform as represented by an ASSURED;

     H.   Any CLAIM based upon advice given by an ASSURED to participate or not participate in any stock
          subscription plans;

          Any CLAIM arising out of actual or alleged discrimination including but not limited to discrimination
          based on race or national origin, religion or creed, age, sex,, physical disability, military status, or
          employment practices whether or not any of the foregoing violated any federal, state or local.
          government law(s) or regulation(s) prohibiting such discrimination.


                        Coverage Section VI Employee Benefits Liability - Definitions

     1.   ADMINISTRATION means:

          (a) Giving counsel to employees with respect to EMPLOYEE BENEFIT PROGRAMS;

          (b) Interpreting EMPLOYEE BENEFIT PROGRAMS;

          (c) Handling of records in connection with EMPLOYEE BENEFIT PROGRAMS; and

          (d) Effecting enrollment, termination, or cancellation of employees under EMPLOYEE BENEFIT
              PROGRAMS;

          Provided all such acts are authorized by the NAMED ASSURED.

     2.   CLAIM means all notices or SUITS demanding payment of money based on, or arising out of the
          same NEGLIGENT ACT, ERROR OR OMISSION or a series of related NEGLIGENT ACTS,
          ERRORS OR OMISSIONS by one or more ASSUREDS.

     3.   NEGLIGENT ACT, ERROR OR OMISSION means the failure to execute required actions, or
          mistaken actions committed in the ADMINISTRATION of the ASSURED'S EMPLOYEE BENEFIT
          PROGRAMS.

          All CLAIMS based on or arising out of the same NEGLIGENT ACT, ERROR OR OMISSION or a
          series of related NEGLIGENT ACTS, ERRORS OR OMISSIONS by one or more ASSUREDS shall
          be deemed one NEGLIGENT ACT, ERROR OR OMISSION. Only one Policy, one SELF

  Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 111 of 181 PageID: 118
                                 L00169972113102518



         INSURED RETENTION, and one Specific Excess Limit of Insurance is applicable to any one
         NEGLIGENT ACT, ERROR OR OMISSION.




 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 112 of 181 PageID: 119
                                L00169972114102518




                                 Coverage Section VII Crime - Insuring Agreement

      Coverage is provided for one or more of the coverage options in this Coverage Section only if a Specific
      Excess Limit of Insurance is stated in the Schedule of Specific Excess Limits of Insurance, and a
      SELF INSURED RETENTION is stated in the Schedule of SELF INSURED RETENTIONS for each
      Coverage chosen.

      Coverage in this Section is for loss or damage caused by the Perils Covered in each Coverage Section.


                        Coverage Section VII Crime— Specific Excess of Limits of Insurance

      Underwriters' Specific Excess Limit of Insurance per OCCURRENCE for Coverage Section VII                -


      Crime is limited to, and not to exceed, the Specific Excess Limits as stated in the Schedule of Specific
      Excess Limits of Insurance.

      If an Annual Aggregate applies to any coverage under this Coverage Section, the total Aggregate Excess
      Limit of Insurance for such coverage under.this Coverage Section combined during the PERIOD OF
      INSURANCE shall not exceed the Annual Aggregate 1imitas stated in the applicable Coverage Section of
      the Schedule of Specific Excess Limits of Insurance.

      In the event more than one Coverage Subsection could apply to a loss for which coverage is provided in
      this Coverage Section, only the SELF INSURED RETENTION for the Coverage Subsection that results in
      the largest ULTIMATE NET LOSS will be applied.


                              Coverage Section VII Crime - MONEY and SECURITIES

      A.   MONEY and SECURITIES Coverage: Underwriters will indemnify the NAMED ASSURED for loss
           of MONEY or SECURITIES owned by the NAMED ASSURED or for which the ASSURED is liable
           as a direct result of loss or damage caused by the Perils insured occurring during the PERIOD OF
           INSURANCE whilst inside the PREMISES or in BANKING PREMISES.

                     1. PERILS INSURED:

               (a)   THEFT
               (b)   Disappearance
               (c)   Destruction
               (d)   BURGLARY
               (e)   ROBBERY
               (fi   COMPUTERTHEFT

      B.   MONEY and SECURITIES Coverage Extension: Underwriters will indemnify the NAMED
           ASSURED under this Coverage Subsection for.

           1. Damage to, a safe, vault, cash register, cash box or cash drawer located inside the PREMISES
              resulting directly from an actual or attempted THEFT of; or unlawful entry into such containers;

           2. Loss of MONEY or SECURITIES outside the PREMISES in the care and custody of a
              MESSENGER,

           3. Loss of MONEY or SECURITIES outside the PREMISES in the care and custody of an
              armored vehicle company. However, the NAMED ASSURED will be indemnified only the
              amount of loss that the NAMED ASSURED cannot recover

   Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 113 of 181 PageID: 120
                                                L00169972115102518




             (a) Under the NAMED ASSURED'S contract with the armored motor vehicle company; and

             (b) From any insurance or indemnity carried by, or for the benefit of customers of the armored
                 motor vehicles company.

    C.   Duties in the Event of a Loss: If the ASSURED has reason to believe that any loss of, or loss
         from damage to, MONEY or SECURITIES involves a violation of law, the ASSURED must notify
         the appropriate law enforcement authorities.


                     Coverage Section VII Crime - MONEY and SECURITIES Exclusions

    In addition to Coverage Section VII Crime Exclusions, and the General Policy Exclusions, there is
                                                -


    no coverage under MONEY and SECURITIES for

    A.   Loss of MONEY or SECURITIES after they have been transferred or surrendered to a person or
         place outside the PREMISES based upon unauthorized instructions or as a result of a threat to do
         bodily harm or damage to any property;

         But, this exclusion does not apply to loss of MONEY or SECURITIES while outside the PREMISES
         or in BANKING PREMISES or in the care and custody of a MESSENGER if the ASSURED:

             (a) Had no knowledge of any threat at the time the conveyance began; or

             (b) Had knowledge of a threat at the time the conveyance began, but the loss was not related to
                 the threat.

         1. Loss resulting from the giving or surrendering of property in any exchange or purchase;

         2. Loss of property in any MONEY operated device unless the amount of MONEY deposited in it
            is recorded by a continuous recording instrument in the device;

         3. Loss resulting from DISHONEST ACTS of any of the NAMED ASSURED'S EMPLOYEES.


                     Coverage Section VU Crime— MONEY and SECURITIES Definitions:

    1.   BANKING PREMISES means the interior of that portion of any building occupied by a banking
         institution, similar safe depository, automatic teller machine (ATM), or similar banking device.

    2.   BURGLARY means the taking of MONEY or SECURITIES from inside the PREMISES by a person
         unlawfully entering or leaving the PREMISES as evidenced by marks of forcible entry or exit

    3.   COMPUTER THEFT means THEFT of MONEY or SECURITIES following and directly related to
         the use of any computer to fraudulently cause a transfer of that MONEY or SECURITIES from
         inside the PREMISES or BANKING PREMISES to a person (other than a MESSENGER) outside
         those PREMISES orto a place outside those PREMISES.

    4.   DISHONEST ACTS means dishonest or fraudulent acts committed with the intent to cause the
         NAMED ASSURED to sustain loss or damage and to obtain financial benefit for the EMPLOYEE or
         for any other EMPLOYEE, person or organization.

    5.   EMPLOYEE(S) means any person:




 Pkg2O16.i
    Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 114 of 181 PageID: 121
                                                     L00169972116102518



                  (a) While in the service of the NAMED ASSURED (and for thirty (30) consecutive days after
                      termination of service); and.

                  (b) Whom the NAMED ASSURED has the right to direct and control while performing services for
                      the NAMED ASSURED.

          6. MESSENGER means the ASSURED while having care and custody of the MONEY or
              SECURITIES outside the PREMISES.

          7.    MONEY means:

                  (a) Currency, coins, and bank notes in current use and having a face value; and

                  (b) Travelers checks, register checks and MONEY orders held for sale to the public.

                  But MONEY does not include SECURITIES.

          8.    OCCURRENCE means an act or series of related acts' involving one or more persons; or an act or
                event, or a series of related acts or events not involving any person.

          9..   PREMISES means the interior of that portion of any building that the ASSURED'S occupies in
                conducting the ASSURED'S business.

         10.    ROBBERY means the taking of MONEY or SECURITIES from the care and custody of a person by
                one who has:

-
                  (a) Caused or threatened to cause that person bodily harm; or

                  (b) Committed an obviously unlawful act witnessed by that person.

         11. SECURITIES means negotiable and non-negotiable instruments Or contracts representing either
              MONEY or other property and includes:

                  (a) Tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused
                      value in a meter) in current use; and

                  (b) Evidences of debt issued in connection with credit or charge cards, which cards are not issued
                      by the ASSURED.

                But SECURITIES does not include MONEY.

         12.    THEFT means any act of stealing.


                                    Coverage Section VU Crime - Forgery or Alteration

         A.     Forgery or Alteration Coverage: Underwriters will indemnify the NAMED ASSURED for loss
                involving INSTRUMENTS resulting directly from the Perils insured, occurring during the PERIOD
                OF INSURANCE.

                1. PROPERTY COVERED: INSTRUMENTS

                2. Perils Insured: Forgery or alteration of, on, or in any INSTRUMENT.

         B.     Forgery or Alteration Coverage Extension: Underwriters will indemnify the NAMED ASSURED
                under this Section for loss due to the ASSURED'S good faith acceptance of:

      Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 115 of 181 PageID: 122
                                                   L00169972117102518



          1. Any United States or Canadian post office, express company, or national or state (or Canadian)
             chartered bank money order that is not paid upon presentation to the issuer; or

          2. Counterfeit United States or Canadian paper currency;

          3. In exchange for merchandise, money or services or as part of a normal business transaction.

     C.      Duties in the Event of a Loss: If the ASSURED has reason to believe that any loss of, or loss
             from damage to PROPERTY COVERED involves a violation of law, the ASSURED must notify the
             appropriate law enforcement authorities.

     D.      Facsimile Signatures: Mechanically reproduced facsimile signatures will be treated the same as
             handwritten signatures.

     E.      Proof of Loss: The NAMED ASSURED must include with proof of loss, any covered
             INSTRUMENT involved in that loss, or, if that is not possible, an affidavit setting forth the amount
             and cause of loss.


                              Coverage Section VII Crime      Forgery or Alteration Exclusions
                                                            - _




    A.       Loss resulting from DISHONEST ACTS of any of the NAMED ASSURED'S EMPLOYEES.


                              Coverage Section VII Crime - Forgery or Alteration Definitions

    1.       INSTRUMENTS means checks, drafts, promissory notes, or similar written promises, orders or
             directions to pay a certain sum in money that are:

             (a) Made or drawn by or drawn upon the NAMED ASSURED;

             (b) Made or drawn by one acting as the NAMED ASSURED'S agent; or that are purported to have
                 been so made or drawn.

    2.     DISHONEST ACTS means dishonest or fraudulent acts committed with the intent to cause the
           NAMED ASSURED to sustain loss or damage and to obtain financial benefit for the EMPLOYEE or
           for any other EMPLOYEE, person or organization.

    3.     EMPLOYEE(S) means any person:

           (a) While in the service of the NAMED ASSURED (and for thirty (30) consecutive days after
               termination of service); and

           (b) Whom the NAMED ASSURED has the right to direct and control while performing services for
               the NAMED ASSURED.

    4.     OCCURRENCE means all loss caused by a person or in which that person is involved, whether the
           loss involves one or more covered INSTRUMENTS.


                                   Coverage Section VII Crime - EMPLOYEE Dishonesty

    A.     EMPLOYEE Dishonesty Coverage: Underwriters will indemnify the NAMED ASSURED for the
           loss of or damage to Real or business Personal Property, including MONEY and SECURITIES, and


 Pkg2016.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 116 of 181 PageID: 123
                                 L00169972118102518


           INSTRUMENTS owned or held by the NAMED ASSURED; or for which the NAMED ASSURED is
           liable, occurring during the PERIOD OF INSURANCE.

           1. PROPERTY COVERED: Real or business Personal Property, including MONEY and
              SECURITIES, and INSTRUMENTS owned or held by the NAMED ASSURED, or for which the
              NAMED ASSURED is liable.

           2. Perils Covered: Direct loss of or damage to PROPERTY COVERED resulting from
              DISHONEST ACTS committed by any of the NAMED ASSURED'S EMPLOYEES, acting alone
              or in collusion with other persons, which occur within the PERIOD OF INSURANCE.

     B.    EMPLOYEE Dishonesty Coverage Extension: Underwriters will indemnify the NAMED
           ASSURED under this Coverage Subsection for loss caused to the NAMED ASSURED through
           failure of any of the NAMED ASSURED'S EMPLOYEES, acting alone or in collusion with others
           and occurring during the PERIOD OF INSURANCE to perform faithfully his, or her duties as
           prescribed by law or to account properly for all monies and property received by virtue of his or her
           position of employment when such failure has as its direct and immediate result a loss of
           PROPERTY COVERED.

     C.    Duties in the Event of a Loss: If the ASSURED has reason to believe that any loss of, or loss
           from damage to PROPERTY COVERED involves a violation of law, the ASSURED must notify the
           appropriate law enforcement authorities.

     D.    EMPLOYEE Dishonesty Supplemental Coverage: The Supplemental Coverage applies only if
           this EMPLOYEE Dishonesty Coverage renews prior dishonesty coverage and is effective on the
           expiration or termination date of the prior coverage.

           Underwriters will indemnify the ASSURED for loss that would have been covered by the prior
           insurance, except that the time to discover the loss had expired, and which would be covered by
           this Policy had it been in effect when the acts or events causing the loss- or damage occurred. This
           coverage is limited to the lesser of the limits applicable to the prior insurance or the Specific
           Excess Limit of Insurance of this coverage. This Supplemental Coverage is part of and not in
           addition to the Specific Excess Limit of Insurance for EMPLOYEE Dishonesty Coverage.

     E.    Loss Payment: The Specific Excess Limit of insurance shown is the most that will be paid for
           an OCCURRENCE even though it may occur over more than one PERIOD OF INSURANCE.


                           Coverage Section VII Crime - EMPLOYEE Dishonesty Exclusions

     In addition to Coverage Section VII Crime Exclusions, and the General Policy Exclusions, there is
                                                  -


     no coverage under this Coverage Subsection EMPLOYEE Dishonesty for:

     A.    Damage where the only proof of the loss or amount of the loss is dependent upon an inventory or a
           profit and loss computation:

     B.    Any part of a loss involving any EMPLOYEE occurring after discovery of any fraudulent or
           DISHONEST ACTS committed by the EMPLOYEE whether before or after being employed by the
           ASSURED. This only includes discovery by an ASSURED not in collusion with the EMPLOYEE:

     C.    Loss that is not discovered within one (1) year after the end of the PERIOD OF INSURANCE;

     D.    Legal expenses or any indirect loss.




  Pkg2O1 6.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 117 of 181 PageID: 124
                                               L00169972119102518


                       Coverage Section VII Crime— EMPLOYEE Dishonesty Definitions:

    1.    DISHONEST ACTS means dishonest or fraudulent acts committed with the intent to cause the
          NAMED ASSURED to sustain loss or damage and to obtain financial benefit for the EMPLOYEE or
          for any other EMPLOYEE person or organization.

    2.    EMPLOYEE(S) means any person:

          (a) While in the service of the NAMED ASSURED (and for thirty (30) consecutive days after
              termination of service); and

          (b) Whom the NAMED ASSURED has the right to direct and control while performing services for
              the NAMED ASSURED.

    3.    INSTRUMENTS means checks, drafts, promissory notes, or similar written promises, orders or
          directions to pay a certain sum in MONEY that are:

          (a) Made or drawn by or drawn upon the NAMED ASSURED;

          (b) Made or drawn by one acting as the NAMED ASSURED'S ag ent; or that are purported to have
              been so made or drawn.

    4.    MONEY means:

          (a) Currency, coins, and bank notes in current use and having a face value; and

          (b) Travelers checks, register checks and MONEY orders held for sale to the public.

          But MONEY does not include SECURITIES.

    5.    OCCURRENCE means all loss or damage caused-by DISHONEST ACTS, whether involving one
          or more EMPLOYEES, or as the result of a single act or series of acts.

    6.    SECURITIES mean negotiable and non-negotiable INSTRUMENTS or contracts representing
          either MONEY or other property and includes:

          (a) Tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused
              value in a meter) in current use; and

          (b) Evidences of debt issued in connection with creditor charge cards, which cards are not issued
              by the ASSURED.

          But SECURITIES does not include MONEY.


                                  Coverage Section VII Crime - Conditions

    Extensions in coverage do not increase, but just form part of, Underwriters' Specific Excess Limits of
    Insurance as shown in the Schedule of Specific Excess Limits of Insurance.

    1.    No Benefit to Bailee: The insurance afforded herein shall not inure directly or indirectly to the
          benefit of any carrier or other Bailee for hire.

    2.    Valuation:

          (a) MONEY: Face value.


 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 118 of 181 PageID: 125
                                 L00169972120102518



           (b) SECURITIES: actual cash value at the close of business on the day the loss was discovered.

      3.   Property other than MONEY and SECURITIES: actual cash value at the time of loss with
           deduction. for depreciation. The valuation is limited.to the cost to repair or replace with property of
           equivalent kind and quality, to the extent practicable.


                                    Coverage Section VII Crime— Exclusions

      In addition to General Policy Exclusions, this Coverage Section does not insure against:

      A.   Any claim for damages, whether direct or consequential, or for any cause of action which is covered
           under any other Section of the Policy, whether or not a limit is stated in the Schedule of Specific
           Excess Limits of Insurance;

      B.   Loss resulting from accounting or arithmetical errors or omissions;                    -




      C.   Loss resulting from an ASSURED'S, or anyone acting on an ASSURED'S express or implied
           authority, being induced by any DISHONEST ACT to voluntarily part with title to or possession of
           any property;   -




      D.   Any loss, caused by order of any civil authority, including seizure, confiscation or destruction of
           property, regardless of other causes or events that contribute to or aggravate the loss, whether
           such causes or events act to produce the loss before, at the same time as, or after the excluded
           causes or events.




  Pkg 2016.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 119 of 181 PageID: 126
                                                 L00169972121102518



                            Coverage Section VIII       Law Enforcement Liability
                  Coverage Section VIII Law Enforcement Liability - Insuring Agreements

    A.   Law Enforcement Liability:. Underwriters agree, subject to the Policy limitations, terms and
         conditions, to indemnify the ASSURED for all sums which the ASSURED is legally obligated to pay
         by reason of the liability imposed upon the ASSURED by law for damage, direct or consequential,
         and expenses, all as. more fully defined by the term ULTIMATE NET LOSS, on account of
         PERSONAL INJURY or BODILY INJURY or PROPERTY DAMAGE or the loss of use thereof
         suffered or aIlged to have been suffered by any person(s) or organization(s) resulting from LAW
         ENFORCEMENT ACTIVITIES, including INCIDENTAL MEDICAL MALPRACTICE and
         MOONLIGHTING-arising out of an OCCURRENCE during the PERIOD OF INSURANCE.

    B.   Reimbursement of DEFENSE COSTS incurred prior to denial or declination of coverage: With
         respect only to this Coverage Section and Insuring Agreement A. Law Enforcement Liability,
         Underwriters agree, subject to all other Policy limitations, terms and conditions, that as to any claim
         or SUIT for which coverage is denied based solely upon Coverage Section VIII Law Enforcement
         Exclusions B, Underwriters will indemnify the ASSURED for all reasonable DEFENSE COSTS
         arising out of an OCCURRENCE to the extent such DEFENSE COSTS are incurred prior to the date
         on which said declination of coverage is communicated to the ASSURED.

    C.   SEXUAL HARASSMENT Liability: Underwriters agree, subject to the Policy limitations,
         exclusions, terms and conditions, to indemnify the NAMED ASSURED for all sums which the
         NAMED ASSURED is legally obligated to pay, as more fully defined by the term ULTIMATE NET
         LOSS for the liability on the part of the NAMED ASSURED, including liabilities arising from
         negligent hiring, training and supervision, arising out of an OCCURRENCE resulting from any
         actual or alleged acts by past, present or future law enforcement officials, officers, auxiliary officers,
         employees or volunteers of a law enforcement agency or department of the NAMED ASSURED or
         other person or persons of SEXUAL HARASSMENT first committed during the PERIOD OF
         INSURANCE against another person who is not an ASSURED under this Policy. This provision
         applies only to the liability of the NAMED ASSURED to pay any settlement, verdict or judgment;
         providing that the sole liability imposed on the NAMED ASSURED does not arise from any
         contractual duty to indemnify a law enforcement official, officer, auxiliary officer, employee or
         volunteer of a law enforcement agency or department of the NAMED ASSURED. This coverage
         applies only if a SUBLIMIT and SELF INSURED RETENTION for SEXUAL HARASSMENT
         Liability is stated in the Schedule of Specific Excess Limits of Insurance and the Schedule of
         SELF INSURED RETENTIONS under Coverage Section VIII Law Enforcement Liability.

         Underwriters will not make payment for any loss, OCCURRENCE, SUIT or for any DEFENSE
         COSTS for any past, present or future law enforcement officials, officers, auxiliary officers,
         employees or volunteers of a law enforcement agency or department of the NAMED ASSURED or
         other person or persons in respect of actual or alleged SEXUAL HARASSMENT; however, with
         respect only to this Coverage Section VIII Insuring Agreement C. Underwriters agree, subject to
         all other Policy limitations, terms and conditions, that as to any loss, OCCURRENCE or SUIT for
         any actual or alleged SEXUAL HARASSMENT against another person who is not an ASSURED
         under this Policy alleged to have been committed by a law enforcement official, officer, auxiliary
         officer, employee or volunteer of a law enforcement agency or department of the NAMED
         ASSUREE) only, Underwriters will indemnify that law enforcement official, officer, auxiliary officer,
         employee or volunteer of the NAMED ASSURED for all reasonable DEFENSE COSTS to the
         extent such DEFENSE COSTS are incurred prior to the date on which, by either agreement,
         admission, or settlement of a loss or by an adjudication, it is determined that the law enforcement
         official, officer, auxiliary officer, employee or volunteer of the NAMED ASSURED committed an act
         of SEXUAL HARASSMENT. Coverage only applies if the act of SEXUAL HARASSMENT was first
         committed during the PERIOD OF INSURANCE. Further, this coverage applies only if a SUBLIMIT
         and SELF INSURED RETENTION for SEXUAL HARASSMENT Liability is stated in the Schedule


 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 120 of 181 PageID: 127
                                 L00169972122102518




          of Specific Excess Limits of Insurance and the Schedule of SELF INSURED RETENTIONS
          under Coverage Section VIII LAW ENFORCEMENT ACTIVITIES.

     D.   SEXUAL ABUSE Liability: Underwriters agree, subject to the-Policy limitations, exclusions, terms
          and conditions, to indemnify the NAMED ASSURED for all sums which the NAMED ASSURED is
          legally obligated to pay, as more fully defined by the term ULTIMATE NET LOSS for the liability on
          the part of the NAMED ASSURED, including liabilities arising from negligent hiring, training and
          supervision, arising out of an OCCURRENCE resulting from any actual or alleged acts by any past,
          present or future law enforcement officials, officers, auxiliary officers, employees or volunteers of a
          law enforcement agency or department of the NAMED ASSURED or other person or persons of
          SEXUAL ABUSE first committed during the PERIOD OF INSURANCE against another person who
          is not an ASSURED under this Policy. This provision applies only to the liability of the NAMED
          ASSURED to pay any settlement, verdict or judgment providing that the sole liability imposed on
          the NAMED ASSURED does not arise from any contractual duty to indemnify a law enforcement
          official, officer, auxiliary officer, employee or volunteer of a law enforcement agency or department
          of the NAMED ASSURED- This coverage applies only if a SUBLIMIT and SELF INSURED
          RETENTION for SEXUAL ABUSE Liability is stated in the Schedule of Specific Excess Limits of
          Insurance and the Schedule of SELF INSURED RETENTIONS under Coverage Section VIII Law
          Enforcement Liability.

          Underwriters will not make payment for any loss, OCCURRENCE, SUIT or for any DEFENSE
          COSTS for past, present or future law- enforcement officials, officers, auxiliary officers, employees or
          volunteers of a law enforcement agency or department of the NAMED ASSURED, of the NAMED
          ASSURED or other person or persons in respect of actual or alleged SEXUAL ABUSE; however,
          with respect only to this Coverage Section VIII Insuring Agreement D, Underwriters agree,
          subject to all other Policy limitations, terms and conditions, that as to any loss, OCCURRENCE or
          SUIT for any actual or alleged SEXUAL ABUSE against another person who is not an ASSURED
          under this Policy alleged to have been committed by a law enforcement official, officer, auxiliary
          officer, employee or volunteer .of a law enforcement agency or department of the NAMED
          ASSURED only, Underwriters will indemnify that law enforcement official, officer, auxiliary officer,
          employee or volunteer of the NAMED ASSURED for all reasonable DEFENSE COSTS to the extent
          such DEFENSE COSTS are incurred prior to the date on which, by either agreement, admission, or
          settlement of a loss or by an adjudication, it is determined that law enforcement official, officer,
          auxiliary officer, employee or volunteer committed of the NAMED ASSURED an act of SEXUAL
          ABUSE. Coverage only applies if the act of SEXUAL ABUSE was first committed during the
          PERIOD OF INSURANCE. Further, this coverage applies only if a SUBLIMIT and SELF INSURED
          RETENTION for SEXUAL ABUSE Liability is stated in the Schedule of Specific Excess Limits
          of Insurance and the Schedule of SELF INSURED RETENTIONS under Coverage Section VIII
          Law Enforcement Liability.

          Neither this coverage nor any subsequent coverage provided by Underwriters will apply to any
          SEXUAL ABUSE involving the same law enforcement official, officer, auxiliary officer, employee or
          volunteer of a law enforcement agency or department of the NAMED ASSURED or other person or
          persons which occurred after the DISCOVERY by any of the NAMED ASSURED'S officials,
          trustees, directors, officers or partners of any actual, attempted or pending alleged SEXUAL
          ABUSE by said perpetrator.

          Following DISCOVERY of any actual, attempted or pending alleged SEXUAL ABUSE during the
          PERIOD OF INSURANCE, the NAMED ASSURED shall give notification of such DISCOVERY to
          Underwriters as soon as practicable but no more than 120 consecutive days after the initial
          DISCOVERY, and in any event within the PERIOD OF INSURANCE or sixty (60) consecutive days
          after the expiration of the PERIOD OF INSURANCE during which the OCCURRENCE of SEXUAL
          ABUSE first took place; whichever is later. Any failure to comply with this provision for any reason
          whatsoever will result in the absolute exclusion of any resulting SEXUAL ABUSE claim or claims,
          irrespective of whether Underwriters have been prejudiced by said failure.


  Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 121 of 181 PageID: 128
                                                  L00169972123102518




         -    Coverage Section VIII Law Enforcement Liability - Specific Excess Limits of Insurance

    Underwriters' Specific Excess Limit of Insurance per OCCURRENCE for Coverage Section VIII Law
    Enforcement Liability is limited to, and not to exceed, the Specific Excess Limits as stated in the
    Schedule of Specific Excess Limits of Insurance, over the SELF INSURED RETENTION, as stated in
    the Schedule of SELF INSURED RETENTIONS.

    If an Annual Aggregate applies to any coverage under this Coverage Section, the total Aggregate Excess
    Limit of Insurance for such coverage under this Coverage Section combined during the PERIOD OF
    INSURANCE shall not exceed the Annual Aggregate limit as stated in the applicable Coverage Section of
    Schedule of Specific Excess Limits of Insurance.


                          Coverage Section VIII Law Enforcement Liability.- Exclusions

    In addition to General Policy Exclusions, this Coverage Section does not insure against:

    A.       Any CLAIM for damages, whether direct or consequential, or for any cause of action which is
             covered under any other Section of this Policy, whether or not a limit is stated in the Schedule of
             Specific Excess Limits of Insurance;              -




    B.       Any CLAIM or SUIT for BODILY INJURY, PROPERTY DAMAGE, or PERSONAL INJURY,
             including any award of attorney's fees and costs, resulting from:

         (a) Any knowing and intentional violation of any subsection of Title 42 of the U.S. Code, including but
              not limited to 42 U.S.0 1981 thru 42 U.S.C. §1989 and 42 U.S.C. §1997; or

         (b) Any knowing and intentional deprivation of any rights protected under the United States
              Constitution or the Constitution of any State, Territory, or Protectorate of the United States; or

         (c) Any act which is not reasonably related to the execution and/or enforcement of the law; or

         (d) Any act committed with the knowledge and intent to cause BODILY INJURY, PROPERTY
              DAMAGE, or PERSONAL INJURY, or which could reasonably be expected to cause BODILY
              INJURY, PROPERTY DAMAGE, or PERSONAL INJURY unless the act of the ASSURED was
              reasonably necessary to lawfully prevent injury to persons or damage to property.

    However, Exclusion B. shall not apply to:

                i. Any liability on the part of the NAMED ASSURED, including liabilities from negligent hiring,
                   training or supervision, arising out of an act by any other ASSURED resulting from LAW
                   ENFORCEMENT ACTIVITIES and excluded herein, but this provision applies only to the
                   liability of the NAMED ASSURED to pay any settlement, verdict or judgment; providing that
                   the sole liability imposed on the NAMED ASSURED does not arise from any contractual duty
                   to indemnify an ASSURED.

                ii. Coverage Section VIII Law Enforcement Liability Insuring Agreement C. SEXUAL
                                                                          -


                    HARASSMENT Liability and Coverage Section VIII Insuring Agreement D. SEXUAL
                    ABUSE LIABILITY; but only to the extent that coverage for SEXUAL HARASSMENT and
                    SEXUAL ABUSE is specifically given, and only if a SUBLIMIT for SEXUAL HARASSMENT
                    and SEXUAL ABUSE coverage is stated in the Schedule of Specific Excess Limits of
                    Insurance.

    C.       Liability arising out of the ownership, maintenance or use, including loading or unloading, of
             watercraft over 50 feet;

 Pkg2016.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 122 of 181 PageID: 129
                                                   L00169972124102518



      D.   Damage to or destruction of PROPERTY OF THE ASSURED;

      E.   Liability arising out of the ownership, maintenance, loading or unloading, use or operations of any
           aircraft including UNMANNED AIRCRAFT, airfields, runways, hangars, buildings or other properties
           in connection with aviation activities;

      F.       Any obligation for which the ASSURED may be held liable under any Workers' Compensation,
               unemployment compensation, disability benefits law, employers' liability or under any similar law; or
               to BODILY INJURY to any employee of the ASSURED; or to. any liability for indemnity or
               contribution brought by any party against the ASSURED for BODILY INJURY to any employee of
               an ASSURED;

      G.   The cost of any investigation, disciplinary or criminal proceedings against an individual ASSURED
           except that Underwriters may, at their own option and expense, associate counsel in the defense of
           any such investigation, criminal or disciplinary proceeding. Should Underwriters elect to associate
           counsel, such elections shall not constitute a waiver or estoppel of any rights Underwriters may have
           pursuant to the terms, conditions, exclusions and limitations of this Policy

      H.   Any CLAIM arising from WRONGFUL ACTS except as provided under this Section for
           Discrimination or Violation of Civil Rights arising out of LAW ENFORCEMENT ACTIVITIES;

           CLAIMS, SUITS, proceedings, demands, or actions seeking relief or redress in any form other than
           monetary damages, including defense of same; or any loss, fees, costs or expenses which the
           ASSURED may be obligated to pay to any third-party as a result of any adverse judgment for
           declaratory relief or administrative relief or injunctive relief, including CLAIMS brought under the
           federal Fair Labor Standards Act or similar state act or law;


                             Coverage Section. VIII Law Enforcement Liability - Definitions

      1.   CLAIM means all notices or SUITS demanding payment of money based on, or arising out of the
           same OCCURRENCE or a series of related OCCURRENCES by one or more ASSUREDS.

      2.   DEFENSE COSTS mean the expenses incurred for the investigation and defense of a CLAIM or
           SUIT alleging BODILY INJURY, PERSONAL INJURY, PROPERTY DAMAGE, SEXUAL
           HARASSMENT or SEXUAL ABUSE resulting only from LAW ENFORCEMENT ACTIVITIES.
           However, the salaries, expense and administrative cost of the ASSURED or the ASSURED'S
           THIRD PARTY CLAIM ADMINISTRATOR are not included within the meaning of DEFENSE
           COSTS.

      3.   DISCOVERY of any actual, attempted or pending alleged SEXUAL ABUSE shall exist when any of
           the NAMED ASSURED'S officials, trustees, directors, officers, partners or any person that the
           NAMED ASSURED has made responsible in an official capacity to prevent SEXUAL ABUSE has
           taken receipt, learned, or in the exercise of reasonable care should have known:

               (a)   Of any lawsuit alleging SEXUAL ABUSE; or

               (b)    Of any demand for money or services based upon alleged SEXUAL ABUSE; or

               (c)   Of any criminal investigation or prosecution alleging SEXUAL ABUSE; or

           (d)        Of any allegation by an alleged victim or by a parent or guardian of the alleged victim of
                     SEXUAL ABUSE, whether the allegation is or is not accompanied by a demand for money or
                     services; or


   Pkg2O16.I
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 123 of 181 PageID: 130
                                L00169972125102518



         (e)        Of any report from any other person alleging SEXUAL ABUSE, and a person or group
                   designated by the NAMED ASSURED to investigate the allegation has investigated and as a
                   result of the investigation has recommended that any action of any kind be taken by or on
                   behalf of the NAMED ASSURED with respect either to the alleged ASSURED or the alleged
                   victim; or

             (f)   That the alleged ASSURED has admitted to acts of SEXUAL ABUSE.

    4.   INCIDENTAL MEDICAL MALPRACTICE means BODILY INJURY or PERSONAL INJURY arising
         out of the rendering of or failure to render emergency and/or first aid medical services which shall be
         understood to include, but not limited to, the dispensing of medication and/or the administering of
         inoculations and/or blood tests and the like (i.e.: medicines/tests normally administered by a
         Healthcare Department that are preventative in nature and do not require advanced medical
         diagnosis) but where there are no overnight stays in a medical facility. However, INCIDENTAL
         MEDICAL MALPRACTICE does not include services provided by:

                    (a). A hospital or emergency room facility;

                    (b) A physician, medical doctor, osteopath, chiropractor, resident, extern, or intern;

                    (c) A psychiatrist;

                    (d) A pharmacist;

                    (e) A dentist, orthodontist, or periodontist.

             OCCURRENCE means an accident or a happening or event or a continuous or repeated exposure
             to conditions which results in BODILY INJURY, PROPERTY DAMAGE, PERSONAL INJURY,
             SEXUAL HARASSMENT or,SEXUAL ABUSE during the PERIOD OF INSURANCE.

         All BODILY INJURIES, PERSONAL INJURIES or SEXUAL HARASSMENT or SEXUAL ABUSE
         to one or more persons and/or PROPERTY DAMAGE arising out of an accident or a happening or
         event or a continuous or repeated exposure to conditions shall be- deemed one OCCURRENCE.
         Only one Policy, one SELF. INSURED RETENTION, and one Specific Excess Limit of Insurance
         is applicable to any one OCCURRENCE.

    6.       MOONLIGHTING means any other employment, or extra-duty assignment that enforces the law or
             protects persons or property, approved by the NAMED ASSURED'S police department, sheriff
             agency, or other law enforcement organization.




 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 124 of 181 PageID: 131
                                L00169972126102518




                              Coverage Section IX Terrorism - Insuring Agreements

      Coverage is provided for one or more of the Coverage Subsections in this Coverage Section only if a
      corresponding Specific Excess Limit of Insurance is stated in the Schedule of Specific Excess Limits
      of Insurance, and a SELF INSURED RETENTION is stated in the Schedule of SELF INSURED
      RETENTIONS.

      Coverage in this Section is for loss or damage caused by an ACT OF TERRORISM or series of ACTS OF
      TERRORISM, as defined herein per coverage section-


                      Coverage Section IX Terrorism - Specific Excess Limits of Insurance

      Underwriters' Specific Excess Limit of Insurance per OCCURRENCE or claim for Coverage Section
      IX Terrorism is limited to, and not to exceed, the Specific Excess Limits as stated in the Schedule of
      Specific Excess Limits of Insurance, over the SELF INSURED RETENTION, as stated in the
      Schedule of SELF INSURED RETENTIONS.

      If an Annual Aggregate applies to any Coverage Subsection under this Coverage Section, the total
      Aggregate EXCESS LIMIT OF INSURANCE for such Coverage Subsection under this Coverage Section
      combined during the PERIOD OF INSURANCE shall not exceed the Annual Aggregate limit as stated in
      the applicable Coverage Subsection of the Schedule of Specific Excess Limits of Insurance.


                               Coverage Section IX Terrorism - Property Terrorism

      Property Terrorism Coverage: Underwriters agree, subject to the Policy limitations, terms and
      conditions to indemnify the ASSURED for physical loss or physical damage by an OCCURRENCE, ACT
      OF TERRORISM or series of ACTS OF TERRORISM., as herein defined, occurring during the PERIOD
      OF INSURANCE to all Real and Personal Property, wherever located, and identified in Schedules on file
      with Underwriters (hereinafter referred to as the "Schedule").

      This Policy also covers, within the sum insured, expenses incurred in the removal of debris of property
      covered hereunder which may be directly destroyed or damaged by an ACT OF TERRORISM or series of
      ACTS OF TERRORISM. The cost of removal of debris shall not be considered in determination of the
      valuation of the property covered.


                        Coverage Section IX.— Terrorism        Property Terrorism Conditions
                                                             - _




      1. Protection Maintenance: It is agreed that any protection provided by the ASSURED for the safety of
         the insured property shall be maintained in good order throughout the currency of this Policy and shall
         be in use at all relevant times, and that such protection shall not be withdrawn or varied to the
         detriment of the interests of Underwriters without their consent.

      2. Valuation: It is understood that, in the event of loss or damage, settlement shall be based upon the
         cost of repairing, replacing or reinstating (whichever is the least) on the same site, or nearest
         available site (whichever incurs the least cost) with material of like kind and quality without deduction
         for depreciation, subject to the following provisions:
                                                              -




          (a) The repairs, replacement or reinstatement (all hereinafter referred to as "replacement") must be
              executed with due diligence and dispatch;




  Pkg2O1 6.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 125 of 181 PageID: 132
                                                 L00169972127102518



        (b) Until replacement has been effected the amount of liability under this Policy in respect of loss
            shall be limited to the ACTUAL CASH VALUE, as defined under Coverage Section I Property,
            at the time of loss;

        (c) If replacement with material of like kind and quality is restricted or prohibited by any by-laws,
            ordinance or law, any increased cost of replacement due thereto shall not be covered by this
            Policy.

        Underwriters' liability for loss under this Policy including this Condition shall not exceed the smallest
        of the following amounts:  -




             (I) The amount of the Policy applicable to the destroyed or damaged property;

             (ii) The replacement cost of the property or any part thereof identical with such property and
                  intended for the same occupancy and use;

             (iii) The amount actually and necessarily expended in replacing said property or any part thereof.

    3. Proof of Loss: The ASSURED shall render a signed and sworn proof of loss within sixty (60)
       consecutive days after the OCCURRENCE of a loss (unless such period be extended by the written
       agreement of Underwriters) stating the time, place and cause of loss, the interest of the ASSURED
       and all others in the property, the sound value thereof and the amount of loss or damage thereto.

        If Underwriters have not received such proof of loss within two (2) years of the expiry date of this
        Policy, they shall be discharged from all liability hereunder unless an extension has been specifically
        filed with Underwriters.


                        Coverage Section IX Terrorism - Property Terrorism Exclusions

    In addition to General Policy Exclusions, this Coverage subsection does not insure against:

    A. Loss or damage arising directly or indirectly from nuclear detonation, nuclear reaction, nuclear
       radiation or radioactive contamination, however such nuclear detonation, nuclear reaction, nuclear
       radiation or radioactive contamination may have been caused.

    B. Loss or damage occasioned directly or indirectly by war, invasion or warlike operations (whether war
       be declared or not), hostile acts of sovereign or government entities, civil war, rebellion, revolution,
       insurrection, civil commotion assuming the proportions of or amounting to an uprising, military or
       usurped power or martial law or confiscation by order of any Government or public authority.

    C. Loss by seizure or illegal occupation.

    D. Loss or damage caused by confiscation, requisition; detention, legal or illegal occupation, embargo,
       quarantine, or any result of any order of public or government authority which deprives the ASSURED
       of the use or value of the PROPERTY OF THE ASSURED, nor for loss or damage arising from acts
       of contraband or illegal transportation or illegal trade.

    E. Loss or damage directly or indirectly arising from or in consequence of the discharge of pollutants or
       contaminants, which pollutants and contaminants shall include but not be limited to any solid, liquid,
       gaseous or thermal irritant, contaminant of toxic or hazardous substance or any substance the
       presence, existence or release of which endangers or threatens to endanger the health, safety or
       welfare of persons or the environment.

    F. Loss or damage by chemical or biological release or exposure of any kind.



 Pkg2O16.i
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 126 of 181 PageID: 133
                                                   L00169972128102518



      G. Loss or damage by attacks by electronic means (cyber) including computer hacking or the
         introduction of any form of computer virus.

      H. Loss or damage caused by vandals or other persons acting maliciously or by way of protest or
         strikes, dots or civil commotion unless physical loss or damage is caused directly by an Act or series
         of Acts of Terrorism.

      I.   Loss or increased cost occasioned by any Public or Civil Authority's enforcement of any ordinance or
           law regulating the reconstruction, repair or demolition of any property insured hereunder which was
           not applicable prior to the Loss.

      J. Any consequential loss or damage caused by any other ensuing cause, except where such ensuing
         cause is directly caused by an ACT OF TERRORISM or series of ACTS OF TERRORISM, or where
         business interruption coverage is provided in addition to this Policy.

      K. Loss of use, delay or loss of markets, however caused or arising, and despite any preceding loss
         insured hereunder.

      L. Loss or damage caused by cessation, fluctuation or variation in, or insufficiency of, water, gas or
         electricity supplies and telecommunications of any type or service.

      M. Loss or increased cost as a result of threat or hoax, in the absence of physical damage due to an
         ACT OF TERRORISM or series of ACTS OF TERRORISM.

      N. Loss or damage caused by or arising out of burglary, house breaking, theft or larceny or caused by
                                                                       -


         any person taking part therein.

      0. Loss or damage caused to the following property:

           (a) Land or Land Values.

           (b Power Transmission or feeder lines unless such Power Transmission or feeder lines are the
                responsibility of the ASSURED.

           (c) Aircraft or any other Aerial device, or watercraft.

           (d) Any land conveyance, including vehicles, locomotives or rolling stock, unless such land
               conveyance is declared hereon and solely whilst located at the property insured herein at the
               time of its damage.

           (e) Animals, plants and living things of all types.


                           Coverage Section IX Terrorism - Property Terrorism Definitions

      1. ACT OF TERRORISM means an act, including the use of force or violence, of any person or group(s)
         of persons, whether acting alone or on behalf of or in connection with any organisation(s), committed
         for political, religious or ideological purposes including the intention to influence any government
         and/or to put the public in fear for such purposes.

      2. OCCURRENCE shall mean any one loss and/or series of losses arising out of and directly
         occasioned by one ACT or series of ACTS OF TERRORISM for the same purpose or cause. The
         duration and extent of any one OCCURRENCE shall be limited to all losses sustained by the
         ASSURED at the property insured herein during any period of seventy-two (72) consecutive hours
         arising out of the same purpose or cause. However no such period of seventy-two (72) consecutive
         hours may extend beyond the expiration of this Policy unless the ASSURED shall first sustain direct

   Pkg2O161
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 127 of 181 PageID: 134
                                 L00169972129102518



        physical loss or damage by an ACT or series of ACTS OF TERRORISM prior to expiration and within
        said period of seventy-two (72) consecutive hours nor shall any period of seventy-two (72)
        consecutive hours commence prior to the attachment of this Policy.


                              Coverage Section IX Terrorism        Liability Terrorism

    This is a claims made and reported Coverage Subsection. This means that, subject to the terms and
    conditions of this Coverage Subsection, the coverage provided by this Coverage Subsection only covers
    claims first made against the ASSURED or a circumstance which could reasonably be expected to give
    rise to a claim during the period of insurance and reported to Underwriters in writing as soon as
    reasonably possible and in no event longer than sixty (60) consecutive days after the expiry of this
    Policy. CLAIMS EXPENSES that are incurred in defending any claim against the ASSURED will reduce,
    and may completely ehaust, the Limit of Liability available to pay damages. Please review the
    coverage provided by this Coverage Subsection carefully and discuss the coverage with your insurance
    agent or broker.

    Liability Terrorism Coverage: Underwriters agree, subject to the Policy limitations, term and
    conditions to indemnify the ASSURED for any damages and CLAIMS EXPENSES which the ASSURED
    shall become legally liable to pay because of any claim or claims for BODILY INJURY and/or
    PROPERTY DAMAGE, first made against the ASSURED during the PERIOD OF INSURANCE and
    reported to Underwriters in writing no later than sixty (60) consecutive days after the expiry of this Policy,
    caused by an ACT OF TERRORISM and/or SABOTAGE occurring during the PERIOD OF INSURANCE.
    This cover is subject to the terms, conditions and exclusions stated in this Policy.

    Multiple ACTS OF TERRORISM and/or SABOTAGE which occur within a period of seventy-two (72)
    consecutive hours and which have or appear to have a related purpose or common leadership will be
    deemed to be one ACT OF TERRORISM and/or SABOTAGE.

    All claims arising out of the sathe. or a continuing ACT OF TERRORISM and/or SABOTAGE, including
    ACTS OF TERRORISM and/or SABOTAGE which have or appear to have a related purpose or common
    leadership, within a period of seventy-two (72) hours shall be considered a single claim and deemed to
    have been made at the time the first of such claims is reported to Underwriters and shall be subject to a
    single EXCESS LIMIT OF INSURANCE.


                        Coverage Section IX Terrorism - Liability Terrorism Conditions

    1. PROOF OF LOSS: The ASSURED shall render a signed and sworn proof of loss within sixty (60)
        consecutive days after the OCCURRENCE of a loss (unless such period be extended by the written
        agreement of Underwriters) stating the time, place and cause of loss, the interest of the ASSURED
        and all others in the property, the sound value thereof and the amount of loss or damage thereto.

        If Underwriters have not received such proof of loss within two (2) years of the expiry. date of this
        Policy, they shall be discharged from all liability hereunder unless an extension has been specifically
        filed with Underwriters.


                        Coverage Section IX Terrorism - Liability Terrorism Exclusions

    This Policy does not apply to any actual or alleged loss, liability, injury, CLAIM EXPENSES, cost and
    expense arising directly or indirectly:-

    A. from or as a result of nuclear detonation, nuclear reaction, nuclear radiation or radioactive
        contamination, however such nuclear detonation, nuclear reaction, nuclear radiation or radioactive
        contamination may have been caused;

 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 128 of 181 PageID: 135
                                 L00169972130102518




     B. from or as a result of war, invasion or warlike operations (whether war be declared or not), hostile
        acts of sovereign or government entities, civil war, rebellion, revolution, insurrection, civil commotion
        assuming the proportions of or amounting to an uprising, military or usurped power or martial law or
        confiscation by order of any Government or public authority;

     C. from or as a result of seizure or illegal occupation unless caused directly by an insured ACT OF
        TERRORISM and/or SABOTAGE;

     D. from or as a result of cqnfiscation, requisition, detention, legal occupation, embargo, quarantine, or
        any result of any order of public or government authority whith deprives the ASSURED of the use or
        value of its property, nor for loss or damage arising from acts of contraband or illegal transportation or
        illegal trade;

     E. from or as a result of the discharge of POLLUTANTS or contaminant, which POLLUTANTS and
        contaminants shall include but not be limited to any solid, liquid, gaseous or thermal irritant,
        contaminant of toxic or hazardous substance or any substance the presence, existence àr release of
        which endangers or threatens to endanger the health, safety or welfare of persons or the environment
        or loss, injury or damage directly or indirectly arising from chemical or biological release or exposure
        of any kind;

     F. from or as a result of attacks using electronic means including computer hacking or the introduction of
        any form of computer virus;

     G. from or as a result of vandals or other persons acting maliciously or by way of protest or strikes, riots
        or civil commotion unless caused directly by an insured ACT OF TERRORISM and/or ACT OF
        SABOTAGE

     H. from or as a result of consequential toss, delay or loss of markets, failure to supply goods or services,
        or failure to perform however caused or arising, and despite any preceding loss insured-hereunder,

     I. from or as a result of cessation, fluctuation or variation in, or insufficiency of, water, gas or electricity
        supplies, telecommunications or service of any type;

     J. from or as a result of threat or hoax;

     K. from or as a result of BODILY INJURY to employees or contract workers of the ASSURED or arising
        under any workers' compensation, unemployment compensaticffi or disability laws, statutes, or
        regulation;

     L. from or as a result of BODILY INJURY or PROPERTY DAMAGE arising out of discrimination or
        humiliation;

     M. from or as a result of property:

         (1) owned, leased, rented or occupied by the ASSURED; or

      • (2) in the care, custody or control of the ASSURED;

     N. from or as a result of fines, penalties, punitive damages, exemplary damages, or any additional
         damages resulting from the multiplication of compensatory damages

     0. from or as a result of mental injury, anguish or shock where no BODILY INJURY has occurred to the
          claimant;



  Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 129 of 181 PageID: 136
                                 L00169972131102518



    P. from or as a result of BODILY INJURY and/or PROPERTY DAMAGE directly or indirectly relating to
       the actual, alleged or threatened presence of asbestos in any form;

    Q. from or as a result of any claims or circumstances disclosed on the Application for this insurance;

    R. from or as a result of any design, manufacture, assembly, sale trade, distribution or promotion of any
       product; and

    S. from or as a result of the rendering of or failure to render professional services.

    Nothing contained in the above exclusions shall extend this Policy to cover any liability which would not
    have been covered had these exclusions not been incorporated herein.


                          Coverage Section IX Terrorism - Liability Terrorism Definitions

         ACT OF TERRORISM means an act, including the use of force or violence, of any person or
         group(s) of persons, whether acting alone or on behalf of or in connection with any organisation(s),
         committed for political, religioug or ideological purposes including the intention to influence any
         government and/or to put the public in fear for such purposes.

    2.   ACT OF SABOTAGE means an act or series of acts of deliberate damage or destruction of property
         by secret means committed for subversive, political, religious or ideological purposes including the
         intention to influence any government and/or to put the public in fear for such purposes.

    3.   CLAIM EXPENSES means investigation, adjustment; appraisal, defense and appeal costs and
         expenses and pre and post judgment interest, paid or incurred by Qr on behalf of the ASSURED.
         The salaries, expenses or administrative costs of the ASSURED or its employees or any insurer
         shall not be included within the meaning of CLAIM EXPENSES.

    4.   OCCURRENCE means any' one loss and/or series of losses arising out of and directly
         occasioned by one ACT or series of related ACTS OF TERRORISM and/or ACTS OF
         SABOTAGE for the same purpose or cause. The duration and extent of any one OCCURRENCE
         shall be limited to all losses directly occasioned by one ACT or series of ACTS OF TERRORISM
         and/or ACTS OF SABOTAGE arising out of the same purpose or cause during any period of
         seventy-two (72) consecutive hours commencing at the time of the first such act and within a
         radius of ten (10) miles of the location of the first such ACT OF TERRORISM and/or ACT OF
         SABOTAGE.

         However for the purposes of this Policy.-no period of seventy-two (72) consecutive hours shall
         commence prior to the attachment of this Policy.


                         Coverage Section IX Terrorism - Employers' Liability Terrorism

    This is a claims made and reported Coverage Subsection. This means that, subject to the terms and
    conditions of this Coverage Subsection, the coverage provided by this Coverage Subsection only covers
    claims first made against the ASSURED or a circumstance which could reasonably be expected to give
    rise to a claim during the PERIOD OF INSURANCE and reported to Underwriters in writing as soon as
    reasonably possible and in no event longer than 90 consecutive days after the expiry of this Policy.
    CLAIMS EXPENSES that are incurred in defending any claim against the ASSURED will reduce, and
    may completely exhaust, .the Limit of Liability available to pay DAMAGES.




 Pkg2016.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 130 of 181 PageID: 137
                                               L00169972132102518


      Coverage: Underwriters agree, subject to the Policy limitations, terms and conditions to indemnify the
      ASSURED for any DAMAGES which the ASSURED shall become legally liable to pay as compensation
      for BODILY INJURY to an EMPLOYEE of the ASSURED (other than the perpetrator(s) of the ACT OF
      TERRORISM) during the course of their employment in the business of the ASSURED, provided such
      BODILY INJURY is caused solely anddirectly by an ACT OF TERRORISM occurring during the PERIOD
      OF INSURANCE at the location named in the schedule. Underwriters will also pay CLAIMS EXPENSES.

     Multiple ACTS OF TERRORISM which occur within a period of 72 consecutive hours and which have or
     appear to have a related purpose or common leadership will be deemed to be one ACT OF
     TERRORISM.

     All claims arising out of the same or a continuing ACT OF TERRORISM, including ACTS OF
     TERRORISM which have or appear to have a related purpose or common leadership, within a period of
     72 hours shall be considered a single claim and deemed to have been made at the time the first of such
     claims is reported to Underwriters and shall be subject to a single Specific Excess Limit of Insurance.


                    Coverage Section IX Terrorism - Employers' Liability Terrorism Conditions
                                                        _




          Proof of Loss: The ASSURED shall render a signed and sworn proof of loss within sixty (60)
          consecutive days after the occurrence of a loss (unless such period be extended by the written
          agreement of Underwriters) stating the time, place and cause of loss, the interest of the ASSURED
          and all others in the property, the sound value thereof and the amount of loss or damage thereto.

          If Underwriters have not received such proof of loss within two (2) years of the expiry date of this
          Policy, they shall be discharged from all liability hereunder unless an extension has been specifically
          filed with Underwriters.


                    Coverage Section IX Terrorism - Employers' Liability Terrorism Exclusions

     This insurance does not cover DAMAGES or CLAIMS EXPENSES with respect to any claim directly or
     indirectly arising from, caused by or due to:

     A.    Any ACT OF TERRORISM involving the emission, discharge, dispersal, release or escape of any
           chemical or biological agent;

     B.    Any threat or hoax of an ACT OF TERRORISM;

     C.    Any ACT OF TERRORISM by electronic means including computer hacking or the introduction into
           any computer of any form of corrupting, harmful or otherwise unauthorized instructions or code.
           This exclusion shall not apply to the detonation of any explosive bomb ormissile which is controlled
           by any remote device or reliant upon electronic means in its launch, guidance or firing systems;

     D.    Any POLLUTANT OR CONTAMINANT, however such POLLUTANT OR CONTAMINANT may
           have been introduced or arisen;

     E.    Vandalism and malicious mischief, strikes, labor unrest, dots or civil commotion;

     F.    War, invasion, acts of foreign enemies, hostilities (whether war be declared or not), civil war,
           rebellion, revolution, insurrection, military or usurped power,

     G.    Confiscation, nationalization, requisition or destruction of or damage to property by or under the
           order of any government or public or local authority;



  Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 131 of 181 PageID: 138
                                                L00169972133102518



    H.    Nuclear reaction, nuclear radiation or radioactive contamination, however such nuclear reaction,
          nuclear radiation or radioactive contamination may have been caused;

    L     Injury caused by or resulting from the ASSURED's recklessness or deliberate misconduct;

    J.    Injury arising out of any breach of an obligation owed by the ASSURED as an employer including
          but not limited to EMPLOYEE claims of wrongful termination of employment, discrimination,
          harassment, false arrest, slander, invasion of privacy, assault or battery, or mental anguish or
          humiliation when asserted in connection with an employment related claim;

    K.    Mental injury, anguish or shock where no actual physical injury has occurred to the claimant;

    L     Criminal, dishonest, fraudulent or malicious conduct by the ASSURED.

    This insurance does not cover fines, penalties, punitive or exemplary DAMAGES, sanctions or any
    additional DAMAGES resultingfrom the multiplication of compensatory DAMAGES. Nothing contained in
    the above exclusions shall extend this Policy to cover any liability which would not have been covered
    had these exclusions not been incorporated herein.


                  Coverage Section IX Terrorism - Employers' Liability Terrorism Definitions

    1.   ACT OF TERRORISM means an act, including the use of force or violence, of any person or
         group(s) of persons, whether acting alone or on behalf of or in connection with any organisation(s),
         committed for political, religious or ideological purposes including the intention to influence any
         government and/or to put the public in fear for such purposes.

    2.   BODILY INJURY means, for this coverage only, all physical injury to a third party human being, other
         than the perpetrator(s) of the ACT OF TERRORISM, including death, sickness, disease or disability
         and all consequent mental injury, anguish or shock to such human suffering such physical injury.

    3.   CLAIMS EXPENSES means all fees, costs and expenses incurred with the written consent of
         Underwriters resulting from the investigation, adjustment, appraisal, defense or appeal of a claim,
         SUIT or proceeding relating to a claim. CLAIMS EXPENSES do not include the salaries, expenses,
         overhead or other charges by the ASSURED for any time spent in cooperating in the defense,
         settlement and investigation of any claim.

    4.   DAMAGES means a monetary judgment, monetary award or monetary settlement made with
         Underwriters written approval.

    5.   POLLUTANT OR CONTAMINANT includes but is not limited to any solid, liquid, gaseous or thermal
         irritant, contaminant or toxic or hazardous substance or any substance the presence, existence, or
         release of which endangers or threatens to endanger the health, safety or welfare of persons or the
         environment.

         EMPLOYEE means the following persons working for the ASSURED for the purpose of the
         ASSURED's business:

         (a) Any person employed by the ASSURED under a contract of service or apprenticeship;

         (b) Any person supplied to, hired by or borrowed by the ASSURED;

         (c) Labor masters and persons supplied by them;

         (d) Persons employed by labor only sub-contractors;



 Pkg2O16.1
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 132 of 181 PageID: 139
                                 L00169972134102518



         (e) Self-employed persons and voluntary helpers;

         (f)   Any person attending under a work experience scheme: or -

         (g) A prospective EMPLOYEE who is undergoing practical work experience while being assessed
             by the insured as to his or her suitability for employment.




  Pkg2O161
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 133 of 181 PageID: 140
                                                L00169972135102518


              THIS ENDORSEMENT CHANGESTHEPOUCY. PLEASE READ IT-CAREFULLY.

  NAMED ASSURED: Garden State Municipal Joint Insurance
  Policy Number: PK1006318
  EffectiveDate: January 1, 2018

  Authority Ref. No.: B0356JA281 N18


                                                                                        Endorsement No. 2

                                       NAMED ASSURED ENDORSEMENT

  It is hereby understood and agreed that the NAMED ASSURED not only is the Garden State Municipal Joint
  Insurance Fund (GSMJIF), per Item 1. of the Declarations Page, but it also comprises of the following
  Members listed below   -




  Renewal Members
  Berkeley Heights, Township                 Rahway, City of
  Berkeley Township                          Roselle Park
  Bloomfield Township                        Roxbuy, Township of
  Caldwell Borough                           South Orange, Township of
  Cinnaminson Township                       Totowa, Borough of
  Eastampton Township                        Union Township
  Englewood, City of                         Warren Township
  Ewing, Township of                         Nest Orange, Township of
  Fair Haven, Borough of
  Fanwood, Borough of
  Freehold Borough
  Guttenberg, Town of
  Haddon Heights, Borough of
  Hamilton Township
  Harrison, Town of
  Highland Park Borough
  Hoboken, City of
  Howell, Township of
  Kearny, Town of
  Kenilworth Borough



  Lawrence, Township of
  Linden, City of
  Livingston Township
  Montclair Township
  Morris Township
  Morristown, Town of
  Neptune Township
  New Providence Borough
  North Bergen, Township of
  North Brunswick Township
  North Plainfield Borough
  Parsippany-Troy Hills, Township of

  The above mentioned Members have no rights to cancel or amend this Policy.
     Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                      conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 134 of 181 PageID: 141
                                                   L00169972136102518
                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joiht Insurance

    Policy Number PK1006318
    Effective Date: January 1, 2018
    Authority Ref. No.: B0356JA281N18


                                                                                                Endorsement No. 3


                        U.S. TERRORISM RISK INSURANCE ACT OF 2002 AS AMENDED


    This Endorsement is issued in accordance with the terms and conditions of the "U.S. Terrorism Risk
    Insurance Act of 2002" as amended, as summarized in the disclosure notice.

    In consideration of an additional premium of USD $15,000 paid, it is hereby noted and agreed with effect from
    inception that the Terrorism exclusion to which this Insurance is subject, shall not apply to any "insured loss"
    directly resulting from any "act of terrorism" as defined in the "U.S. Terrorism Risk Insurance Act of 2002", as
    amended ("TRIA).

    The coverage afforded by this Endorsement is only in respect of any "insured loss" of the type insured by this
    Insurance directly resulting from an "act of terrorism" as defined in TRIA. The coverage provided by this
    Endorsement shall expire at 12:00 midnight December 31, 2020, the date on which the TRIA Program is
    scheduled to terminate, or the expiry date of the policy whichever occurs first, and shall not cover any losses
    or events whfch arise after the earlier of these dates. The Terrorism exclusion, to which this Insurance is
    subject, applies in full force and effect to any other losses and any act or events that are not included in said
    definition of "act of terrorism".

    This Endorsement only affects the Terrorism exclusion to which this Insurance is subject. All other terms,
    conditions, insured coverage and exclusions of this Insurance including applicable limits and deductibles
    remain unchanged and apply in full force and effect to the coverage provided by this Insurance.

    Furthermore the Underwriter(s) will not be liable for any amounts for which they are not responsible under
    the terms of TRIA (including subsequent action of Congress pursuant to the Act) due to the application of any
    clause which results in a cap on the Underwriter's liability for payment for terroristh losses.

    LMA5218
    12 January 2015




        Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                         conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 135 of 181 PageID: 142
                                                L00169972137102518
               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  NAMED ASSURED: Garden State Municipal Joint Insurance

  Policy Number: PK1006318

   Effective Date: January 1, 2018

  Authority Ref. No.: B0356JA281 NI 8



                                                                                          Endorsement No. 4


                      SECTION IV AND VI AMENDATORY         -   RETROACTIVE COVERAGE

  It is understood and agreed that the NAMED ASSURED members and their respective Retroactive Dates in
  respect of Coverage Section IV Public Officials Miscellaneous Liability and Coverage Section VI
  Employee Benefits Liability are:


                               Renewal
                               Members                                   Retro Date
                Berkeley Heights Township                                01/01/2012
                Berkeley Township                                       01/01/2007
                                                                  0110112008-E&O/EBL
                Bloomfield Township                                01/01/1993-EPL
                Caldwell Borough                                         01/01/2008
                Cinnaminson Township                                     01101/2009
                Eastampton Township                                      01/01/2007
                Englewood, City of                                       01/01/2007
                Ewing Township                                           01/01/2007
                Fair Haven, Borough of                                   01/0111998
                Fanwood, Borough of                                      01/01/1980
                Freehold Borough                                        Full Prior Acts
                Guttenberg, Town of                                        01/01/2009
                                                                Full Prior Acts-E&O/EBL
                Haddon Heights, Borough of                           01/01/1993-EPL
                Hamilton Township                                        01/01/2007
                Harrison, Town of                                        0110111980
                Highland Park, Borough of                                01/01/1980
                Hoboken, City of                                         01/01/2007
                Howell Township                                          01/01/2007
                Kearny, Town of                                          01/01/2014
                Kenilworth, Borough of                      .            01/01/2007
                Lawrence Township                                        01/01/1999
                Linden City                                              01/01/2013
                Livingston Township                                      01/01/2007

      Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                       conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 136 of 181 PageID: 143
                THIS ENDORSEMENT CHANG                                  I.AD IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number PK1006318

    Effective Date: January 1, 2018

    Authority Ref. Na: B0356JA281 N18



                 Montclair Township                                      01/01/2007
                 Morris Township                                         01/01/2009
                 Morristown, Town of                                       01/01/1998
                                                                   Full Prior Acts—E&O/EBL
                                                                       01/01/2009—SAL
                  Neptune Township                                     01/01/2001 —EBL
                  New Providence Borough                                  01/01/1997
                                                                      10/01/1993—EPL
                                                                      01/01/2016—EBL
                  North Bergen, Township of                          Full Prior Acts—E&O
                  North Brunswick Township                               01/01/2011
                  North Plainfield, Borough of                           01/01/2007
                                                                   01/01/2008-E&O/EBL
                 Parsippany-Troy Hills, Township of                    01I01/1993-EPL
                 Rahway, City of                                         01/01/2007
                 Roselle Park                                           Full Prior Acts
                                                                    01/01/2009-.E&O/EPL
                 Roxbury, Township of                               Full Prior ActsSAUEBL
                                                                      10/01/1993—EPL
                                                                      01/01/201 6—EBL
                 South Orange, Township of                           Full Prior Acts—E&O
                 Totowa, Borough of                                      01/01/2009
                 Union Township                                          01/01/2007
                 Warren Township                                         01/01/1980

                 West Orange, Township of                                01/01/2007




       Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                        conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 137 of 181 PageID: 144
                                                  L00169972139102518
               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance

   Policy Number: P1<1006315

   Effective Date: January 1, 2018

   Authority Ref. No.: 30356JA281 N18



                                                                                              Endorsement No. 5


                 SECTIONS II, Ill, IV, & VIII— LOSS CORRIDOR RETENTION ENDORSEMENT


   It is understood and agreed that in the event of a loss involving Coverage Sections II, In, IV or VII) the
   ASSURED shall pay the first $1,000,000,'$2,000,000 in the aggregate annually, for each OCCURRENCE or
   CLAIM excess of the SELF INSURED RETENTION and any applicable Co-Insurance pay and
   MAINTENANCE DEDUCTIBLE.

   It is further understood and agreed that the Underwriters' Excess Limit of Insurance per OCCURRENCE or
   CLAIM for Claims Sections II, III, IV or VIII is only for the difference between the Excess Limits as stated in
   Specific Excess Insurance and the aforsaid Corridor Retention amount which is in turn excess of the SELF
   INSURED RETENTION and any applicable Co-Insurance Pay and MAINTENANCE DEDUCTIBLE.

   Excess Limit of Insurance per OCCURRENCE or CLAIM is only for the difference between the Excess
   Limit of Insurance for all Sections of Coverage combined as stated in Clash Coverage and the aforesaid
   Corridor Retention amount which is in turn excess of the smallest SELF INSURED RETENTION applicable
   to any Section of Coverage involved in the loss.

   Losses incurred within the Loss Corridor are to erode the LOSS FUND.




      Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                       conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 138 of 181 PageID: 145
                                L00169972140102518

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number: PK1006318

    Effective Date: January 1, 2018

    Authority Ref. No.: B0356JA281 N18


                                                                                          Endorsement No. 6


                           PERSONAL INJURY PROTECTION (NO FAULT) REJECTION


    It is understood and agreed that Personal injury Protection (No Fault insurance) coverage has been
    rejected by the NAMED ASSURED.




       Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                        conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 139 of 181 PageID: 146
                                                  L00169972141102518

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance

   POlicy Number: PKI 006318

   Effective Date: January 1, 2018

   Authority Ref. No.: B0356JP281N18


                                                                                             Endorsement No. 7


                                            INSTALLMENT PREMIUM


   It is understood the annual premium shall be payable in two equal installments due to Underwriters as follows:




      Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                       conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 140 of 181 PageID: 147
                                 L00169972142102518

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number: PK1006318

    Effective Date: January 1, 2018
    Authority Ref. No.: B0356JA281N18


                                                                                           Endorsement No. 8


          SECTION II— GENERAL LIABILITY —MOLD!FUNGAL PATHOGENS LIABILITY COVERAGE


    It is understood and agreed that this policy excludes any loss, damage, cost, claim, expense, BODILY
    INJURY, MEDICAL PAYMENTS, or liability of whatsoever nature directly or indirectly caused by, resulting
    from or in any way involving FUNGAL PATHOGENS. This exclusion shall apply regardless of any other
    cause or event that contributes concurrently or in sequence to the loss, damage, cost, claim, expense,
    BODILY INJURY, MEDICAL PAYMENTS, or liability.

                                                   Definitions
    As used in this Endorsement, FUNGAL PATHOGENS means any fungus or mycota or any byproduct or type
    of infestation produced by such fungus or mycota, including1 but not limited to, mold, mildew, mycotoxins,
    spores or any biogenic aerosols.

                                                   Conditions

    Notwithstanding the above, it is further understood and agreed that this policy is extended to cover FUNGAL
    PATHOGENS in respect of Coverage Section II General Liability and/or Coverage Section V Excess
    Workers' Compensation and Employers' Liability, but only when such loss arises from a peril not
    otherwise excluded. Underwriter's limit of liability for FUNGAL PATHOGENS in respect of Coverage
    Section II General Liability shall be limited to $250,000 each OCCURRENCE and $250,000 Annual
    Aggregate per member. It is also noted that losses, if any, arising from FUNGAL PATHOGENS in respect
    of Coverage Section II General Liability and/or Coverage Section V Excess Workers' Compensation
    and Employers' Liability shall apply to the LOSS FUND or the Excess LOSS FUND Protection Limit but•
    does not apply to Specific Excess Insurance or Clash Coverage.




       Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                        conditions in the policy to which this Endorsement is attached.
     Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 141 of 181 PageID: 148
                                                        L00169972143102518
                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          NAMED ASSURED: Garden State Municipal Joint Insurance

          Policy.Number PK1 006315

          Effective Date: January 1, 2018

          Authority Ref. No.: B0356JA281 N18


                                                                                                          Endorsement No. 9


                                   MAINTENANCE DEDUCTIBLES AND CO-PAY AMOUNTS

          MAINTENANCE DEDUCTIBLES and Co-Insurance Pay are payable by the ASSURED (GSMJIF Member-
          per endorsement 2). MAINTENANCE DEDUCTIBLES and Co-Jnsurance.Pay, is applied wholly within the
          SELF INSURED RETENTION and is not in addition to the SELF INSURED RETENTION, It is agreed that
          MAINTENANCE DEDUCTIBLES and Cc-Insurance Pay amounts shall be based on the following schedule.
          Member Co-Insurance Pay and MAINTENANCE DEDUCTIBLES do not erode the Loss Fund. Only the
          difference between the SELF INSURED RETENTION and the MAINTENANCE DEDUCTIBLES and/or
          Member Co-Insurance Pay erodes the Loss Fund.

          Member Co-Insurance Pay is a proportionate (%) amount deductible and incurred by the (GSMJIF) Member
          from the losses (from ground up and excess of any member MAINTENANCE DEDUCTIBLES) that are
          allocated to the Garden State Municipal Joint insurance Fund's SELF INSURED RETENTION and
          Underwriter's Excess Limit of Insurance. Coinsurance Pay amounts apply for each and every
          OCCURRENCEFCLAIM and are not annually aggregated. In the case a Member's Co-Insurance pay is
          capped, any reimbursement will be made from the bottom up. Member Co-Insurance Pay contributions do
          not erode the Loss Fund.

          Member Cc-insurance pay (Co-pay) and MAINTENANCE DEDUCTIBLES are not to erode the LOSS FUND.

           Member                                                      Maintenance Deductibles

                                                        GUAU

                                                          LEL
            Name                Property        APt)                     WC                  EPUSexual Harassment               E&O
                                                        lSexual
                                                         Abuse

Berkeley Heights Township        $1,000        $1,000     $0             $0        $20,000       20% copay capped     © $50k   $10,000

Berkeley Township                $1000         $1,000     $0       .   $100,000    $20,000       20% copay capped     © $50k   $10,000

Bloomfie)dTcwnship               $1,000        $1,000   $100,000       $200,000    $25,000                  $0                 $25,000

Caldwell Borough                 $1,000        $1,000     $0             $0         $5,000       209/6 copay capped   © $50k   $5,000

Cinnaminson Township             $1,000        $1,000     $0             $0        $20,000       20% copay capped     © $50k   $10,000

Eastampton Township              $1,000        $1,000     $0              $0       $20,000       20% copay capped     © $50k   $10,000

Englewood, City of               $1,000        s1;000     $0           $250,000    $100,000      200/6 copay capped @ $30k     $10,000

Ewing, Township of               $1,000        $1,000   $15,000        $25,000     $45,000       20% copay capped     © $50k   $35,000




              Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                               conditions in the policy to which this Endorsement is attached.
  Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 142 of 181 PageID: 149
                                  L00169972144102518
                           THIS ENDORSEMENT CHANGES THE POUCY.VLEASE-READ IT CAREFULLY.

          NAMED ASSURED: Garden State Municipal- Joint Insurance

          Policy Number      PK1006318

          Effective Date: January 1, 2018

          Authority Ref. No.: B0356JA281 N18




Fair Haven, Borough of             $1,000       $1,000          $0                 $0      $20,000    20% copay capped   © $50k     $10,000

Fanwood Borough                    $1,000       $1,000          $0                 $0      $20,000    20% copay capped @ $50k       $10,000
                     ,

                                                              $5,000
Freehold Borough                  $1,000        $1,000                             $0       $5,000              N/A                 $5,000
                                                              (LEL)

Guttenberg, Town of,               $1,000       $1,000          $0                 $0      $10,000               $0                 $10,000

Haddon Heights Borough            $1,000    '   $1,000          $0                 $0      $20,000    20%copay capped       $50k    $10,000

Hamilton Township                 $25,000       $1,000   '   $50,000            $50,000    $70,000    20% copay capped @ $50k       $60,000

Harrison, Town of                 $1,000        $1,000          $0                 $0      $20,000    20% copay capped   @ $50k     $10,000

Highland' Park Borough                00        $1,000          $0                 $0      $20,000    20% copay capped   © $50Fc    $10,000

Hoboken, City of                  $1,000        $1,000       $50,000            $150,000   $250,000        No Coinsurance          $250,000

Howell, Township of               $1,000        $1,000         $0                  $0      $20,000    20% copay capped t$50k        $10.000

Kearny, Town of                   $1,000        $1,000         $0                  $0      $20,000              $0                  $10,000

Kenilworth Borough                $1,000        $1,000         '$0                 $0      $20,000    20% copay capped @ $50k       $10,000

Lawrence Thwnship*                $1,000        $1,000       $200,000           $200,000   $150,000             N/A                $150,000

Linden City**                     $25,000        N/A         $250,000           $500,000   $150,000             N/A                $150,000

Livingston Township               $1,000        $1,000         $0               $25,000    $20,000    20% copay capped @ $50k       $10,000

Montclair Township                $1,000,       $1,000         $0               $50,000'   $10,000    20% copay capped   © $50k     $10,000

Morris Township                   $1,000        $1,000         $0       -          $0      $10,000        20% of lst$100k           $10,000

Morristown, Town of               $1,000        $1,000         $0                  $0      $10,000    20% copay capped   @ $50k     $10,000

                                                             $50,000
Neptune Township                  $1,000        $1,000                             $0      $50,000              $0                  $10,000


New Providence Borough            $1,000        $1,000         $0                  $0      $20,000    20% copay capped Q $50k       $10,000

North Bergen, Township o1         $1,000        $1,000       $100,000           $100,000   $20,000    20% copay capped   @ $50k    $2O,000

North Brunswick, Township of      $1,000        $1,000         $0           ,     $0       $20,000    20% copay capped   @ $50k     $10,000

North Plainfield Borough          $1,000        $1,000         $0                  $0      $20,000    20% copay capped   © $50k     $10,000

Parsippany-Troy Hills, Township
                                $1,000          $1,000         $0               $400,000   $20,000    20% copay capped @ $50k       $10,000
of



                Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                                 conditions in the policy to which this Endorsement is attached.
    Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 143 of 181 PageID: 150
                                     L00169972145102518
                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         NAMED ASSURED: Garden State Municipal Joint Insurance

          Policy Number: PK1006318

         Effective Date: January 1, 2018

         Authority Ref. No.: B0356JA281 N1 8


Rahway, City of                  $1,000        $1,000     $0        $25000     $20,000    20% copay capped   @ $50k     $10,000

                                                        $10,000
Roselle Park                     $1,000        $1,000                 $0       $20,000    20% copay capped   @ $50k    $20,000


                                 $1,000        $1,000   $10,000       $0       $20,000    20% copay capped   © $50k    $20,000**
Roxbury Township


South Orange, Township of        $1;000        $1,000     $0          $0       $20,000    20% copay capped   @ $50k     $10,000

Totowa, Borough of               $1,000        $1,000     $0          $0        $5,000              $0                  $5,000

Union Township                   $1,000        $1,000     $0        $25,000    $20,000    20% copay capped   © $50k     $10,000

Warren Township****              $5,000        $5,000    $5,000      $5,000    $10,000         No Coinsurance           $10,000

West Orange, Township of         $2,500        $2,500     $0        $250,000   $20,000    20% copay capped   @ .$50k    $10,000




         MemberCo-Insurance pay (Co-pay) and MAINTENANCE DEDUCTIBLES are not to erode the LOSS FUND.

         *In regards to the Township of Lawrence, the annual aggregate amount of member MAINTENANCE
         DEDUCTIBLES shall be limited to $600,000 for the WC, GL/AL/SAL, LEL, E&O and EPL coverage lines only.
         Once this annual aggregate is exhausted no MAINTENANCE DEDUCTIBLE shall be applied against the
         Township of Lawrence's losses within the SELF INSURED RETENTION.

         **In regards to Linden City, contractor's equipment is not covered.

         ***In regards to the Township of North Bergen, Borough of Roselle and Roxbury Township, E&O is also
          subject to a 20% copay ($50K max).

         in regards to the Township of Warren, the annual aggregate amount of member MAINTENANCE
         '
         DEDUCTIBLES shall be limited to $50,000 for the WC (Coverage Section V), GL/AUSAL (Coverage
         Sections II, III and IV for SEXUAL ABUSE liability only), LEL (Coverage Section VIII), E&O and EPL
         (Coverage Section IV) coverage lines only. Once this annual aggregate is exhausted no MAINTENANCE
         DEDUCTIBLE shall be applied against the Township of Warren's losses within the SELF INSURED
         RETENTION.




               Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                                conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 144 of 181 PageID: 151
                                                 L00169972146102518
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance
    Policy Number: PK1006318

    Effective Date: January 1, 2018
    Authority Ref. No.: 80356JA281N18




                                                                                              Endorsement No. 10


                     GENERAL POLICY CONDITION 5. CANCELLATION I NON-RENEWAL

    It is understood and agreed that General Policy Condition 5. is hereby deleted and replaced in its entirety by
    the following:


    5.     Cancellation and Non-Renewal: In the event of non-payment of premium by the ASSURED, the
           Underwriters will give ten (10) days' notice of cancellation in writing to the ASSURED and all coverage
           will terminate ten (10) days after the mailing of such notice. If the Underwriters cancel, the earned
           premium is calculated pro rata, and the ASSURED is responsible for the full annual amount of the Loss
           Fund as stipulated in Excess LOSS FUND Protection.

           The Underwriters may elect to non-renew or cancel this policy at the anniversary or expiration date,
           upon written notice to the ASSURED, provided said notice is issued at least one-hundred eighty (180)
           days prior to the anniversary or expiration date.

            If the period of limitation relating to the giving of notice is prohibited or made void by any law, such
           period is amended to provide the minimum period of limitation permitted by such law.

           The ASSURED shown on the Declaration Page may cnceI this policy by giving thirty (30) days' notice
           of cancellation in writing. If the ASSURED cancels, the earned premium is calculated in accordance
           with the short rate table and .procedure, and the ASSURED is responsible for the full annual amount of
           the Loss Fund as stipulated in Excess LOSS FUND Protection.




         Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                          conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 145 of 181 PageID: 152
                                                L001699721471025 18
              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  NAMED ASSURED: Garden State Municipal Joint Insurance

  Policy Number: PK1006318
  Effective Date: January 1, 2018
  Authority Ref. No.: B0356JA281 N1 8




                                                                                             Endorsement No. 11


                                    UNINTENTIONAL ERRORS AND OMISSIONS


  Notwithstanding anything contained herein to the contrary, if the NAMED ASSURED (Garden State Municipal
  Joint Insurance Fund) fails to disclose all hazards existing from the effective date as per Item 2 of Declaration
  page, of this policy that your rights as the NAMED ASSURED are not prejudiced with respect to the coverage
  afforded by this policy, provided that such failure or omission are not intentional.

  This condition does not waive ASSURED'S obligation to Underwriters to disclose all known' material facts
  and act with the utmost good faith.




     Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                      conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 146 of 181 PageID: 153
                                                L00169972148102518
                THIS ENDORSEMENT CHANGESTHE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance-
    Policy Number PK1006318
    Effective Date: January 1, 2018
    Authority Ref. No.: B0356JA281N18




                                                                                           Endorsement No. 12


     SECTION IV    - PUBLIC OFFICIALS MISCELLANEOUS LIABILITY             -   AMENDATORY ENDORSEMENT

    It is understood and agreed that Coverage Section IV Public Officials Miscellaneous Liability- Exclusion
    E. is hereby deleted and replaced in its entirety by the following:

    E.     CLAIMS, demands, or actions seeking relief or redress in any form other than monetary damages, or
           any loss, fees, costs or expenses which the ASSURED may be obligated to pay as a result of any
           adverse judgment for declaratory relief or injunctive relief.

    It is also understood and agreed that Coverage Section IV Definition 1. is hereby deleted and replaced in
    its entirety by the following:

                                                     Definitions

           CLAIM means all notices or SUITS demanding payment of money based on, or arising out of the same
           WRONGFUL ACT, EMPLOYMENT PRACTICE VIOLATION, SEXUAL HARASSMENT or SEXUAL
           ABUSE or a series of related WRONGFUL ACTS, EMPLOYMENT PRACTICE VIOLATIONS,
           SEXUAL HARASSMENTS or SEXUAL ABUSES by one or more ASSUREDS.




         Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                         conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 147 of 181 PageID: 154
                                                 L00169972149102518

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance

   Policy Number PK1006318

   Effective Date: January 1, 2018

   Authority Ref. No.: B0356J,A281 N18




                                                                                         Endorsement No. 13


     SECTION V..- PART B EMPLOYER'S LIABILITY EXCESS LIMIT OF INSURANCE ENDORSEMENT


   In addition to what has already been provided under the Schedule of SELF INSURED RETENTIONS and
   Specific Excess Insurance for Coverage Section V Excess Workers Compensation and Employers
   Liability For a Qualified Self Insurer, it is understood and agreed that an Excess Limit of Insurance will
   be provided for Coverage Section V Coverage B Excess Employers Liability only        -




   Specific Excess Insurance for each OCCURRENCE:

   Section V Coverage B Excess Employers Liability: $10,000,000
   Annual Aggregate:                                $10,000,000
   Underlying:                                       $3,000,000

   In consideration of the above, it is further understood and agreed that the Underlying amount shall not
   contribute to the erosion of the LOSS FUND nor shall it form part of Clash Coverage loss.

   It is, hereby acknowledged that the 'Underlying' coverage is placed with Safety National Casualty
   Corporation under Policy No. SP 4057920 for the following limits of:

   $2,000,000 per OCCURRENCE in excess of $1,000,000 SELF INSURED RETENTION per OCCURRENCE

   In consideration of the above, it is further understood and agreed that in the event of an Excess Employers
   Liability loss, as may be covered under the Safety National Casualty Corporation policy, coverage as
   afforded hereunder is excess of the above Underlying' limit and SELF INSURED RETENTION, subject
   always to the terms and conditions contained herein.




      Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                       conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 148 of 181 PageID: 155
                                                 L00169972150102518

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number: PK1006318

    Effective Date: January 1, 2018
    Authority Ref. No.: 80356JA281N18


                                                                                               Endorsement No. 14


                                           OTHER INSURANCE CLAUSE


     It is hereby noted and agreed that General Policy Conditions No. 13 OTHER INSURANCE is deleted and
     replaced by the following:

      13. OTHER INSURANCE: If other valid and collectible insurance available to the ASSURED for a loss
           covered under herein this policy, Underwriters obligations are limited as follows:

             a) Primary Insurance

     This insurance is primary except when b) below applies. If this insurance is primary, Underwriters
     obligations are affected unless any of the other insurance is also primary; then Underwriters will share with
     all that other insurance be by the method describer in c. below.

             b) Excess Insurance

           This insurance is excess over

             1) Any of the other insurance, whether primary, excess, contingent or on any other basis;
                      a.      That is Fire, Extended Coverage, Builder's Risk, Installation Risk or similar
                              coverage for "your work";
                      b.      That is Fire Insurance for premises rented to the ASSURED or temporarily occupied
                              by an ASSURED with permission of the owner;
                      C.      That is insurance purchased by you to cover your liability as a tenant rented
                              "property damage" to premises rented to you or temporarily occupied by the
                              ASSURED with permission of the owner; or
                      d.      If the loss arises out of the maintenance or use of aircraft, automobiles or watercraft
                              to the extent not subject to Coverage Section I Exclusion N and Coverage
                              Section Ii Exclusion C.

     2)   Any other primary insurance available to the ASSURED covering liability damages arising out of
          the premises or operations, or the products and completed operations, for which the ASSURED
          have been added as an Additional ASSURED by attachment of an endorsement.

             When this insurance is excess, Underwriters have no duty to indemnify the ASSURED for a covered
             claim or SUIT if any other insurer has a duty to defend or indemnify. If no other insurer has a duty
             to defend or indemnify, Underwriters will undertake to do so, but Underwriters will be entitled to the
             ASSURED's rights against all those other insurers.

             When this insurance is excess over other insurance, Underwriters will pay only Underwriters share
             of the amount of the loss, if any, that exceeds the sum of:

       Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                        conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 149 of 181 PageID: 156
                                L00169972151102518
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance

   Policy Number: PK1006318

   Effective Date: January 1 2018

   Authority Ref. No.: B0356JA281NI 8


    1)         The total amount that all such other insurance would pay for the loss in the absence of this
               insurance; and
    2)         The total of all self-insured amounts under all that other insurance.


              Underwriters will share the remaining loss, it any, with any other insurance that is not described in
              the Excess Insurance provision and was not bought specifically to apply in excess of the Limits of
              Insurance shown in the Declarations of this Coverage Part.


                 c)   Method of Sharing

              If all of the other insurance permits contribution by equal shares, Underwriters will follow this method
              also. Under this approach each insurer contributes equal amounts until it has paid its applicable
              limit of insurance or ULTIMATE NET LOSS has been exhausted, whichever comes first.

              If any of the other insurance does not permit contribution by equal shares, Underwriters Will
              contribute by limits. Under this method, each insurer's share is based on the ratio of its applicable
              limit if insurance to the total applicable limit of insurance of all insurers.




         Except as amended in this Endorsement, this insurance is subject to all coverageterrns, clauses and
                          conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 150 of 181 PageID: 157
                                L00169972152102518
                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number: PK1006318

    Effective Date: January 1, 2018
    Authority Ref. No.: B0356JA281 Ni 8


                                                                                            Endorsement No. 15


                                      ADDITIONAL ASSURED ENDORSEMENT

    It is hereby agreed and understood that The Port Authority of New York and New Jersey, a body corporate
    and politic, created by Compact between the States of New York and New Jersey with the consent of the
    Congress of the United States of America, having its principal office at 225 Park Avenue South, New York
    New York 1000 referred to as the "Port Authority", each and every officer, agent, employee and
    representative of the Port Authority are added as an additional ASSURED in respect to the liabilities arising
    from the Port Authority's work, through its contractor, in geotechnical test borings in the roadway on Sinatra
    Drive and analysis of the boring samples on Sinatra Drive on behalf of the City of Hoboken, an ASSURED
    under this policy.

    It is also hereby agreed and understood that the NAMED ASSURED shall not, without obtaining the express
    advance written permission from the General Counsel of the Port Authority, raise any defense involving in
    any way the jurisdiction of the Tribunal over the person of the Port Authority, the immunity of the Port
    Authority,. its Commissioners, officers, agents or employees, the governmental nature of the Port Authority,
    or the provisions of any statures respecting suits against the Port Authority.




       Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                        conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 151 of 181 PageID: 158
                                                L00169972153102518

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance

   Policy Number: PK1006318                                                                              -




   Effective Date: January 1, 2018

   Authority Ref. No.: B0356JA281 Ni 8


                                                                                         Endorsement No. 16


                             JONES ACT AND U.S.L. & H. ACT EXCLUSION DELETED

    It is understood and agreed that exclusions (8) (a) and (c) to Coverage Section V Coverage B Excess
                                                                                                    -


    Employers'. Liability of the policy are deleted in their entirety and shall be considered null and void.

    It is further understood and agreed that U.S. L & H. Coverage applies to damages arising out of New Jersey
    State law only.




      Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                       conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 152 of 181 PageID: 159
                                L00169972154102518
                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance
    Policy Number: PK1006318

    Effective Date: January 1, 2018
    Authority Ref. No.: B0356JA281 N18


                                                                                            Endorsement No. 17


     SECTION V—EXCESS WORKERS' COMPENSATION & EMPLOYERS LIABILITY LOSS CORRIDOR         -



                                   ENDORSEMENT


    It is understood and agreed that in the event of a loss involving Coverage Sections V Excess Workers'
    Compensation & Employers' Liability For a Qualified Self-Insurer the ASSURED shall pay the first
    $250,000, $500,000 in the aggregate annually, for each OCCURRENCE or CLAIM excess of the SELF
    INSURED RETENTION and any applicable Co-Insurance pay and MAINTENANCE DEDUCTIBLE.

    It is further understood and agreed that the Underwriters' Excess Limit of Insurance per OCCURRENCE
    for Coverage Sections V Excess Workers' Compensation & Employers' Liability For a Qualified Self-
    Insurer is only for the difference between the Excess Limits as stated in Specific Excess Insurance and
    the aforesaid Corridor Retention amount which is in turn excess of the SELF INSURED RETENTION and
    any applicable Co-Insurance Pay and MAINTENANCE DEDUCTIBLE.

    Excess Limit of Insurance per OCCURRENCE is only for the difference between the Excess Limit of
    Insurance for all Sections of Coverage combined as stated in Clash Coverage and the aforesaid Corridor
    Retention amount which is in turn excess of the smallest SELF INSURED RETENTION applicable to any
    Section of Coverage involved in the loss.

    Losses incurred within the Loss Corridor are to erode the LOSS FUND.




       Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                        conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 153 of 181 PageID: 160
                                L00169972155102518

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance

   Policy Number PK1006318
   Effective Date: January 1, 2018                         -



   Authority Ref. No.: B0356JA281 Ni 8


                                                                                         Endorsement No. 18


      SECTION V COVERAGE A EXCESS WORKERS COMPENSATION AND COVERAGE B EXCESS
                      EMPLOYERS LIABILITY -VOLUNTEER WORKERS


  It is understood and agreed that Coverage Sections V Excess Workers' Compensation & Employers'
  Liability For a Qualified Self-Insurer and Coverage Section V Coverage B Excess Employers'
                                                                                     -


  Liability is extended and shall apply to payments the ASSURED gratuitously makes to a non-compensated
  VOLUNTEER EMPLOYEE, operating at the direction of the NAMED ASSURED, as if the VOLUNTEER
  EMPLOYEE was subject to the WORKERS COMPENSATION LAW of the STATE of. New Jersey, even
  though these laws may not require payment of benefits to such VOLUNTEER EMPLOYEE.

  As respects to this endorsement only, a VOLUNTEER EMPLOYEE means a non-compensated officer,
  employee, volunteer worker, or student worker operating at the direction of the NAMED ASSURED, but not
  subject to the WORKERS COMPENSATION LAW of the STATE of New Jersey.

  For purposes of this endorsement and the additional premium charged, it is further agreed that a
  VOLUNTEER EMPLOYEE has donated their services at an hourly wage of $8.44 per hour minimum, unless
  the work they do, on behalf of and at the direction of the NAMED ASSURED, is similar to the work being
  done by a paid employee who is being compensated more than a $8.38 per hour wage, in which event the
  wage reported for the VOLUNTEER EMPLOYEE will be the same as the wage reported for the paid
  employee.

  This endorsement does not apply:

           (a)    unless the gratuitous benefits are paid as a result of BODILY INJURY by ACCIDENT or
                  BODILY INJURY by disease occurring during the PERIOD OF INSURANCE and in the course
                  of employment on behalf of and at the direction of the NAMED ASSURED;

           (b)    if the BODILY INJURY by ACCIDENT or BODILY INJURY by disease occurred outside of the
                  United States of America, its territories or possessions.

           (c)    if the VOLUNTEER EMPLOYEE (or the VOLUNTEER EMPLOYEE'S dependent) is entitled
                  to benefits under any WORKERS COMPENSATION LAW.

           (d)    If the BODILY INJURY by ACCIDENT or BODILY INJURY by disease was intentionally
                  caused or aggravated by the NAMED ASSURED or employer.

           (e)    if the VOLUNTEER EMPLOYEE (or the VOLUNTEER EMPLOYEE'S dependent) is entitled
                  to OTHER INSURANCE.




      Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                       conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 154 of 181 PageID: 161
                                                 L00169972156102518

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number: PK1006318

    Effective Date: January 1, 2018
    Authority Ref. No.: B0358JA281 N18


                                                                                             Endorsement No. 19


       SECTION V COVERAGE A EXCESS WORKERS COMPENSATION AND COVERAGE B EXCESS..
                  EMPLOYERS LIABILITY FOREIGN WORKERS' COMPENSATION
                                                  -




    It is understood and agreed that Coverage Section V coverage A Excess Workers' Compensation For a
    Qualified Self-Insurer and Coverage Section V Coverage 13— Excess Employers' Liability is extended
    and shall apply to payments the ASSURED gratuitously makes to an employee, operating at the direction of
    the NAMED ASSURED, but who are employed to work at locations within the following country or countries:

    Anywhere in the world outside the United States or United States possessions and territories, except
    Afghanistan, Algeria, Balkans, Belarus, Burma, Burundi,Chad, Central African Republic, Columbia, Cote
    d'ivoire, Cuba, Democratic Republic of Congo, Egypt, Eritrea, Georgia, Haiti, Iran, Iraq, Israel, Kenya,
    Lebanon, Libya, Nepal, Nigeria, North Korea, Pakistan, Philippines, Saudi Arabia, Sri Lanka, Somalia, Sudan,
    Syria, Uzbekistan, West Bank & Gaza, Yemen and Zimbabwe.

    It is further understood and agreed that coverage under this endorsement shall be limited for the following:

        1. Repatriation expense shall not exceed a maximum of $25,000 any one employee excess of the SELF
            INSURED RETENTION. All other terms and conditions of the endorsement apply.

    This endorsement does not apply:

            (a)      unless the gratuitous benefits are paid as a result of BODILY INJURY by ACCIDENT or
                     BODILY INJURY by disease occurring during the PERIOD OF INSURANCE and in the
                     course of employment on behalf of and at the direction of the NAMED ASSURED;

            (b)      unless the gratuitous benefits are payable, under this endorsement, are the same as those
                     that would be payable if the employees in question were subject to the WORKERS
                     COMPENSATION LAW of the STATE of New Jersey.

            (c)      to an employee whose foreign assignment has finished or terminated and the employee has
                     returned to the United States of America.

            (d)      to an employee who is not a citizen or resident of the United States of America.




       Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                        conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 155 of 181 PageID: 162
                                 L00169972157102518

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance

   Policy Number: PK1006318

   Effective Date: January 1, 2018

   Authority Ref. No.: B0356JA281N18


                                                                                         Endorsement No. 20

                                       SAME COMMUNICABLE DISEASE


  •It is understood and agreed that Coverage Section V Excess Workers' Compensation and
   Employers' Liability For a Qualified Self-Insurer— Definitions 1. ACCIDENT is deleted and replaced with
   the following:

       1. ACCIDENT means each accident or occurrence or series of accidents or occurrences arising out of
           any one event. An ACCIDENT is deemed to end 72 hours after the event commences. Each
           subsequent 72 hours is deemed to be a separate ACCIDENT period.. Disease means an ACCIDENT
           only if it results in BODILY INJURY directly caused from that ACCIDENT.

  With respect to BODILY INJURY caused by the SAME COMMUNICABLE DISEASE, ACCIDENT shall•
  mean an occurrence or a series of related event having a detectable common source of causation at the
  workplace, that results in BODILY INJURY to two or more employees who are. infected with the SAME
  COMMUNICABLE DISEASE, which infection is manifested during the PERIOD OF INSURANCE.

  It is also understood and agreed that SECTION V DEFINITIONS is extended to include the following:

        6. SAME COMMUNICABLE DISEASE shall mean specifically diagnosed infectious disease caused
            by an infectious organism which is transmitted from one source to another, directly or indirectly,
            which is the same proximate cause of the bodily injury to each infected employee.




      Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                       conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 156 of 181 PageID: 163
                                 L00169972158102518
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number: PK1006318

    Effective Date: January 1, 2018

    Authority Ref. No.: B0356JA281 N18


                                                                                               Endorsement No. 21


                COVERAGE EXTENSION ENDORSEMENT STOP-GAP EMPLOYERS LIABILITY
                                                               -




    It is understood and agreed that the following is included as Coverage Section V Coverage C of this Policy:-

              Coverage Section V Coverage C Stop-Gap Employers Liability- Insuring Agreement

    This insurance applies to BODILY INJURY by ACCIDENT or disease which arises out of and. in the course
    of the injured employee's employment by the ASSURED, provided:

    (A)    The BODILY INJURY by ACCIDENT occurs during the period this policy and this coverage are in
           force; or

    (B)    The BODILY INJURY by disease is caused or aggravated by the conditions of employment by the
           ASSURED. The employee's last day of last exposure to those conditions of that employment causing
           or aggravating such BODILY INJURY by disease must occur during the period this policy and this
           coverage are in force and employment by the ASSURED is necessary or incidental to work conducted
           by the ASSURED.

    1.       In consideration of the premium herein provided, it is agreed that if any employee of-the NAMED
             ASSURED, who has been reported and declared under the WORKERS' COMPENSATION LAW of
             the State of North Dakota, Ohio, Washington and Wyoming sustains BODILY INJURY by
             ACCIDENT or disease which arises out of and in the course of his employment in the business
             operations of the ASSURED then the policy shall cover the legal liability of the ASSURED for
             BODILY INJURY because of such BODILY INJURY by ACCIDENT or disease, including death at
             any time resulting therefrom.

    2.       With respect to the insurance afforded by this Endorsement and regardless of the number of
             ASSUREDS under this policy, Underwriters' liability is limited as follows:

             Underwriters' liability on account of BODILY INJURY by ACCIDENT as aforesaid shall be limited to
             $1,000,000 ground up (inclusive of SELF INSURED RETENTION) for all DAMAGES, arising out of
             injury, including death at any time resulting therefrom, sustained by one person in any one
             ACCIDENT and subject to that limit respecting each person, Underwriters' total liability shall be
             limited to $1,000,000 ground up (inclusive of SELF INSURED RETENTION) for all DAMAGES,
             arising out of injury, including death at any time resulting therefrom, sustained by two or more persons
             in any one ACCIDENT.

             Underwriters' liability on account of disease as aforesaid shall be limited to $1,000,000 ground up
             (inclusive of SELF INSURED RETENTION) on account of disease, including death at any time
             resulting therefrom, suffered by any one employee, and, subject to such limit with respect to each
             such employee, the total limit of the Underwriters' liability shall be $1,000,000 ground up (inclusive
             of SELF INSURED RETENTION).


         Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                          conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 157 of 181 PageID: 164
                                                  L00169972159102518
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  NAMED ASSURED: Garden State Municipal Joint Insurance

  Policy Number: PK1006318

  Effective Date: January 1, 2018

  Authority Ref. No.: B0356JA281 N18




                  Coverage Section V Coverage C Stop-Gap Employers Liability- Exclusions

  IN ADDITION TO THE GENERAL EXCLUSIONS OF THIS POLICY THIS SECTION DOES NOT INSURE
  AGAINST:

  A.       Any claims, whether direct or consequential, or for any cause of action which is covered under any
           other Section of this policy;

  B.       BODILY INJURY, disease or death suffered or caused by any person knowingly employed by the
           ASSURED in violation of any law as to age, or under the age of 14 years, regardless of any such
           law;

  C.       Aircraft operations or the performance of any duty in connection with aircraft while in flight;

  D.       Any premium, assignment, penalty, fine or other obligation imposed by any WORKERS'
           COMPENSATION LAW of the State of North Dakota, Ohio, Washington and Wyoming;

  B.       BODILY INJURY, disease or death of any employee for which claim can be made for DAMAGES
           because of the ASSURED'S failure to comply with any provision •of the WORKERS'
           COMPENSATION LAW of said state, or which would have been under the provisions of such law if
           the ASSURED had complied therewith;

  F.       Liability assumed by the ASSURED under any contract or agreement, or to BODILY INJURY,
           disease or death of any employee which is covered by the policy or any endorsement thereof,
           independently of this endorsement;

  G.       Any obligation imposed by a workers compensation, occupational disease, unemployment
           compensation, or disability law, or any similar law.

  H.       Any obligation imposed by the:

           (1)      Merchant Marine Act of 1920 known as the Jones Act, 46 U.S. Code, Section 688, 1970;

           (2)      Federal Employers Liability Act (FE.LA.), 45 U.S. Code, Sections 51-60, 1970;

           (3)      U.S. Longshoremen's and Harbor Workers Compensation Act (U.S.L & H. Act);

           (4)      Defense Base Act, U.S. Code (1946) Title 42, Sections 1651-54, Public Law. 77th Congress,
                    as amended;

           (5)      Outer Continental Shelf Lands Act, U.S. Code (1946) Title 33, Sections 901-49 as extended
                    by Act of August 7, 1953, Public Law 212, 83rd Congress; or Section 8171, Public Law 85-
                    538, 85th Congress.


       Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                        conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 158 of 181 PageID: 165
                                L00169972160102518
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number: PK1006318

    Effective Date: January 1, 2018
    Authority Ref. No.: B0356JA281 NI 8



                    Coverage Section V Coverage C Stop-Gap Employers Liability- Conditions

    The insurance afforded by this endorsement applies only to ACCIDENTS which occur during the PERIOD
    OF INSURANCE within the territorial limits of the United States of America, its territories or possessions, or
    Canada, and to disease which is sustained within such limits and only if the last day of the last exposure, in
    the employment of the ASSURED, to the conditions causing the disease occurs during the PERIOD OF
    INSURANCE, and if incapacity resulting from such disease occurs not later than 12 months after the end of
    the PERIOD OF INSURANCE.


                    Coverage Section V Coverage C Stop-Gap Employers Liability- Definitions

    (1)       ACCIDENT means each accident or occurrence or series of accidents or occurrences arising out of
              any one event An ACCIDENT is deemed to end 72 hours after the event commences. Each
              subsequent 72 hours is deemed to be a separate ACCIDENT period. Disease means an ACCIDENT
              only if it results in BODILY INJURY directly caused from that ACCIDENT.

    (2)       DAMAGES means those amounts which the ASSURED is obligated to pay due to BODILY INJURY
              by ACCIDENT or disease for:

              (a) which the ASSURED is liable to a third party by reason of a claim, SUIT, or proceeding against
                  the ASSURED to recover damages obtained from the third party;

              (b) care and loss of services of an injured employee of the ASSURED;

              (c) consequential BODILY INJURY to a spouse, child, parent, brother or sister of the injured
                  employee of the ASSURED; provided such damages in (a), (b), and (c) above are the direct
                  consequence of BODILY INJURY that arises out of and in the course of the injured employee's
                  employment by the ASSURED;

              (d) BODILY INJURY to an employee of the ASSURED arising out of and in the course of
                  employment, claimed against the ASSURED in a capacity other than as employer.

    (3)       SUIT means a civil proceeding in which BODILY INJURY to which this insurance applies are alleged.
              SUIT includes:

              (a) An arbitration proceeding in which such BODILY INJURY is claimed and to which the ASSURED
                  must
                  submit, or

              (b) Any other alternative dispute resolution proceeding iQ which such BODILY INJURY is claimed
                  and to which the ASSURED submits to with the Company consent.

    WORKERS COMPENSATION LAW means the workers' or workmen's compensation law and occupational
    disease law of each State of hire, or as covered under Coverage Section V Part A Excess Workers'
          Except as amended in this Endorsement, this insurance is subject to-all coverage terms, clauses and
                           conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 159 of 181 PageID: 166
                                L00169972161102518
               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance

   Policy Number: PK1006318

   Effective Date: January 1, 2018

   Authority Ref. No.: B0356JA281 N 1


   Compensation For a Qualified Self—Insurer- Insuring Agreements B. Other STATES Excess
   Workers Compensation Extension. It includes any amendments to those laws which are in effect during
   the period of this policy and coverage are in force. It does not include provisions of any law that provides
   non-occupational disability benefits.




      Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                       conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 160 of 181 PageID: 167
                                L00169972162102518
                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number: PK1006318

    Effective Date: January 1, 2018

    Authority Ref. No.: B0356JA281 N18




                                                                                         Endorsement No. 22

                                      ADDITIONAL ASSURED ENDORSEMENT


    It is hereby understood and agreed that Maxwell Place Condominium Association, Inc., its officers and
    employees are added as an additional ASSURED, but only as respects to the liabilities arising out of, or
    resulting from, the City of Hoboken's use of Maxwell Place Condominium Association Inc.'s Easement
    Premises, as described under the Easement Agreement recorded on November 16, 2012.




       Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                        conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 161 of 181 PageID: 168
                                                  L00169972163102518

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance

   Policy Number PK1006318

   Effective Date: January 1, 2018

   Authority Ref. No.: B0356JA281 NIB



                                                                                              Endorsement No. 23


                                     ADDITIONAL ASSUREDS ENDORSEMENT


   It is hereby understood and agreed that the State of New Jersey and the County of Union, New Jersey, are
   added as additional ASSUREDS, but only in respect of the participation of applicable GSMJIF members in
   the Municipal Alliance Program,

   It is further understood and agreed that in respect of the above, this insurance is primary and non-contributory.




      Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                       conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 162 of 181 PageID: 169
                                                L00169972164102518
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     tAMED ASSURED: Garden State Municipal Joint Insurance

     Policy Number. PK1006318

     Effective Date: January 1, 2018
    Authority Ref. No.: B0356JA281 N18


                                                                                          Endorsement No. 24

                               NAMED ASSURED ENDORSEMENT           - QUASI ENTITIES


    It is hereby understood and agreed that all Quasi Entities on file and approved by the Underwriters are
    NAMED ASSUREDS in respect of liabilities arising from the Garden State Municipal Joint Insurance Fund.

    Any Quasi Entity additions made on or after 01 January 2018 will only be covered if agreed and approved by
    the Underwriters.

    It is also hereby and agreed that the ASSUREDS listed in the document on file have n6rights to cancel or
    amend this policy.




        Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                         conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 163 of 181 PageID: 170
                                 L00169972165102518
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance

   Policy Number: PK1006318

   Effective Date: January 1, 2018
   Authority Ref. No.: B0356JA281 N18



                                                                                              Endorsement No. 25


           GENERAL POLICY CONDITIONS NOTIFICATION OF CLAIMS, OCCURRENCES OR SUITS
                                     (MODIFIED VERSION)


   It is hereby understood and agreed that General Policy Condition 7. CLAIMS, OCCURRENCES or SUITS
   is amended to read as follows:

   7.        CLAIMS, OCCURRENCES or SUITS: Underwriters reserves the right to deny coverage under this
             policy if there has not been full compliance with the following duties:

            The ASSURED shall as soon as practical notify Underwriters through the ASSURED'S THIRD
            PARTY CLAIM ADMINISTRATOR of any CLAIM, OCCURRENCE, or SUIT meeting the following
            criteria:

            (a)      The cost of which is likely to result in payment by Underwriters under this Policy;

            (b)      All claims reserved at 50% or more of SELF INSURED RETENTION;

            (c)      All claims where there has been a settlement demand above the SELF INSURED
                     RETENTION and there is a trial, binding arbitration or binding mediation date within ninety
                     (90) days;

            (d)      Catastrophic losses (including Paraplegia, Quadriplegia, Severe Bums, Fatalities, Significant
                     Brain Injury, Amputation of Major Extremity);

            (e)      SEXUAL ABUSE claims;

            (f)      Discrimination or Violation of Civil Rights where the claim is reserved at 50% or more of the
                     SELF INSURED RETENTION or within ninety (90) days of a trial date, whichever is sooner;

            (g)      Third-party claims involving LAW ENFORCEMENT ACTIVITIES;

            (h)      Act or series of ACTS OF TERRORISM;

            (i)      Any claims where there is a question as to whether there will be coverage under this Policy.

          Underwriters shall have the right, but not the obligation, to be associated with the ASSURED in, and/or
          assume charge of, the investigation, handling, defense or settlement of any claims, SUIT or
          proceedings relative to an OCCURRENCE or CLAIM where in the opinion of the Underwriters, their
          liability under this Policy is likely to be involved or when the SELF INSURED RETENTION has been
          exhausted; in which case the ASSURED and Underwriters shall co-operate to the mutual advantage
        Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                         conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 164 of 181 PageID: 171
                                 L00169972166102518
                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number PK1006318

    Effective Date: January 1, 2018
    Authority Ref. No.: B0356JA281 N 18


          of both. In all other circumstances, Underwriters will have the right, but not the obligation, to assume
          charge of the defense of any claim or suit relative to an OCCURRENCE or CLAIM at its own expense.

          The ASSURED shall make no commitment to pay or settle any CLAIMS, OCCURRENCES or SUITS
          where Underwriters liability under this Policy is involved without the prior written agreement of
          Underwriters. Underwriters shall not withhold agreement without just cause. Neither shall the
          ASSURED refuse any reasonable opportunity to pay or settle a claim when such refusal will result in
          Underwriters having liability under this Policy without the prior agreement of Underwriters. Underwriters
          shall not withhold agreement without just cause. If the ASSURED refuses to. consent to settlement of
          any CLAIMS, OCCURRENCES or SUITS where Underwriters liability under this Policy is potentially
          involved, and settlement or compromise is recommended by Underwriters and acceptable to the
          claimant, then calculation of, and Underwriters obligation under ULTIMATE NET LOSS with respect to
          the CLAIMS, OCCURRENCES or SUITS shall be limited to the amount of damages or payments for
          which the CLAIMS, OCCURRENCES or SUITS could have been settled for, plus 70% of the amount
          of damages or payments exceeding this amount subject to a maximum of $2,000,000, plus any
          expenses payable under ULTIMATE NET LOSS incurred until the date of the ASSURED'S refusal to
          settle or compromise the CLAIMS, OCCURRENCES or SUITS as recommended by Underwriters.
          Underwriters' liability under the Policy shall never exceed the maximum limits detailed in the Specific
          Excess Limits of Insurance and Clash Coverage if applicable.




       Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                        conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 165 of 181 PageID: 172
                                                  L00169972167102518
               T-HIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance

   Policy Number. PK1006318

   Effective Date: January 1, 2018

   Authority Ref. No.: B0356JA281 N18



                                                                                           Endorsement No. 26


                          PROCEDURES FOR IN-HOUSE CLAIMS ADMINISTRATORS

  It is understood and agreed that the servicing of claims shall be by the NAMED ASSURED's IN-HOUSE
  CLAIMS ADMINISTRATORS. For ease of reference throughout this Pocy, wherever the term THIRD
  PARTY CLAIM ADMINISTRATOR(S) is used, it shall be understood to mean IN-HOUSE CLAIM
  ADMINISTRATOR(S).

                                        QUARTERLY LOSS REPORTING

  The NAMED ASSURED shall, by and through its IN-HOUSE CLAIM ADMINISTRATOR provide the
  Underwriters or their Representatives, no later than the 45th day after the end of each calendar quarter or
  upon the Underwriters' request, whichever is earlier, a current Loss Run listing all ground up CLAIMS, SUITS
  or OCCURRENCES. The Underwriters may contact the IN-HOUSE CLAIM ADMINISTRATOR to facilitate
  ground up Loss Run reporting. The Underwriters may request the IN-HOUSE CLAIM ADMINISTRATOR to
  assist in the transmission of such electronically. The IN-HOUSE CLAIM ADMINISTRATOR will cooperate
  provided no significant development costs are incurred in performing electronic reporting or if the
  Underwriters agree to incur the development costs on behalf of the IN-HOUSE CLAIM ADMINISTRATOR or
  NAMED ASSURED. This reporting obligation continues until ninety (90) days after all CLAIMS, SUITS or
  OCCURRENCES are handled to their conclusion.


                   ADDITIONAL CONDITIONS FOR ASSUREDS WITH EXCESS LOSS FUND
                                          PROTECTION


  If Excess LOSS FUND Protection is provided under this Policy, the NAMED ASSURED shall, by and through
  its IN-HOUSE CLAIM ADMINISTRATOR provide the Underwriters or their Representatives, no later than
  the 45th day after the end of each calendar quarter or upon the Underwriters' request, whichever is earlier, a
  current Loss Run listing all ground up CLAIMS, SUITS or OCCURRENCES and a corresponding LOSS
  FUND Report in a previously agreed format so that Underwriters may assess their potential exposure based
  on CLAIMS, SUITS or OCCURRENCES with respect to aggregate LOSS FUND erosion. This reporting
  obligation continues until ninety (90) days after all CLAIMS, SUITS or OCCURRENCES are handled to their
  conclusion.       The quarterly Loss Run and LOSS FUND Report are to be sent to:
  Claims.Iossrunsbritinsurance.com or as directed by the Underwriters.

  Opce the LOSS FUND erosion reaches 50% of the attachment point on an incurred basis, the Underwriters
  or their Representatives reserve the right to audit all CLAIMS, SUITS or OCCURRENCES with respect to
  aggregate LOSS FUND erosion. The NAMED ASSURED shall, by and through its IN-HOUSE CLAIM
  ADMINISTRATOR cooperate and facilitate this process.

  These conditions shall survive the termination of this Policy without regard to whether said termination is due
  to cancellation or natural expiration of this Policy.

  Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
  conditions In the policy to which this Endorsement is attached.
      Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                       conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 166 of 181 PageID: 173
                                 L00169972168102518
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number: PK1006318

    Effective Date: January 1, 2018

    Authority Ref. No.: B0356JA281N18



                                                                                           Endorsement No. 27


                       COVERAGE SECTION 1— PROPERTY           -   FLOOD ZONE A COVERAGE

    It is understood and agreed that Coverage Section I Exclusion V is deleted and replaced as follows:

    V.     Loss due to or resulting from FLOOD AND SURFACE WATER for any Zone V, Zone yE, and Zones
           V1 430 or to any other Flood Zone with a designation that begins with the letter V.




         Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                          conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 167 of 181 PageID: 174
                                                       L00169972169102518
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance

   Policy Number PK1006318

   Effective Date: January 1, 2018

   Authority Ref. No.: 130356JA281N18



                                                                                                   Endorsement No. 28


                     GENERAL POLICY EXCLUSIONS             -   POLLUTION EXCLUSION AMENDMENT

   It is understood and agreed that General Policy Exclusion E is deleted and replaced as fàllows:

   E. (1) The investigation, defense, loss or damage, including loss of use, BODILY INJURY, PERSONAL
          INJURY or PROPERTY DAMAGE caused by the release, discharge, dispersal, seepage or migration
         of POLLUTANTS anywhere, anytime, in any way, whether accidental or intentional, sudden or
          intermittent or continuous:

         (a) At or from any premises, site or location which is or was at any time owned or occupied by, or
              rented or loaned to, any ASSURED;

         (b) At or from any premises, site or location which is or was at any time used by or for any ASSURED
             or others for the handling, storage, disposal, processing or treatment of waste;

         (c) Which are or were at any time transported, handled, stored, treated, disposed of, or processed as
             waste by or for any ASSURED or any person or organization for whom any ASSURED may be
             legally responsible; or

         (d) At or from any premises, site or location on which any ASSURED or any contractor or
              subcontractor working directly or indirectly on any ASSURED'S behalf are performing operations:

                  (i) If the POLLUTANTS are brought on or to the premises, site or location in connection with
                      such operations by such ASSURED, contractor or subcontractor, or

                  (ii) If the operations are to test for, monitor, cleanup, remove, contain, treat detoxify or neutralize,
                       or in any way respond to, or assess the effects of POLLUTANTS.

         (e) That are, or that are contained in any property that is:
          (I)         Being transported or towed by, handled, or handled for movement into, onto or from, an
                      AUTOMOBILE covered under Coverage Section III AUTOMOBILE Liability; or

          (ii)        Otherwise in the course of transit by or on behalf of the ASSURED; or

          (iii)       Being stored, disposed of, treated or processed in or upon an AUTOMOBILE covered under
                      Coverage Section III AUTOMOBILE Liability; or

         (f)      Before the POLLUTANTS or any property in which the POLLUTANTS are contained are moved
                  from the place where they are accepted by the ASSURED for movement into or onto an
                  AUTOMOBILE covered under Coverage Section ill AUTOMOBILE Liability; or

      Except as amended in - this Endorsement, this insurance is subject to all coverage terms, clauses and
                       conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 168 of 181 PageID: 175
                                                 L00169972170102518
                THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number: PK1006318
    Effective Date: January 1, 2018

    Authority Ref. No.: B0356JA281 N18


          (g) After the POLLUTANTS or any property in which the POLLUTANTS are contained are moved
               from an AUTOMOBILE covered under Coverage Section III AUTOMOBILE Liability to the place
               where they are finally delivered, disposed of or abandoned by the ASSURED.

     (2) The investigation, defense, loss or damage, including loss of use, caused by the release, discharge or
          dispersal of POLLUTANTS anywhere, anytime, in any way, whether accidental or intentional, sudden
          or intermittent or continuous for any loss, cost or expense arising out of any:

          (a) Request, demand, or other order that any ASSURED or others test for, monitor, clean up, remove,
              contain,, treat, detoxify or neutralize, or in any way respond to, or assess the effects of
              POLLUTANTS; or

          (b) Claim or SUIT by or on behalf of a governmental authority for damages because of testing for,
              monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
              responding to, or assessing the effects of POLLUTANTS;

         However, paragraph E.(2) does not apply to liability for damages because of PROPERTY DAMAGE
         that the ASSURED would have.in the- absence of such request, demand, order or statutory or regulatory
         requirement, or such claim or SUIT by or on behalf of a governmental authority.

     Except:

        (3) This exclusion does not apply to the reverse of flow of sewage into any building from a sewage
            facility, fixed conduit or sanitary sewer that the ASSURED owns, operates or maintains; and


             As respects Coverage Section II General Liability only:

        (4) Subparagraph E.(1)(a) and E.(1)(d)(i) only of this exclusion do not apply to BODILY INJURY,
            PERSONAL INJURY or PROPERTY DAMAGE arising out of heat, smoke or fumes from a "hostile
            fire" as defined below


               As used in this Extension, the definition of PROPERTY DAMAGE excludes loss of use.

               As used in this Extension, a "hostile fire" means one which becomes uncontrollable or breaks out
               from where it was intended to be.

        (5) This exclusion does not apply to BODILY INJURY, PERSONAL INJURY or PROPERTY DAMAGE
            arising out of the use, handling, storage, discharge, dispersal, release or. escape of chemicals when
            introduced by an ASSURED into such ASSURED'S drinking water system solely for the purpose of
            purifying or treating such drinking water; provided that the chemicals' generally accepted use is for
            the purification or treatment of drinking water.


        (6) This exclusion does not apply to BODILY INJURY PERSONAL INJURY or PROPERTY DAMAGE
            arising out of the use, handling, storage, discharge, dispersal, release or escape of chemicals when
        Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                         conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 169 of 181 PageID: 176
                                                  L00169972171102518

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance
   Policy Numbec PK1006318

   Effective Date: January 1, 2018
   Authority Ref. No.: 130356JA281 Ni 8


           used in the day-to-day operation and/or maintenance of swimming pools owned or operated by an
           ASSURED; provided that the chemicals' generally accepted use is for the operation/maintenance of
           swimming pools.


       (7) This exclusion does not apply to BODILY INJURY, PERSONAL INJURY or PROPERTY DAMAGE
           arising out of the application of pesticides, or herbicides provided such application is performed by
           employees of the NAMED ASSURED who are properly licensed or certified by a federal or state
           agency to apply those chemicals, pesticides or herbicides; and where the application or use is in
           strict compliance with all federal, state, and local laws, statutes, regulations, ordinances, or the like;
           and where the application or use is in compliance with industry standards for application or use.

       (8) This exclusion does not apply to BODILY INJURY if sustained within a. building and caused by
           smoke, fumes, vapor or soot produced by or originating from equipment used to heat, cool,
           dehumidify the building, or equipment that is used to heat water for personal use by the building's
           occupants or their guests.

       (9) This exclusion does not apply to BODILY INJURY, PERSONAl.. INJURY or PROPERTY DAMAGE
           arising-out of the escape of fuels, lubricants or other operating fluids which are needed to perform
           the normal electrical, hydraulic or mechanical functions necessary for the operation of MOBILE
           EQUIPMENT or its parts, if such fuels, lubricants or other operatingfluids escape from a vehicle part
           designed to hold, store or receive them. This exception does not apply if the BODILY INJURY or
           PROPERTY DAMAGE arises out of the intentional discharge, dispersal or release of the fuels,
           lubricants or other operating fluids, or if such fuels, lubricants or other operating fluids are brought on
           or to the premises, site or location with the intent that they be discharged, dispersed or released as
           part of the operations being performed by the ASSURED, contractor or subcontractor.

       (10)This exclusion does not apply to BODILY INJURY, PERSONAL INJURY or PROPERTY DAMAGE
           sustained within a building and caused by the release of gases, fumes, vapors form material brought
           into that building in connection with operations being performed by or on behalf of the ASSURED.

   As respects Coverage Section III AUTOMOBILE Liability only:


       (1 1)Subparagraph E(1)(e) of this exclusion does jnot apply to fuels, lubricants, fluids, exhaust gases or
           other similar POLLUTANTS that are needed for, or result from the normal electrical, hydraulic or
           mechanical functioning of an AUTOMOBILE covered under Coverage Section III AUTOMOBILE
           Liability or its parts, if:


            (a) The POLLUTANTS escape, seep, migrate, or are discharged, dispersed or released directly
                from an AUTOMOBILE part designed by its manufacturer to hold, store, receive or dispose of
                such POLLUTANTS; and

            (b) The BODILY INJURY, PERSONAL INJURY or PROPERTY DAMAGE does not arise out of
                the operation of any equipment defined as MOBILE EQUIPMENT.



      Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                       conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 170 of 181 PageID: 177
                                                L00169972172102518
                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number PK1006318

    Effective Date: January 1, 2018

    Authority Ref. No.: B0356JA281N18


        (12).Paragraph E. (1) (e) of this exclusion does nj ot apply to accidents that occur away from premises
            owned by or rented to an ASSURED with respect to POLLUTANTS not in or upon an AUTOMOBILE
            covered under Coverage Section III AUTOMOBILE Liability if


             (a) The POLLUTANTS or any property in which the POLLUTANTS are contained are upset,
                 overturned or damaged as a result of the maintenance or use of an AUTOMOBILE covered
                 under Coverage Section III AUTOMOBILE Liability; and

             (b) The discharge, dispersal, seepage, migration, release or escape of the POLLUTANTS is.
                 caused directly by such upset, overturn or damage.

     As respects Coverage Section VIII Law Enforcement Liability only:

        (13)This exclusion does not apply to BODILY INJURY, PERSONAL INJURY, or PROPERTY DAMAGE
            resulting from LAW TNFORCEMtNT ACTIVITIES and due to the use' of teargas, mace or similar
            substances by an ASSURED within the scope of their employment by the NAMED ASSURED. This
            coverage extension applies only if the NAMED ASSURED'S operations meet all the standards of any
            statute, ordinance, regulation or license requirement of any federal, state or local government which
            apply to those operations.               '




       Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                        conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 171 of 181 PageID: 178
                                                  L00169972173102518

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  NAMED ASSURED: Garden State Municipal Joint Insurance

  Policy Number. PK1006318

  Effective Date: January 1, 2018
  Authority Ref. No.: B0356JA281 NIB


                                                                                             Endorsement No. 29


                   GENERAL POLICY EXCLUSIONS             -   CYBER EXCLUSION AMENDMENT

  It is understood and agreed that General Policy Exclusion M is deleted and the following exclusion is added
  to Coverage Section II General Liability:

  K.     Loss and/or damages arising out of:

         (I) Any access to or disclosure of any person's or organizations confidential or personal information,
             including patents, trade secrets, processing methods, customer lists, financial information, credit
              card information, health information or any other type of non-public information; or
         (2) The loss of, loss of use of, damage to, corruption of, inability to access, or inability to manipulate
             ELECTRONIC DATA.

         This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses,
         forensic expenses, public relations expenses or any other loss, cost or expense incurred by the
         ASSURED or others arising out of that which is described in paragraphs (I) or (2) above. However,
         unless Paragraph (1) above applies, this exclusion does not apply to damages because of BODILY
         INJURY.




       Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                        conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 172 of 181 PageID: 179
                                L00169972174102518

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number: PK1006318

    Effective Date: January 1, 2018
    Authority Ref. No.: B0356JA281 N18


                                                                                              Endorsement No. 30



                                         CLASH COVERAGE AMENDMENT

    It is understood and agreed that Clash Coverage is deleted from the Declarations of this Policy and replaced
    in its entirety with the following:

                                                   Clash Coverage

    1.      In the event of a covered loss involving more than one Coverage Section, the ASSURED will only be
            liable for one SELF INSURED RETENTION. This will be the SELF INSURED RETENTION for the
            Coverage Section that results in the largest ULTIMATE NET LOSS.


    2.      Underwriters will indemnify the ASSURED for ULTIMATE NET LOSS arising within each SELF
            INSURED RETENTION applicable to the Coverage Section involved in the loss, less the SELF
            INSURED RETENTION determined in Paragraph 1. above.


    3.     In the event of a coverage loss involving more than one Coverage Section, the maximum amount for
           which Underwriters will indemnify the ASSURED will be the sum of the limits of liability for all Coverage
           Sections that apply to the loss, after deduction is made for the SELF INSURED RETENTION as
           determined in Paragraph 1. Above; but subject to all applicable Specific Excess Limits and
           SUI3LIMITS as stated in the Schedule of Specific Excess Limits of Insurance.



    Clash Coverage does not apply to Coverage Section IX —Terrorism.




         Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                          conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 173 of 181 PageID: 180
                                 L00169972175102518
               THIS ENDORSEMENT-CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance

   Policy Number: PK1006318

   Effective Date: January 1, 2018

   Authority Ref. No.: B0356JA281 N1 8


                                                                                        Endorsement No. 31


                                 GENERAL POLICY CONDITIONS AMENDMENT

   It is understood and agreed that General Policy Condition 12. False or Fraudulent Claims is deleted in its
   entirety.




      Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                       conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 174 of 181 PageID: 181
                                                 L00169972176102518
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY..

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number: PK1006318

    Effective Date: January 1, 2018

    Authority Ref. No.: B0356JA21N18


                                                                                           Endorsement No. 32


                   COVERAGE SECTION II GENERAL LIABILITY            - EXCLUSION AMENDMENT

    It is understood and agreed that Coverage Section II General Liability Exclusion D is deleted and replaced
    with the following:

    D.     Damage to or destruction of PROPERTY OF THE ASSURED, except this exdusion shall not apply to
           coverage provided by Coverage Section II Insuring Agreement E Damage to Premises Rented
                                                                               -



           to the ASSURED;




         Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                          conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 175 of 181 PageID: 182
                                                    L00169972177102518
                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance

   Policy Number PK1006318

   Effective Date: January 1, 2018

   Authority Ref. No.: B0356JA281 Ni 8


                                                                                              Endorsement No. 33


                   COVERAGE SECTION II GENERAL LIABILITY             -   DEFINITION AMENDMENT

   It is understood and agreed that Coverage Section II General Liability Definition 4. is deleted and replaced
   with the following:

   4.     INCIDENTAL MEDICAL MALPRACTICE means BODILY INJURY or PERSONAL INJURY arising
          out of the rendering of or failure to render emergency and/or first aid medical services which shall be
          understood to include, but not limited to, the dispensing of medication and/or the administering of
          inoculations and/or blood tests and the like (i.e.: medicines/tests normally administered by a Healthcare
          Department that are preventative in nature and do not require advanced medical diagnosis) but where
          there are no overnight stays.

          However, INCIDENTAL MEDICAL MALPRACTICE does not include direct patient care provided by:

          (a) a hospital or emergency room facility;

          (b) a physician, medical doctor, osteopath, chiropractor, resident, extern, or intern;

          (c) a psychiatrist;

          (d) a pharmacist;

          (e) a dentist, orthodontist, or periodontist.




        Except as amended in this Endorsement, this insurance- is subject to all coverage terms, clauses and
                         conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 176 of 181 PageID: 183
                                                L00169972178102518
                THIS ENDORSEMENT CHANGES THE POLICY. PL-EASE READ IT-CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint InsUrance

    Policy Number: PK1006318

    Effective Date: January 1, 2018
    Authority Ref. No.: B0356JA281 N 18


                                                                                           Endorsement No. 34


         COVERAGE SECTION III AUTOMOBILE LIABILITY— INSURING AGREEMENT A AMENDMENT

    It is understood and agreed that Coverage Section III Automobile Liability Insuring Agreement A is deleted
    and replaced with the following:

    A.      AUTOMOBILE Liability: Underwriters agree, subject to the Policy limitations, terms and conditions,
            to indemnify the ASSURED for all sums which the ASSURED is obligated to pay by reason of the
         • liability imposed upon the ASSURED by law or assumed by the ASSURED under contract or.
          • agreement, including non-owned and hired AUTOMOBILES, for damages direct or consequential, and
            expenses, all as more fully defined by the term ULTIMATE NET 'LOSS, arising out of any
            OCCURRENCE on account of BODILY INJURY or PERSONAL INJURY, suffered or alleged to have
            been suffered by any person(s) or organization(s) and/or PROPERTY DAMAGE, arising out of the
            ownership, operation, maintenance or use of any AUTOMOBILE, except as provided under Insuring
            Agreement C Uninsured Motorist/Underinsured Motorist Coverage, occurring during the PERIOD OF
            INSURANCE.




         Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                          conditions in the policy to which this Endorsement is attached
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 177 of 181 PageID: 184
                                                    L00169972179102518

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   NAMED ASSURED: Garden State Municipal Joint Insurance

  Policy Number: PK1006318

  Effective Date: January 1 2018
  Authority Ref. No.: B0356JA281N18


                                                                                                 Endorsement No. 35

                   COVERAGE SECTION IV          -   NON-MONETARY CLAIM DEFENSE SUBLIMIT


  It is hereby understood and agreed that Coverage Section IV Public Officials Miscellaneous Liability
  Exclusion E is deleted and replaced with the following:

   E.     CLAIMS, SUITS, proceedings, demands, or actions seeking relief or redress in any form other than
          monetary damages, including defense of same; or any loss, fees, costs or expenses which the
          ASSURED may be obligated to pay to any third-party as. a result of any adverse judgment for
          declaratory relief or administrative relief or injunctive relief, except that this exclusion shall not apply to
          any CLAIM made to the Equal Employment Opportunity Commission (E.E.O.C.), or such similar federal,
          state or local administrative agency established to handle or adjudicate EMPLOYMENT PRACTICE
          VIOLATIONS that involve or arise from alleged employment discrimination other than CLAIMS brought
          under the federal Fair Labor Standards Act or similar state act or law.

          However, where CLAIMS, SUITS, proceedings, demands or actions are eeking both monetary
          damages and relief or redress in any form other than monetary damages, coverage for DEFENSE
          COSTS in respect of the non-monetary parts shall be provided up to a ground up SUBLIMIT of
          $175,000 per CLAIM. This SUBLIMIT shall form part of the ULTIMATE NET LOSS and does not
          increase the Coverage Section IV Specific Excess Limit of Insurance.




        Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                         conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 178 of 181 PageID: 185
                                 L00169972180102518

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    NAMED ASSURED: Garden State Municipal Joint Insurance

    Policy Number PK1006318

    Effective Date: January 1, 2018

    Authority Ref. No.: B0356JA281N18


                                                                                         Endorsement No. 36


                               PUBLIC RELATIONS SUBLIMIT FOR CRISIS EVENTS

    It is understood and agreed that, in respect of Coverage Section IV Miscellaneous Liability and Coverage
    Sectiàn VIII Law Enforcement Liability, General Policy Definition 30, ULTIMATE NET LOSS, is extended
    to include:

    CRISIS MANAGEMENT EXPENSES (as defined below) incurred by the NAMED ASSURED, up to a ground
    up SUBLIMIT of $25,000 per OCCURRENCE or CLAIM, and further subject to an annual aggregate of
    $200.000 for all ASSUREDS. This SUBLIMIT is part of the ULTIMATE NET LOSS and shall not increase
    the Specific Excess Limit of Insurance.


    CRISIS MANAGEMENT EXPENSES means the reasonable and necessary cost of retaining an independent
    public relations consultant, media management consultant, investigative firm or law firm, and the cost of
    advertising and public relations media and activities in connection with a CRISIS MANAGEMENT EVENT.

    CRISIS MANAGEMENT EVENT means an allegation of:

            (I)       as to Coverage Sectian IV, a WRONGFUL ACT, EMPLOYMENT PRACTICES
                      VIOLATION, SEXUAL HARASSMENT, SEXUAL ABUSE; or
            (ii)      as to Coverage Section VIII, of liability covered under the Law Enforcement Liability,
                      SEXUAL HARASSMENT Liability, or SEXUAL ABUSE Liability Insuring Agreements;

    which the NAMED ASSURED reasonably believes is likely to generate substantial negative publicity for the
    ASSURED and/or the NAMED ASSURED.




       Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                        conditions in the policy to which this Endorsement is attached.
Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 179 of 181 PageID: 186
                                                L00169972181102518

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        NAMED ASSURED: Garden State Municipal Joint Insurance

        Policy Number PK1006318

        Effective Date: January 1, 2018

        Authority Ref. No.: B0356JA281N18


                                                                                           Endorsement No. 37


        It is understood and agreed that Endorsement No. 1 of this Policy is hereby deleted in its entirety and
        replaced with the following:

        GENERAL POLICY EXCLUSIONS AMENDMENT                 - FAILURE TO SUPPLY EXCEPTION FOR
        WATER

        It is understood and agreed that General Policy Exclusion N is deleted and replaced with the
        following:

        N. Loss, damage, cost or expense arising out of the failure of any ASSURED to adequately supply gas,
        oil, electricity or steam. However, this exclusion does not apply if the failure to supply results from a
        covered cause of loss under Coverage Section I Property caused by Direct Physical Loss or Damage
        to tangible property owned or used by any ASSURED to procure, produce, process or transmit the gas,
        oil, electricity or steam.




        Except as amended in this Endorsement, this insurance is subject to all coverage terms, clauses and
                         conditions in the policy to which this Endorsement is attached.
 Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 180 of 181 PageID: 187
                                                                  L00169972182102518

                                                                Appendix X11-BI

                                  CIVIL CASE INFORMATION STATEMENT                                          PAYMENT            LICK   DcG LICA
                                                               (CIS)                                        CHG/CK NO.
          QTL Con

          00c] 41.3                             Use for initial Law Division                                AMOUNT:
      d      3,1S                 Civil Part pleadings (not motions) under Rule 4:5-1
                            Pleading will be rejected for filing, under Rule 1:5-6(c),                      OVERPAYMENT:
                             if information above the black bar is not completed
                                      or attorney's signature is not affixed                                BATCH NUMBER


 ATTORNEY/ PROSE NAME                                               TELEPHONE NUMBER               COUNTY OF VENUE
  Gene J. Anthony, Esq.                                             (732) 542-3320                 Monmouth
 FIRM NAME (if applicable)                                                                        DOCKET NUMBER (when available)
  Law Office of Gene J. Anthony, Esq.
 OFFICE ADDRESS                                                                                   DOCUMENT TYPE
  48 South Street, Eatontown, NJ 07724                                                             Complaint for Declaratory Judgment

                                                                                                   JURY DEMAND         0   YES     • No
 NAME OF PARTY (e.g., John Doe, Plaintiff)                 CAPTION
  Township of Neptune, Plaintiff                              Township of Neptune, Plaintiff, v. Garden State Municipal Joint
                                                              Insurance Fund; Lloyd's of London; Statewide Insurance Fund;
                                                              National Casualty Co; Nationwide Insurance Co; Evanston Ins., et als.
  CASE TYPE NUMBER                 HURRICANE SANDY
 (See reverse side for listing)    RELATED?                IS THIS A PROFESSIONAL MALPRACTICE CASE?                    0   YES        U NO
  555/999                          0   YES     U    NO     IF YOU HAVE CHECKED 'ES," SEE N.J.S.A. 2A:53 A -27 AND APPLICABLE CASE LAW
                                                           REGARDING YOUR OBLIGATION TO FILE AN AFFIDAVIT OF MERIT.
 RELATED CASES PENDING?                                       IF YES, LIST DOCKET NUMBERS
              DYES                     No

  DO YOU ANTICIPATE ADDING ANY PARTIES                     NAME OF DEFENDANTS PRIMARY INSURANCE COMPANY (if known)
 (arising out of same transaction or occurrence)?                                                                                  0    NONE
              o     YES            I No                                                                                            U UNKNOWN
                    THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE.
 CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION
 DO PARTIES HAVE A CURRENT, PAST OR                      IF YES, IS THAT RELATIONSHIP:
 RECURRENT RELATIONSHIP?                                 LI  EMPLOYER/EMPLOYEE           LI   FRIEND/NEIGHBOR      0     OTHER (explain)
             I
           YES          LI No                            LI  FAMILIAL                    U    BUSINESS

 DOES THE STATUTE GOVERNING THIS CASE PROVIDE FOR PAYMENT OF FEES BY THE LOSING PARTY?                             U     YES       0    No
 USE THIS SPACE TO ALERT THE COURT TO ANY SPECIAL CASE CHARACTERISTICS THAT MAY WARRANT INDIVIDUAL MANAGEMENT OR
 ACCELERATED DISPOSITION




              Do you OR YOUR CLIENT NEED ANY DISABILITY ACCOMMODATIONS?        IF YES, PLEASE IDENTIFY THE REQUESTED ACCOMMODATION
 L(...        DYES                 UNo
              WILL AN INTERPRETER BE NEEDED?                                   IF YES, FOR WHAT LANGUAGE?
              DYES                0 N

 I certify that confidential persopal identifiers have been redacfed from      documents now submitted to the court, and will be
 redacted from all document            tibmitted in the future i3.a6ordance with Rule 1:38-7(b).

 ATTORNEY SIGNATURE:
                                  zv~                    Z

Effective 06/05/2017, CN 10517                                                                                                          page 1 of 2
  Case 3:18-cv-16448-BRM-LHG Document 1-1 Filed 11/26/18 Page 181 of 181 PageID: 188
                                   L00169972183102518


                                       CIVIL CASE INFORMATION STATEMENT
                                                                             (CIS)
                                                   Use for initial pleadings (not motions) under Rule 4:5-I


 CASE TYPES (Choose one and enter number of case type in appropriate space on the reverse side.)
          Track I   -   150 days' discovery
             151 NAME CHANGE
             175 FORFEITURE
             302 TENANCY
             399 REAL PROPERTY (other than Tenancy, Contract, Condemnation, Complex Commercial or Construction)
             502 BOOK ACCOUNT (debt collection matters only)
             505 OTHER INSURANCE CLAIM (including declaratory judgment actions)
             506 PIP COVERAGE
             510 UM or UIM CLAIM (coverage issues only)
             511 ACTION ON NEGOTIABLE INSTRUMENT
             512 LEMON LAW
             801 SUMMARY ACTION
             802 OPEN PUBLIC RECORDS ACT (summary action)
             999 OTHER (briefly describe nature of action)
                  Declaratory Judgment of Insurance Policies

          Track II  300 days' discovery
                    -


            305 CONSTRUCTION
            509 EMPLOYMENT (other than CEPA or LAD)
            599 CONTRACT/COMMERCIAL TRANSACTION
            603N AUTO NEGLIGENCE PERSONAL INJURY (non-verbal threshold)
                                       -

            603Y AUTO NEGLIGENCE PERSONAL INJURY (verbal threshold)
                                        -

            605 PERSONAL INJURY
            610 AUTO NEGLIGENCE—PROPERTY DAMAGE
            621 UM or UIM CLAIM (includes bodily injury)
            699 TORT -OTHER
          Track IIII 450 days' discovery
                        -


            005 CIVIL RIGHTS
            301 CONDEMNATION
            602 ASSAULT AND BATTERY
            604 MEDICAL MALPRACTICE
            606 PRODUCT LIABILITY
            607 PROFESSIONAL MALPRACTICE
            608 TOXIC TORT
            609 DEFAMATION
            616 WHISTLEBLOWER / CONSCIENTIOUS EMPLOYEE PROTECTION ACT (CEPA) CASES
            617 INVERSE CONDEMNATION
            618 LAW AGAINST DISCRIMINATION (LAD) CASES
          Track IV   Active Case Management by Individual Judge I 450 days' discovery
                        -


            156 ENVIRONMENTAL/ENVIRONMENTAL COVERAGE LITIGATION
            303 MT. LAUREL
            508 COMPLEX COMMERCIAL
            513 COMPLEX CONSTRUCTION
            514 INSURANCE FRAUD
            620 FALSE CLAIMS ACT
            701 ACTIONS IN LIEU OF PREROGATIVE WRITS
          Multicounty Litigation (Track IV)
           271 ACCUTANE/ISOTRETINOIN                  292                  PELVIC MESH/BARD
           274 RISPERDAL/SEROQUEL/ZYPREXA             293                  DEPUY ASR HIP IMPLANT LITIGATION
           281 BRISTOL-MYERS SQUIBB ENVIRONMENTAL     295                  ALLODERM REGENERATIVE TISSUE MATRIX
           282 FOSAMAX                                296                  STRYKER REJUVENATE/ABG II MODULAR HIP STEM COMPONENTS
           285 STRYKER TRIDENT HIP IMPLANTS           297                  MIRENA CONTRACEPTIVE DEVICE
           286 LEVAQUIN                               299                  OLMESARTAN MEDOXOMIL MEDICATIONS/BENICAR
           287 YAZ/YASMINIOCELLA                      300                  TALC-BASED BODY POWDERS
           289 REGLAN                                 601                  ASBESTOS
           290 POMPTON LAKES ENVIRONMENTAL LITIGATION 623                  PROPECIA
           291 PELVIC MESH/GYNECARE                   624                  STRYKER LFIT CoCr V40 FEMORAL HEADS



          If you believe this case requires a track other than that provided above, please indicate the reason on Side 1,
          in the space under "Case Characteristics.

               Please check off each applicable category                Li   Putative Class Action              Eli   Title 59



Effective 06/05/2017, CN 10517                                                                                                   page 2 of 2
